
	
 
II 
Calendar No. 582  
109th CONGRESS 2d Session 
S. 3721 
IN THE SENATE OF THE UNITED STATES 
 
July 25, 2006 
Ms. Collins (for herself, Mr. Lieberman, and Mr. Salazar) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
 
August 3, 2006 
Reported by Ms. Collins, with an amendment and an amendment to the title 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To amend the Homeland Security Act of 2002 to establish the United States Emergency Management Authority, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Post Katrina Emergency Management Reform Act of 2006.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Sec. 3. Definitions 
TITLE I—NATIONAL PREPAREDNESS AND RESPONSE 
Sec. 101. United States Emergency Management Authority 
Sec. 102. Conforming amendments relating to intelligence reform 
Sec. 103. Communication system grants 
Sec. 104. Technical and conforming amendments 
TITLE II—STAFFORD ACT AMENDMENTS 
Sec. 201. General Federal assistance 
Sec. 202. National Disaster Recovery Strategy 
Sec. 203. Environmental mitigation 
Sec. 204. Disaster housing strategy 
Sec. 205. Essential services 
Sec. 206. Hazard mitigation grant program formula 
Sec. 207. Housing assistance 
Sec. 208. Maximum amount under individual assistance programs 
Sec. 209. Coordinating officers 
Sec. 210. Definitions 
Sec. 211. Catastrophic damage assistance 
Sec. 212. Individuals with disabilities 
Sec. 213. Disability coordinator 
Sec. 214. Temporary housing 
Sec. 215. GAO Study on accessibility of emergency shelters 
Sec. 216. Reunification 
Sec. 217. National Emergency Family Registry and Locator System 
Sec. 218. Federal assistance to individuals and households 
Sec. 219. Mental health services 
Sec. 220. Language services 
Sec. 221. Standards for state and local emergency preparedness operational plans 
Sec. 222. Transportation assistance and case management services to individuals and households 
Sec. 223. Non-federal assistance 
Sec. 224. Disaster coordination 
TITLE III—STAFFING IMPROVEMENTS 
Sec. 301. Strategic human capital plan 
Sec. 302. Career paths 
Sec. 303. National Homeland Security Academy 
Sec. 304. Surge capacity force 
Sec. 305. Establishment of Homeland Security rotation program at the Department of Homeland Security 
Sec. 306. Quarterly report on vacancy rate in employee positions 
TITLE IV—PLANNING, PREPAREDNESS, AND TRAINING 
Sec. 401. Definition 
Sec. 402. Emergency response framework 
Sec. 403. Review of the National Response Plan 
Sec. 404. Planning and preparedness 
Sec. 405. Training and exercises 
Sec. 406. Emergency support function assurance programs 
TITLE V—PREVENTION OF FRAUD, WASTE, AND ABUSE DURING EMERGENCIES 
Sec. 501. Prohibition on excessive pass-through charges 
Sec. 502. Fraud prevention programs 
Sec. 503. Contingency Contracting Corps 
Sec. 504. Verification measures for Individuals and Households Program 
Sec. 505. Information Technology Systems 
Sec. 506. Registry of Debris Contractors 
Sec. 507. Use of certain supply schedules 
Sec. 508. Use of local firms and individuals 
Sec. 509. Advance contracting 
TITLE VI—MISCELLANEOUS PROVISIONS 
Sec. 601. Authorization of appropriations 
Sec. 602. Effective date   
3.DefinitionsIn this Act— 
(1)the term Authority means the United States Emergency Management Authority established under section 512 of the Homeland Security Act of 2002, as amended by this Act;  
(2)the term Administrator means the Administrator of the Authority;  
(3)the term catastrophic incident means any natural or manmade incident, including an act of terrorism, that results in extraordinary levels of casualties or damage, mass evacuations, or disruption severely affecting the population, infrastructure, environment, economy, national morale, or government functions in an area and may include an incident with a sustained national impact over a prolonged period of time, that may rapidly exceed resources available to State and local government and private-sector authorities in the impacted area, or may significantly interrupt governmental operations and emergency services to such an extent that national security could be threatened;  
(4)the term Department means the Department of Homeland Security;  
(5)the term emergency response provider has the same meaning given under section 2(6) of the Homeland Security Act of 2002;  
(6)the term Federal coordinating officer means a Federal coordinating officer as described in section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143);  
(7)the term individual with a disability means an individual with a disability as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2));  
(8)the term National Advisory Council means the National Advisory Council on Preparedness and Response established under section 518 of the Homeland Security Act of 2002, as amended by this Act;  
(9)the term National Incident Management System means the National Incident Management System as described in the National Response Plan;  
(10)the term National Response Plan means the National Response Plan prepared under Homeland Security Presidential Directive 5 or any presidential directive meant to replace or augment that directive;  
(11)the term Regional Office means a Regional Office established under section 517 of the Homeland Security Act of 2002, as amended by this Act;  
(12)the term Regional Office strike team means a Regional Office strike team established under section 517 of the Homeland Security Act of 2002, as amended by this Act;  
(13)the term Secretary means the Secretary of Homeland Security; and  
(14)the term surge capacity means the ability to rapidly and substantially increase the provision of search and rescue capabilities, food, water, medicine, shelter and housing, medical care, evacuation capacity, staffing, including disaster assistance employees, and other resources necessary to save lives and protect property during a catastrophic incident.  
INATIONAL PREPAREDNESS AND RESPONSE 
101.United States Emergency Management AuthorityTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended— 
(1)by striking the title heading and inserting the following: 
 
VNATIONAL PREPAREDNESS AND RESPONSE ;  
(2)by striking sections 501 through 503;  
(3)by striking sections 506 and 507;  
(4)by redesignating sections 504, 505, 508, and 509 as sections 536, 537, 538, and 539, respectively;  
(5)by redesignating section 510 (relating to procurement of security countermeasures for the strategic national stockpile) as section 540;  
(6)by redesignating section 510 (relating to urban and other high risk area communications capabilities) as section 541;  
(7)by inserting before section 536, as so redesignated by this section, the following: 
 
501.DefinitionsIn this title— 
(1)the term all-hazards-plus means an approach to preparedness, response, recovery, and mitigation that emphasizes the development of capabilities that are common to natural and man-made disasters, while also including the development of capabilities that are uniquely relevant to specific types of disasters;  
(2)the term Authority means the United States Emergency Management Authority established under section 512;  
(3)the term Administrator means the Administrator of the Authority;  
(4)the term catastrophic incident means any natural or manmade incident, including an act of terrorism, that results in extraordinary levels of casualties or damage, mass evacuations, or disruption severely affecting the population, infrastructure, environment, economy, national morale, or government functions in an area and may include an incident with a sustained national impact over a prolonged period of time, that may rapidly exceed resources available to State and local government and private-sector authorities in the impacted area, or may significantly interrupt governmental operations and emergency services to such an extent that national security could be threatened;  
(5)the term emergency communications capabilities means the ability to provide and maintain, throughout an emergency response operation, a continuous flow of information among emergency responders, agencies, and government officials from multiple disciplines and jurisdictions and at all levels of government, in the event of a natural disaster, terrorist attack, or other large-scale or catastrophic emergency, including where there has been significant damage to, or destruction of, critical infrastructure, including substantial loss of ordinary telecommunications infrastructure and sustained loss of electricity;  
(6)the term Federal coordinating officer means a Federal coordinating officer as described in section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143);  
(7)the terms interoperable emergency communications system and communications interoperability mean the ability of emergency response providers and relevant Federal, State, and local government agencies to— 
(A)communicate with each other as necessary, using information technology systems and radio communications systems; and  
(B)exchange voice, data, or video with each other on demand, in real time, as necessary;  
(8)the term National Advisory Council means the National Advisory Council on Preparedness and Response established under section 518;  
(9)the term National Incident Management System means the National Incident Management System as described in the National Response Plan;  
(10)the term National Response Plan means the National Response Plan prepared under Homeland Security Presidential Directive 5 or any presidential directive meant to replace or augment that directive; and  
(11)the term surge capacity means the ability to rapidly and substantially increase the provision of search and rescue capabilities, food, water, medicine, shelter and housing, medical care, evacuation capacity, staffing, including disaster assistance employees, and other resources necessary to save lives and protect property during a catastrophic incident, or other natural or man-made disaster.  
APreparedness and Response 
511.DefinitionsIn this subtitle— 
(1)the term Nuclear Incident Response Team means a resource that includes— 
(A)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and  
(B)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions;  
(2)the term Regional Advisory Council means a Regional Advisory Council on Preparedness and Response established under section 513;  
(3)the term Regional Administrator means a Regional Administrator for Preparedness and Response appointed under section 517; and  
(4)the term Regional Office means a Regional Office established under section 517.  
512.United States Emergency Management Authority 
(a)In GeneralThere is established in the Department the United States Emergency Management Authority, headed by an Administrator.  
(b)MissionThe mission of the Authority is to— 
(1)lead the Nation’s efforts to prepare for, respond to, recover from, and mitigate the risks of natural and man-made disasters, including catastrophic incidents;  
(2)partner with State and local governments and emergency response providers, with other Federal agencies, with the private sector, and with nongovernmental organizations to build a national system of emergency management that can effectively and efficiently utilize the full measure of the Nation’s resources to respond to a catastrophic incident or other natural or man-made disaster;  
(3)develop a Federal response capability that, when necessary and appropriate, can act effectively, rapidly, and proactively to deliver assistance essential to saving lives or protecting or preserving property or public health and safety in a natural or man-made disaster;  
(4)fuse the Department’s emergency response, preparedness, recovery, mitigation, and critical infrastructure assets into a new, integrated organization that can effectively confront the challenges of a natural or man-made disaster;  
(5)develop and maintain robust Regional Offices that will work with State and local governments and emergency response providers to identify and address regional priorities;  
(6)under the leadership of the Secretary, coordinate with the Commandant of the Coast Guard, the Director of Customs and Border Protection, the Director of Immigration and Customs Enforcement, the National Operations Center, and other agencies and offices in the Department to take full advantage of the substantial range of resources in the Department that can be brought to bear in preparing for and responding to a natural or man-made disaster;  
(7)carry out the provisions of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);  
(8)provide funding, training, exercises, technical assistance, planning, and other assistance, to build local, State, regional, and national capabilities, including communications capabilities, necessary to respond to a potential natural or man-made disaster;  
(9)implement an all-hazards-plus strategy for preparedness that places priority on building those common capabilities necessary to respond to both terrorist attacks and natural disasters while also building the unique capabilities necessary to respond to specific types of incidents that pose the greatest risk to our Nation; and  
(10)promote, plan for, and facilitate the security and resiliency of critical infrastructure and key resources, including cyber infrastructure, against a natural or man-made disaster, and the post-disaster restoration of such critical infrastructure and key resources.  
(c)Administrator 
(1)In generalThe Administrator shall be appointed by the President, by and with the advice and consent of the Senate.  
(2)QualificationsThe Administrator shall have not less than 5 years of executive leadership and management experience in the public or private sector, significant experience in crisis management or another relevant field, and a demonstrated ability to manage a substantial staff and budget.  
(3)ReportingThe Administrator shall report to the Secretary, without being required to report through any other official of the Department.  
(4)Principal advisor on emergency preparedness and response 
(A)In generalThe Administrator is the principal emergency preparedness and response advisor to the President, the Homeland Security Council, and the Secretary.  
(B)Advice and recommendations 
(i)In generalIn presenting advice with respect to any matter to the President, the Homeland Security Council, or the Secretary, the Administrator shall, as the Administrator considers appropriate, inform the President, the Homeland Security Council, or the Secretary, as the case may be, of the range of emergency mitigation, preparedness, response, and recovery options with respect to that matter.  
(ii)Advice on requestThe Administrator, as an emergency preparedness and response advisor, shall provide advice to the President, the Homeland Security Council, or the Secretary on a particular matter when the President, the Homeland Security Council, or the Secretary requests such advice.  
(iii)Recommendations to congressAfter informing the Secretary, the Administrator may make such recommendations to Congress relating to emergency preparedness and response as the Administrator considers appropriate.  
(C)Retention of authorityNothing in this paragraph shall be construed as affecting the authority of the Secretary under this Act.  
513.Authorities and responsibilities 
(a)In GeneralThe Administrator shall provide Federal leadership necessary to prepare for and respond to a natural or man-made disaster, including— 
(1)carrying out the mission to reduce the loss of life and property and protect the Nation from all hazards by leading and supporting the Nation in a comprehensive, risk-based emergency preparedness and response program of— 
(A)mitigation, by taking sustained actions to reduce or eliminate long-term risk to people and property from hazards and their effects;  
(B)preparedness, by planning, training, and building the emergency preparedness and response workforce to prepare effectively for, mitigate against, respond to, and recover from any hazard;  
(C)response, by conducting emergency operations to save lives and property through positioning emergency equipment, personnel, and supplies, through evacuating potential victims, through providing food, water, shelter, and medical care to those in need, and through restoring critical public services;  
(D)recovery, by rebuilding communities so individuals, businesses, and governments can function on their own, return to normal life, and protect against future hazards; and  
(E)critical infrastructure protection, by establishing an inventory of, and protections for, public and private sector critical infrastructure, including cyber and communications assets;  
(2)increasing efficiencies, by coordinating efforts relating to mitigation, preparedness, response, recovery, and infrastructure protection;  
(3)helping to ensure the effectiveness of emergency response providers in responding to a natural or man-made disaster;  
(4)providing the Federal Government’s response to a natural or man-made disaster, including— 
(A)managing such response;  
(B)directing the Domestic Emergency Support Team, the National Disaster Medical System, and (when operating as an organizational unit of the Department under this title) the Nuclear Incident Response Team;  
(C)overseeing the Metropolitan Medical Response System; and  
(D)coordinating other Federal response resources, including requiring deployment of the Strategic National Stockpile, in the event of a natural or man-made disaster;  
(5)working with Federal, State, and local government personnel, agencies, and authorities to build a comprehensive national incident management system to respond to a natural or man-made disaster;  
(6)with respect to the Nuclear Incident Response Team (regardless of whether it is operating as an organizational unit of the Department under this title)— 
(A)establishing standards and certifying when those standards have been met;  
(B)conducting joint and other exercises and training and evaluating performance; and  
(C)providing funds to the Department of Energy and the Environmental Protection Agency, as appropriate, for homeland security planning, exercises and training, and equipment;  
(7)helping to ensure that emergency response providers acquire interoperable and sustainable technology;  
(8)assisting the President in carrying out the functions under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);  
(9)administering homeland security emergency management, first responder, and other preparedness grants;  
(10)administering and implementing the National Response Plan, including monitoring, evaluating, and ensuring the readiness of each emergency support function under the National Response Plan;  
(11)coordinating with the National Advisory Council;  
(12)ensuring the protection of critical infrastructure by— 
(A)carrying out the responsibilities under paragraphs (2) through (6) of section 201(d);  
(B)helping ensure the protection and resiliency of key resources and critical infrastructure, including cyber infrastructure, against a natural or man-made disaster; and  
(C)planning for, assisting with, and facilitating, the restoration of key resources and critical infrastructure, including cyber infrastructure, in the event of a natural or man-made disaster;  
(13)establishing in each Regional Office a Regional Advisory Council on Preparedness and Response, to advise the Regional Administrator of that Regional Office on emergency preparedness and response issues specific to the region; and  
(14)otherwise carrying out the mission of the Authority as described in section 512(b).  
(b)Additional Responsibilities Related to Catastrophic Incidents 
(1)In generalThe Administrator, in consultation with the Secretary and other senior Department officials, shall develop a national emergency management system that is capable of responding to catastrophic incidents.  
(2)Identification of resources 
(A)In generalThe Administrator shall develop and submit to Congress annually an estimate of the resources of the Authority and other Federal agencies needed for and devoted specifically to developing local, State, and national capabilities necessary to respond to a catastrophic incident.  
(B)ContentsEach estimate under subparagraph (A) shall include the resources both necessary for and devoted to— 
(i)planning;  
(ii)training and exercises;  
(iii)Regional Office enhancements;  
(iv)staffing, including for surge capacity during a catastrophic event;  
(v)additional logistics capabilities;  
(vi)other responsibilities under the Catastrophic Incident Annex and the Catastrophic Incident Supplement of the National Response Plan; and  
(vii)State and local catastrophic preparedness.  
(c)All-Hazards-Plus ApproachIn carrying out the responsibilities of this section, the Administrator shall implement an all-hazards-plus strategy that places priority on building those common capabilities necessary to prepare for, respond to, recover from, and mitigate the risks of terrorist attacks and natural disasters, while also building the unique capabilities necessary to prepare for, respond to, recover from, and mitigate the risks of specific types of incidents that pose the greatest risk to the Nation.  
514.Authority componentsThere are transferred to the Authority the following: 
(1)The Federal Emergency Management Agency, as constituted on June 1, 2006, including all of its functions, personnel, assets, components, and liabilities, and including the functions of the Under Secretary for Federal Emergency Management relating thereto.  
(2)The Directorate of Preparedness, as constituted on June 1, 2006, including all of its functions, personnel assets, components, and liabilities, and including the functions of the Under Secretary for Preparedness relating thereto.  
515.Preserving the United States Emergency Management Authority 
(a)Distinct EntityThe Authority shall be maintained as a distinct entity within the Department.  
(b)ReorganizationSection 872 shall not apply to the Authority, including any function or organizational unit of the Authority.  
(c)Prohibition on Changes to Missions 
(1)In generalThe Secretary may not substantially or significantly reduce the authorities, responsibilities, or functions of the Authority or the capability of the Authority to perform those responsibilities, except as otherwise specifically provided in an Act enacted after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006.  
(2)Certain transfers prohibitedNo asset, function or mission of the Authority may be diverted to the principal and continuing use of any other organization, unit, or entity of the Department, except for details or assignments that do not reduce the capability of the Authority to perform its missions.  
516.Directors 
(a)In GeneralThere shall be in the Authority a Director for Preparedness and a Director for Response and Recovery, each of whom shall be appointed by the President, by and with the advice and consent of the Senate, and shall report to the Administrator.  
(b)Qualifications 
(1)In generalA Director shall have— 
(A)not less than 5 years of— 
(i)executive leadership and management experience in the public or private sector; and  
(ii)significant experience in crisis management or another relevant field; and  
(B)a demonstrated ability to manage a substantial staff and budget.  
(2)Concurrent experienceService during any period of time may be used in meeting the requirements under both clause (i) and (ii) of paragraph (1)(A).  
(c)Initial Directors 
(1)In generalExcept as provided under paragraph (2), the individual serving as the Under Secretary for Preparedness and the individual serving as the Under Secretary for the Federal Emergency Management Agency on the effective date of the Post Katrina Emergency Management Reform Act of 2006, may serve as the Director for Preparedness and the Director of Response and Recovery, respectively, until a Director for Preparedness or a Director of Response and Recovery, as the case may be, is appointed under subsection (a).  
(2)Prior confirmationParagraph (1) shall apply if the individual is serving as the Under Secretary for Preparedness or the Under Secretary for the Federal Emergency Management Agency, under an appointment by the President, by and with the advice and consent of the Senate.  
517.Regional Offices 
(a)In General 
(1)Regional officesThe Administrator shall establish 10 Regional Offices of the Authority.  
(2)Additional officeIn addition to the Regional Offices established under paragraph (1), the Administrator may designate the Office for National Capital Region Coordination under section 882 as a Regional Office.  
(b)Management of Regional Offices 
(1)Regional administratorEach Regional Office shall be headed by a Regional Administrator for Preparedness and Response, who shall be appointed by the Administrator. Each Regional Administrator for Emergency Preparedness and Response shall report directly to the Administrator.  
(2)QualificationsEach Regional Office shall be headed by an individual in the Senior Executive Service qualified to act as a senior Federal coordinating officer to provide strategic oversight of incident management when needed.  
(c)Responsibilities 
(1)In generalThe Regional Administrator shall work in partnership with State and local governments, emergency managers, emergency response providers, medical providers, the private sector, nongovernmental organizations, multijurisdictional councils of governments, and regional planning commissions and organizations in the geographical area served by the Regional Office to carry out the responsibilities of a Regional Administrator under this section.  
(2)ResponsibilitiesThe responsibilities of a Regional Administrator include— 
(A)ensuring effective, coordinated, and integrated regional preparedness, mitigation, response, and recovery activities and programs for natural and man-made disasters (including planning, training, exercises, and professional development);  
(B)coordinating and integrating regional preparedness, mitigation, response, and recovery activities and programs for natural and man-made disasters (including planning, training, exercises, and professional development), which shall include— 
(i)providing regional and interstate planning assistance;  
(ii)organizing, in consultation with the Administrator, regional training and exercise programs;  
(iii)providing support and coordination officers for State and local government training and exercises;  
(iv)participating in emergency preparedness and planning activities by State, regional, and local governments;  
(v)assisting in the development of regional capabilities needed for a national catastrophic response system;  
(vi)helping to coordinate and develop interstate agreements; and  
(vii)coordinating the establishment of effective regional interagency emergency communications capabilities and communications interoperability, and reporting annually to the Administrator, who shall provide the information to the Director for Emergency Communications, on regional efforts to achieve these goals and on regional progress in meeting the goals of the National Emergency Communications Strategy developed under section 535;  
(C)establishing and overseeing 1 or more strike teams within the region under subsection (e), which shall serve as the focal point of the Federal Government’s initial response efforts for a natural or man-made disaster within that region, and otherwise building Federal response capabilities to respond to a natural or man-made disaster within that region;  
(D)working with the private sector to assess weaknesses in critical infrastructure protection in the region and to design and implement programs to address those weaknesses;  
(E)designating an individual responsible for, in conjunction with other relevant Federal, State, and local officials, the development of strategic and operational regional plans to respond effectively to natural or manmade disasters in the region in support of the National Response Plan;  
(F)coordinating all activities conducted under this section with other Federal departments and agencies; and  
(G)performing such other duties relating to such responsibilities as the Administrator may require.  
(d)Area OfficesThe Administrator shall establish an Area Office for the Pacific and an Area Office for the Caribbean, as components in the appropriate Regional Offices.  
(e)Regional Office Strike Teams 
(1)EstablishmentIn coordination with other relevant Federal agencies, each Regional Administrator shall establish multi-agency strike teams that shall consist of— 
(A)a designated Federal coordinating officer;  
(B)personnel trained in incident management;  
(C)public affairs, response and recovery, and communications support personnel;  
(D)a defense coordinating officer;  
(E)liaisons to other Federal agencies;  
(F)such other personnel as the Administrator or Regional Administrator determines appropriate; and  
(G)individuals from the agencies with primary responsibility for each of the emergency support functions in the National Response Plan, including the following: 
(i)Transportation.  
(ii)Communications.  
(iii)Public works and engineering.  
(iv)Emergency management.  
(v)Mass care.  
(vi)Housing and human services.  
(vii)Public health and medical services.  
(viii)Urban search and rescue.  
(ix)Public safety and security.  
(x)External affairs.  
(2)Location of membersThe members of each Regional Office strike team, including representatives from agencies other than the Department, shall be based primarily at the Regional Office that corresponds to that strike team.  
(3)CoordinationEach Regional Office strike team shall coordinate the training and exercises of that strike team with the State and local governments and private sector and nongovernmental entities which the strike team shall support when a natural or man-made disaster occurs.  
(4)PreparednessEach Regional Office strike team shall be trained, equipped, and staffed to be well prepared to respond to natural and man-made disasters, including catastrophic incidents.  
518.National Advisory Council on Preparedness and Response 
(a)EstablishmentNot later than 60 days after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Secretary shall establish an advisory body under section 871(a), to be known as the National Advisory Council on Preparedness and Response.  
(b)ResponsibilitiesThe National Advisory Council shall advise the Administrator on all aspects of emergency preparedness and response.  
(c)Membership 
(1)In generalThe members of the National Advisory Council shall be appointed by the Administrator, and shall, to the extent practicable, represent a geographic (including urban and rural) and substantive cross section of State and local government officials and emergency managers, and emergency response providers, from State and local governments, the private sector, and nongovernmental organizations, including as appropriate— 
(A)members selected from the emergency preparedness and response fields, including fire service, law enforcement, hazardous materials response, emergency medical services, and emergency preparedness and response personnel, or organizations representing such members;  
(B)health scientists, emergency and inpatient medical providers, and public health professionals;  
(C)experts representing standards setting organizations;  
(D)State and local government officials with expertise in terrorism preparedness and emergency preparedness and response;  
(E)elected State and local government executives;  
(F)experts in public and private sector infrastructure protection, cybersecurity, and communications;  
(G)representatives of the disabled and other special needs populations; and  
(H)such other individuals as the Administrator determines to be appropriate.  
(d)Applicability of Federal Advisory Committee Act 
(1)In generalNotwithstanding section 871(a) and subject to paragraph (2), the Federal Advisory Committee Act (5 U.S.C. App.), including subsections (a), (b), and (d) of section 10 of such Act, and section 552b(c) of title 5, United States Code, shall apply to the Advisory Council.  
(2)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Council.  
519.National Incident Management System Integration Center 
(a)In GeneralThere is in the Authority a National Incident Management System Integration Center.  
(b)Responsibilities 
(1)In generalThe Administrator, through the National Incident Management System Integration Center, and in consultation with other Federal departments and agencies and the National Advisory Council, shall ensure ongoing management and maintenance of the National Incident Management System, the National Response Plan, any other document or tool in support of Homeland Security Presidential Directive 5, or any other Homeland Security Presidential Directive relating to incident management and response.  
(2)Specific responsibilitiesThe National Incident Management System Integration Center shall— 
(A)periodically review, and revise, as appropriate, the National Incident Management System and the National Response Plan;  
(B)review other matters relating to the National Incident Management System and the National Response Plan, as the Administrator may require;  
(C)develop and implement a national program for National Incident Management System and National Response Plan education and awareness;  
(D)oversee all aspects of the National Incident Management System, including the development of compliance criteria and implementation activities at Federal, State, and local government levels;  
(E)provide guidance and assistance to States and local governments and emergency response providers, in adopting the National Incident Management System; and  
(F)perform such other duties relating to such responsibilities as the Administrator may require.  
520.National Operations Center 
(a)DefinitionIn this section, the term situational awareness means information gathered from a variety of sources that, when communicated to emergency preparedness and response managers and decision makers, can form the basis for incident management decisionmaking.  
(b)EstablishmentThere is established in the Department a National Operations Center.  
(c)PurposeThe purposes of the National Operations Center are to— 
(1)coordinate the national response to any natural or man-made disaster, as determined by the Secretary;  
(2)provide situational awareness and a common operating picture for the entire Federal Government, and for State and local governments as appropriate, for an event described in paragraph (1);  
(3)collect and analyze information to help deter, detect, and prevent terrorist acts;  
(4)disseminate terrorism and disaster-related information to Federal, State, and local governments;  
(5)ensure that critical terrorism and disaster-related information reaches government decision-makers; and  
(6)perform such other duties as the Secretary may require.  
(d)ResponsibilitiesThe National Operations Center shall carry out the responsibilities of the Homeland Security Operations Center, the National Response Coordination Center, and the Interagency Incident Management Group, as constituted on September 1, 2005.  
521.Chief Medical Officer 
(a)In GeneralThere is in the Authority a Chief Medical Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. The Chief Medical Officer shall report directly to the Administrator.  
(b)QualificationsThe individual appointed as Chief Medical Officer shall possess a demonstrated ability in and knowledge of medicine and public health.  
(c)ResponsibilitiesThe Chief Medical Officer shall have the primary responsibility within the Department for medical issues related to natural and man-made disasters, including— 
(1)serving as the principal advisor to the Secretary and the Administrator on medical and public health issues;  
(2)coordinating the biosurveillance and detection activities of the Department;  
(3)ensuring internal and external coordination of all medical preparedness and response activities of the Department, including training, exercises, and equipment support;  
(4)serving as the Department’s primary point of contact with the Department of Agriculture, the Department of Defense, the Department of Health and Human Services, the Department of Transportation, the Department of Veterans Affairs, and other Federal departments or agencies, on medical and public health issues;  
(5)serving as the Department’s primary point of contact for State and local government, the medical community, and others within and outside the Department, with respect to medical and public health matters;  
(6)discharging, in coordination with the Under Secretary for Science and Technology, the responsibilities of the Department related to Project Bioshield;  
(7)establishing doctrine and priorities for the National Disaster Medical System, consistent with the National Response Plan and the National Incident Management System, supervising its medical components, and exercising predeployment operational control, including— 
(A)determining composition of the teams;  
(B)overseeing credentialing of the teams; and  
(C)training personnel of the teams;  
(8)managing the Metropolitan Medical Response System, including establishing doctrine and priorities for the Metropolitan Medical Response System, consistent with the National Response Plan and the National Incident Management System, and developing and overseeing standards, plans, training, and exercises and coordinating with the Office of Grants and Training on the use and distribution of Metropolitan Medical Response grants;  
(9)assessing and monitoring long-term health issues of emergency managers and emergency response providers;  
(10)developing and updating, in consultation with the Secretary of Health and Human Services, guidelines for State and local governments for medical response plans for chemical, biological, radiological, nuclear, or explosive weapon attacks;  
(11)developing, in consultation with the Secretary of Health and Human Services, appropriate patient tracking capabilities to execute domestic patient movement and evacuations, including a system that has the capacity of electronically maintaining and transmitting the health information of hospital patients;  
(12)establishing and providing oversight for the Department’s occupational health and safety program, including workforce health; and  
(13)performing such other duties relating to such responsibilities as the Secretary or the Administrator may require.  
(d)Long-Term Health Assessment Program 
(1)In generalThe Chief Medical Officer, in consultation with the Director of the National Institute for Occupational Safety and Health, shall establish a program to assess, monitor, and study the health and safety of emergency managers and emergency response providers, following Incidents of National Significance declared by the Secretary under the National Response Plan.  
(2)Cooperative agreementsIn carrying out the program under this subsection, the Chief Medical Officer shall enter into cooperative agreements, as necessary, with medical institutions in the areas affected by an Incident of National Significance.  
522.Public and community PreparednessThe Administrator shall promote public and community preparedness.  
523.Basic life supporting first aid education for children 
(a)DefinitionsIn this section— 
(1)the term age-appropriate means information, education, and skills suitable for the individual to understand and perform;  
(2)the term appropriate municipal entity means an agency of a unit of local government that is an emergency response provider or provides other similar medical services or training, including a fire department, law enforcement agency, hospital, school nurse, or emergency medical services provider;  
(3)the term children means individuals under the age of 18 years enrolled in grades kindergarten through 12;  
(4)the term emergency medical professional means an individual certified by a State in emergency medical services;  
(5)the term life supporting first aid includes cardiopulmonary resuscitation, the use of an automatic external defibrillator, the Heimlich maneuver, blood-borne and biohazardous precautions, bleed control, and other life-sustaining procedures in the event of an emergency; and  
(6)the term selected organization means the organization contracting with the Secretary of Homeland Security under subsection (b).  
(b)AuthorityThe Secretary of Homeland Security, acting through the Chief Medical Officer, and in consultation with the Secretary of Education, shall enter into an agreement with an organization, under which such organization shall provide funds to appropriate municipal entities to provide education and training in life supporting first aid to children, including scene safety procedures.  
(c)EligibilityIn selecting an organization, the Secretary shall consider and give priority to an organization that— 
(1)has experience in training individuals (especially children) to be active bystanders, equipped with life supporting first aid skills to assist during emergencies;  
(2)recognizes that life supporting first aid techniques are essential to maintaining life before the arrival of emergency response providers;  
(3)uses emergency medical professionals as instructors to teach life supporting first aid techniques to children and adults;  
(4)works with Federal, State, and local government entities and the private sector to highlight the importance of public emergency preparedness and effective emergency response;  
(5)has developed and implemented, before the date of entering a contract under subsection (b), a testing component for evaluation, accountability, and data collection; and  
(6)is an affiliate of the Citizens Corps of the Department of Homeland Security.  
(d)Use of Funds 
(1)In generalFunds provided under this section by the selected organization to an appropriate municipal entity shall be used— 
(A)to create age-appropriate educational materials regarding life supporting first aid to be distributed to children;  
(B)to conduct training and clinical instruction of children in life supporting first aid; and  
(C)for data collection and statistical analysis.  
(2)PriorityIn providing funds to appropriate municipal entities under this section, the selected organization shall give priority to emergency medical services, fire departments, law enforcement agencies, hospitals, and school nurses.  
524.SAVER program 
(a)In GeneralIn the Department there is a System Assessment and Validation for Emergency Responders Program to provide impartial evaluations of emergency response equipment and systems.  
(b)RequirementsThe program established under subsection (a) shall— 
(1)provide impartial, practitioner relevant, and operationally oriented assessments and validations of emergency response provider equipment and systems that have not already been third-party certified to a standard adopted by the Department, including— 
(A)commercial, off-the-shelf emergency response provider equipment and systems in all equipment list categories of the Standardized Equipment List published by the Interagency Board for Equipment Standardization and Interoperability; and  
(B)such other equipment or systems as the Secretary determines are appropriate;  
(2)provide information that enables decision-makers and emergency response providers to better select, procure, use, and maintain emergency response provider equipment or systems;  
(3)assess and validate the performance of products within a system and subsystems; and  
(4)provide information and feedback to emergency response providers through the Responder Knowledge Base of the National Memorial Institute for the Prevention of Terrorism, or other appropriate forum.  
(c)Assessment and Validation ProcessThe assessment and validation of emergency response provider equipment and systems shall use multiple evaluation techniques, including— 
(1)operational assessments of equipment performance on vehicle platforms;  
(2)technical assessments on a comparative basis of system component performance across makes and models under controlled conditions; and  
(3)integrative assessments on an individual basis of system component interoperability and compatibility with other system components.  
(d)Personal Protective EquipmentTo the extent practical, the assessment and validation of personal protective equipment under this section shall be conducted by the National Personal Protective Technology Laboratory of the National Institute for Occupational Safety and Health.  
525.National Search and Rescue Response System 
(a)National Search and Rescue Response SystemThere is established in the Authority an emergency response system known as the National Search and Rescue Response System that provides a national network of standardized search and rescue resources to assist State and local governments in responding to any natural or man-made disaster.  
(b)Administration of the System 
(1)Task force participationThe Administrator shall select eligible search and rescue teams that are sponsored by State and local government entities to participate as task forces in the National Search and Rescue Response System. The Administrator shall determine the criteria for such participation.  
(2)Agreements with sponsoring agenciesThe Administrator shall enter into an agreement with the State or local government entity that sponsors each search and rescue team selected under paragraph (1) with respect the team’s participation as a task force in the National Search and Rescue Response System.  
(3)Management and technical teamsThe Administrator shall maintain such management and other technical teams as are necessary to administer the National Search and Rescue Response System.  
526.Metropolitan Medical Response System 
(a)In GeneralThere is in the Authority a Metropolitan Medical Response System. Under the Metropolitan Medical Response System, the Assistant Secretary for Grants and Planning, in coordination with the Chief Medical Officer, shall administer grants to develop, maintain, and enhance medical preparedness systems that are capable of responding effectively to a public health crisis or mass-casualty event caused by a natural or man-made disaster.  
(b)Use of FundsThe Metropolitan Medical Response System shall make grants to local governments to enhance any of the following activities: 
(1)Medical surge capacity.  
(2)Mass prophylaxis.  
(3)Chemical, biological, radiological, nuclear, and explosive detection, response, and decontamination capabilities.  
(4)Emergency communications capabilities.  
(5)Information sharing and collaboration capabilities.  
(6)Regional collaboration.  
(7)Triage and pre-hospital treatment.  
(8)Medical supply management and distribution.  
(9)Fatality management.  
(10)Such other activities as the Secretary may provide.  
527.The National Infrastructure Simulation and Analysis Center 
(a)DefinitionIn this section, the term National Infrastructure Simulation and Analysis Center means the National Infrastructure Simulation and Analysis Center established under section 1016(d) of the USA PATRIOT Act (42 U.S.C. 5195c(d)).  
(b)Authority 
(1)In generalThere is in the Authority the National Infrastructure Simulation and Analysis Center which shall serve as a source of national competence to address critical infrastructure protection and continuity through support for activities related to— 
(A)counterterrorism, threat assessment, and risk mitigation; and  
(B)a natural or man-made disaster.  
(2)Infrastructure modeling 
(A)Particular supportThe support provided under paragraph (1) shall include modeling, simulation, and analysis of the systems comprising critical infrastructure, in order to enhance critical infrastructure preparedness, protection, response, and recovery activities.  
(B)Relationship with other agenciesEach Federal agency and department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive, shall establish a formal relationship, including an agreement regarding information sharing, between the elements of such agency or department and the National Infrastructure Simulation and Analysis Center.  
(C)Purpose 
(i)In generalThe purpose of the relationship under subparagraph (B) shall be to permit each Federal agency and department described in subparagraph (B) to take full advantage of the capabilities of the National Infrastructure Simulation and Analysis Center (particularly vulnerability and consequence analysis), consistent with its work load capacity and priorities, for real-time response to reported and projected emergencies, natural disasters, terrorist attacks, or other catastrophic incidents.  
(ii)Recipient of certain supportModeling, simulation, and analysis provided under this subsection shall be provided to relevant Federal agencies and departments, including Federal agencies and departments with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive.  
528.Emergency Management Assistance Compact 
(a)In GeneralThe Secretary, acting through the Administrator, may make grants for the purposes of administering and improving the Emergency Management Assistance Compact consented to by the Joint Resolution entitled Joint Resolution granting the consent of Congress to the Emergency Management Assistance Compact (Public Law 104–321; 110 Stat. 3877).  
(b)UsesA grant under this section shall be used to— 
(1)carry out recommendations identified in after-action reports for the 2004 and 2005 hurricane season issued under the Emergency Management Assistance Compact;  
(2)coordinate with the Department and other Federal Government agencies;  
(3)coordinate with State and local government entities and their respective national associations;  
(4)assist State and local governments, emergency response providers, and organizations representing such members with credentialing emergency response providers and the typing of emergency response resources; or  
(5)administer the operations of the Emergency Management Assistance Compact.  
529.Office for the Prevention of Terrorism 
(a)EstablishmentThere is established in the Department an Office for the Prevention of Terrorism, which shall be headed by a Director.  
(b)Director 
(1)ReportingThe Director of the Office for the Prevention of Terrorism shall report directly to the Secretary.  
(2)QualificationsThe Director of the Office for the Prevention of Terrorism shall have an appropriate background with experience in law enforcement, intelligence, or other anti-terrorist functions.  
(c)Assignment of Personnel 
(1)In generalThe Secretary shall assign to the Office for the Prevention of Terrorism permanent staff and other appropriate personnel detailed from other components of the Department to carry out the responsibilities under this section.  
(2)LiaisonsThe Secretary shall designate senior employees from each component of the Department that has significant antiterrorism responsibilities to act a liaison between that component and the Office for the Prevention of Terrorism.  
(d)ResponsibilitiesThe Director of the Office for the Prevention of Terrorism shall— 
(1)coordinate policy and operations between the Department and State and local government agencies relating to preventing acts of terrorism within the United States;  
(2)serve as a liaison between State and local law enforcement agencies and the Department;  
(3)in coordination with the Office of Intelligence, develop better methods for the sharing of intelligence with State and local law enforcement agencies;  
(4)work with the Assistant Secretary of the Office of Grants and Training to ensure that homeland security grants to State and local agencies, including the Law Enforcement Terrorism Prevention Program, Commercial Equipment Direct Assistance Program, grants to support fusion centers and other law enforcement-oriented programs are adequately focused on terrorism prevention activities; and  
(5)coordinate with the Authority, the Department of Justice, the National Institute of Justice, law enforcement organizations, and other appropriate entities to develop national voluntary consensus standards for training and personal protective equipment to be used in a tactical environment by law enforcement officers.  
(e)Pilot Project 
(1)In generalThe Director of the Office for the Prevention of Terrorism, in coordination with the Director for Response, shall establish a pilot project to determine the efficacy and feasibility of establishing law enforcement deployment teams.  
(2)FunctionThe law enforcement deployment teams participating in the pilot program under this subsection shall form the basis of a national network of standardized law enforcement resources to assist State and local governments in responding to a natural or man-made disaster.  
(f)ConstructionNothing in this section may be construed to affect the roles or responsibilities of the Department of Justice.  
530.Department officials 
(a)Cybersecurity and TelecommunicationsThere is in the Department an Assistant Secretary for Cybersecurity and Telecommunications.  
(b)United States Fire AdministrationThe Administrator of the United States Fire Administration shall have a rank equivalent to an assistant secretary of the Department.  
531.Credentialing 
(a)DefinitionsIn this section— 
(1)the term credential means to provide documentation that can authenticate and verify the qualifications and identity of managers of incidents, emergency response providers, and other appropriate personnel, including by ensuring that such personnel possess a minimum common level of training, experience, physical and medical fitness, and capability appropriate for their position;  
(2)the term credentialing means evaluating an individual’s qualifications for a specific position under guidelines created in this section and assigning such individual a qualification under the standards developed in this section; and  
(3)the term credentialed means an individual has been evaluated for a specific position under the guidelines created under this section.  
(b)Requirements 
(1)In generalThe Administrator shall enter into a memorandum of understanding to collaborate with State and local governments, emergency response providers, and the organizations that represent them, to establish in consultation with the Authority nationwide standards for credentialing all personnel who are likely to respond to an emergency or major disaster.  
(2)ContentsThe standards developed under paragraph (1) shall— 
(A)include the minimum professional qualifications, certifications, training, and education requirements for specific emergency response functional positions that are applicable to Federal, State and local government;  
(B)be compatible with the National Incident Management System; and  
(C)be consistent with standards for advance registration for health professions volunteers under section 319I of the Public Health Services Act (42 U.S.C. 247d–7b).  
(3)TimeframeThe Administrator shall develop standards under paragraph (1) not later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006.  
(c)Credentialing of Department Personnel 
(1)In generalNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Secretary and the Administrator shall ensure that all personnel of the Department (including temporary personnel and individuals in the surge capacity force established under section 304 of the Post Katrina Emergency Management Reform Act of 2006) who are likely to respond to an emergency or major disaster are credentialed.  
(2)Strategic human capital planNot later than 90 days after completion of the credentialing under paragraph (1), the Administrator shall evaluate whether the workforce of the Authority complies with the Strategic Human Capital Plan of the Authority developed under section 301 of the Post Katrina Emergency Management Reform Act of 2006 and is sufficient to respond to a catastrophic incident.  
(d)Integration With National Response Plan 
(1)Distribution of standardsNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall provide the standards developed under subsection (b) to all Federal agencies that have responsibilities under the National Response Plan.  
(2)Credentialing of agenciesNot later than 180 days after the date on which the standards are provided under paragraph (1), each agency described in paragraph (1) shall— 
(A)ensure that all employees or volunteers of that agency who are likely to respond to an emergency or major disaster are credentialed; and  
(B)submit to the Secretary the name of each credentialed employee or volunteer of such agency.  
(3)LeadershipThe Administrator shall provide leadership, guidance, and technical assistance to an agency described in paragraph (1) to facilitate the credentialing process of that agency.  
(e)Documentation and Database System 
(1)In generalNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall establish and maintain a documentation and database system of Federal emergency response providers and all other Federal personnel credentialed to respond to an emergency or major disaster.  
(2)AccessibilityThe documentation and database system established under paragraph (1) shall be accessible to the Federal coordinating officer and other appropriate officials preparing for or responding to an emergency or major disaster.  
(3)ConsiderationsThe Administrator shall consider whether the credentialing system can be used to regulate access to areas affected by a major disaster.  
(f)Guidance to State and Local GovernmentsNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall— 
(1)in collaboration with the Emergency Management Assistance Compact provide detailed written guidance, assistance, and expertise to State and local governments to facilitate the credentialing of State and local emergency response providers commonly or likely to be used in responding to an emergency or major disaster; and  
(2)in coordination with the Emergency Management Assistance Compact and appropriate national professional organizations, assist State and local governments with credentialing the personnel of the State or local government under the guidance provided under paragraph (1).  
(g)GrantsThe Secretary may make grants to State and local governments, emergency response providers, and organizations that represent them.  
(h)ReportNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006 and annually thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the implementation of this section, including the number and level of qualification of Federal personnel trained and ready to respond to an emergency or major disaster.  
532.Typing of resources 
(a)DefinitionsIn this section— 
(1)the term typed means an asset or resource that has been evaluated for a specific function under the guidelines created under this section; and  
(2)the term typing means to define in detail the minimum capabilities of an asset or resource.  
(b)Requirements 
(1)In generalThe Administrator, shall enter into a memorandum of understanding to collaborate with the State and local governments, emergency response providers, and organizations that represent them, to establish in consultation with the Administration, nationwide standards for typing of resources commonly or likely to be used in responding to an emergency or major disaster.  
(2)ContentsThe standards developed under paragraph (1) shall— 
(A)be applicable to Federal, State, and local government; and  
(B)be compatible with the National Incident Management System.  
(c)Typing of Department Resources and AssetsNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Secretary shall ensure that all resources and assets of the Department that are commonly or likely to be used to respond to an emergency or major disaster are typed.  
(d)Integration With National Response Plan 
(1)Distribution of standardsNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall provide the standards developed under subsection (b) to all Federal agencies that have responsibilities under the National Response Plan.  
(2)Typing of agencies, assets and resourcesNot later than 180 days after the date on which the standards are provided under paragraph (1), each agency described in paragraph (1) shall— 
(A)ensure that all resources and assets (including teams, equipment, and other assets) of that agency that are commonly or likely to be used to respond to an emergency or major disaster are typed; and  
(B)submit to the Secretary a list of all types resources and assets.  
(3)LeadershipThe Administrator shall provide leadership, guidance, and technical assistance to an agency described in paragraph (1) to facilitate the typing process of that agency.  
(e)Documentation and Database System 
(1)In generalNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall establish and maintain a documentation and database system of Federal resources and assets commonly or likely to be used to respond to an emergency or major disaster.  
(2)AccessibilityThe documentation and database system established under paragraph (1) shall be accessible to the Federal coordinating officer and other appropriate officials preparing for or responding to an emergency or major disaster.  
(f)Guidance to State and Local GovernmentsNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator in collaboration with State and local governments, emergency response providers, and the organizations that represent them, shall— 
(1)provide detailed written guidance, assistance, and expertise to State and local governments to facilitate the typing of the resources and assets of State and local governments likely to be used in responding to an emergency or major disaster; and  
(2)assist State and local governments with typing resources and assets of State or local governments under the guidance provided under paragraph (1).  
(g)GrantsThe Secretary may make grants to State and local governments, emergency response providers, and the organizations that represent them, to develop and maintain a database of typed resources of State and local governments.  
(h)ReportNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006 and annually thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the implementation of this section, including the number and type of Federal resources and assets ready to respond to an emergency or major disaster.  
533.Providing secure access to critical infrastructureNot later than 6 months after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, and in coordination with appropriate national professional organizations, Federal, State, and local government agencies, and private-sector and nongovernmental entities, the Administrator shall create model standards or guidelines that States may adopt in conjunction with critical infrastructure owners and operators and their employees to permit access to restricted areas in the event of an emergency or major disaster.  
534.Improvements to Information Technology Systems 
(a)Measures to Improve Information Technology SystemsThe Administrator shall take appropriate measures to update and improve the information technology systems of the Authority, including measures to— 
(1)ensure that the multiple information technology systems of the Authority (including the National Emergency Management Information System, the Logistics Information Management System III, and the Automated Deployment Database) are fully compatible and can share and access information from each other;  
(2)ensure technology enhancements reach the headquarters and regional offices of the Authority in a timely fashion, to allow seamless integration;  
(3)develop and maintain a testing environment that ensures that all system components are properly and thoroughly tested before their release;  
(4)ensure that the information technology systems of the Authority have the capacity to track disaster response personnel, mission assignments task orders, commodities, and supplies used in response to an emergency or major disaster;  
(5)make appropriate improvements to the National Emergency Management Information System to address current shortcomings; and  
(6)provide training, manuals, and guidance on information technology systems to personnel, including disaster response personnel, to help ensure employees can properly use information technology systems.  
(b)ReportNot later than 270 days after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the implementation of this section, including any actions taken, improvements made, any remaining problems and describing any additional funding needed to make necessary and appropriate improvements to the information technology systems of the Authority.  
535.Hurricane and tsunami evacuation technical assistance 
(a)In GeneralThe Administrator shall provide technical assistance to States and local governments that experience hurricanes, tsunamis or other severe weather events, including the preparation of hurricane evacuation studies and evacuation plans assessing current storm surge estimates, evacuation zones, evacuation clearance times, transportation capacity, and shelter capacity.  
(b)Plan and Schedule 
(1)In generalNot later than 180 days after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Administrator shall— 
(A)establish a plan and schedule for completing, maintaining, and periodically updating evacuation studies carried out by the Administrator to ensure that States and local governments that experience hurricanes, tsunamis, or other severe weather events have current and complete information available to them for the preparation of their own evacuation plans; and  
(B)include in the plan and schedule annual maintenance and updates of existing hurricane evacuation studies following each hurricane season for those basins impacted by a hurricane.  
(2)Previously initiated studiesAny evacuation study initiated prior to the promulgation of a plan and schedule established under subsection (a) shall be completed not later than January 1, 2008.  
(c)Assistance and GuidelinesThe Administrator shall develop guidelines for the preparation of, and assist each State that is eligible for assistance under this section in producing a State pre-storm evacuation and shelter plan which shall address the following: 
(1)Information, guidance, and data contained in current hurricane evacuation studies and other models or projections of current storm surge estimates, evacuation zones, evacuation clearance times, transportation capacity, and shelter capacity.  
(2)Guidance regarding storm surge and evacuation-related estimates projections provided by the National Weather Service or the National Oceanic and Atmospheric Administration.  
(3)State planning assumptions, procedures and guidelines for pre-storm evacuation-decision making and sheltering based on current hurricane evacuation studies and published guidance by the Authority.  
(4)Transportation and shelter capabilities or resources that will be available and used by the State and by each county, parish or municipality to implement the State pre-storm evacuation and shelter plan.  
(5)Estimated costs for the State and for each county or parish to provide pre-storm evacuation and sheltering based on historical data, current cost estimates developed by the State Comptroller that are updated after each hurricane season.  
(6)Document limitations on State, county, parish, or city resources or capability to provide for pre-storm evacuation and shelter and the planning assumptions of the State regarding the need for Federal assistance to compensate for such limitations.  
(d)Report to CongressNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, and annually thereafter, the Administrator shall report to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives on the actions taken by the Administrator to carry out the provisions of this section, including the status of evacuation studies, State evacuation and shelter plans, and the incorporation of lessons learned from post-storm assessments. ; and  
(8)by inserting after section 541 (as redesignated by paragraph (6) of this subsection) the following: 
 
BEmergency Communications 
551.DefinitionsIn this subtitle— 
(1)the term eligible region means— 
(A)2 or more contiguous incorporated municipalities, counties, parishes, Indian tribes or other general purpose jurisdictions that— 
(i)have joined together to enhance emergency communications capabilities or communications interoperability between emergency response providers in those jurisdictions and with State and Federal officials; and  
(ii)includes the largest city in any metropolitan statistical area, as defined by the Office of Management and Budget; or  
(B)any other area the Secretary determines to be consistent with the definition of a region in the national preparedness guidance issued under Homeland Security Presidential Directive 8;  
(2)the term National Emergency Communications Strategy means the strategy established under section 553; and  
(3)the term Office of Emergency Communications means the office established under section 552.  
552.Office of Emergency Communications 
(a)In GeneralThere is established in the Authority an Office of Emergency Communications.  
(b)DirectorThe head of the Office of Emergency Communications shall be the Director for Emergency Communications. The Director shall report to the Assistant Secretary for Cybersecurity and Telecommunications.  
(c)ResponsibilitiesThe Director for Emergency Communications shall— 
(1)assist the Secretary in developing and implementing the program described in section 7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1));  
(2)carry out the responsibilities and authorities of the Department relating to the development and implementation of a strategy to achieve communications interoperability and emergency communications capabilities and promulgating grant guidance for that purpose;  
(3)carry out the responsibilities under section 541;  
(4)conduct extensive, nationwide outreach and foster the development of emergency communications capabilities and interoperable communications systems by State and local governments and public safety agencies, and by regional consortia thereof, by— 
(A)developing, updating, and implementing a national strategy to achieve emergency communications capabilities, with goals and timetables;  
(B)developing, updating, and implementing a national strategy to achieve communications interoperability, with goals and timetables;  
(C)developing a national architecture, which defines the components of an interoperable system and how the components are constructed;  
(D)establishing and maintaining a task force that represents the broad customer base of public safety agencies of State and local governments, and Federal agencies, involved in public safety disciplines such as law enforcement, firefighting, emergency medical services, public health, and disaster recovery, in order to receive input and coordinate efforts to achieve emergency communications capabilities and communications interoperability;  
(E)working with the Office of Grants and Training Interoperable Communications Technical Assistance Program to provide technical assistance to State and local government officials and the Regional Advisory Councils established under section 513;  
(F)promoting a greater understanding of the importance of emergency communications capabilities, communications interoperability, and the benefits of sharing resources among all levels of Federal, State, and local government;  
(G)promoting development of standard operating procedures for incident response and facilitating the sharing of information on best practices (including from governments abroad) for achieving emergency communications capabilities and communications interoperability;  
(H)making recommendations to Congress about any changes in Federal law necessary to remove barriers to achieving emergency communications capabilities and communications interoperability;  
(I)funding and conducting pilot programs, as necessary, in order to— 
(i)evaluate and validate technology concepts in real-world environments to achieve emergency communications capabilities and communications interoperability;  
(ii)encourage more efficient use of resources, including equipment and spectrum; and  
(iii)test and deploy public safety communications systems that are less prone to failure, support nonvoice services, consume less spectrum, and cost less;  
(J)liaisoning with the private sector to develop solutions to improve emergency communications capabilities and achieve communications interoperability;  
(K)using modeling and simulation for training exercises and command and control functions at the operational level; and  
(L)performing other functions necessary to improve emergency communications capabilities and achieve communications interoperability;  
(5)administer the responsibilities and authorities of the Department relating to the Integrated Wireless Network Program;  
(6)administer the National Communications System of the Department under the Preparedness Directorate;  
(7)administer responsibilities and authorities of the Department related to the Emergency Alert System and the Integrated Public Alert and Warning System of the Federal Emergency Management Agency;  
(8)administer the responsibilities and authorities of the Office of Interoperability and Compatibility;  
(9)coordinate the establishment of a national response capability with initial and ongoing planning, implementation, and training for the deployment of backup communications services in the event of a catastrophic loss of local and regional emergency communications services;  
(10)assist the President, the National Security Council, the Homeland Security Council, the Director of the Office of Science and Technology Policy, and the Director of the Office of Management and Budget in ensuring the operability of the telecommunications functions and responsibilities of the Federal Government;  
(11)review, in consultation with the Assistant Secretary for Grants and Training, all interoperable emergency communications plans of Federal, State, and local governments, including Statewide and tactical interoperability plans; and  
(12)through the National Communications System, create an interactive database that contains an inventory of emergency communications assets maintained by the Federal Government and where appropriate, State and local governments and the private sector, that— 
(A)can be deployed rapidly following a natural or man-made disaster to assist emergency response providers and State and local governments; and  
(B)includes land mobile radio systems, satellite phones, portable infrastructure equipment, backup power system equipment, and other appropriate equipment and systems.  
553.National Emergency Communications Strategy 
(a)In GeneralNot later than 180 days after the completion of the baseline assessment under section 554, and in cooperation with State and local governments, Federal departments and agencies, emergency response providers, and the private sector, the Secretary, acting through the Director for Emergency Communications, shall develop a National Emergency Communications Strategy to achieve emergency communications capabilities and interoperable emergency communications.  
(b)ContentsThe National Emergency Communication Strategy shall— 
(1)include, in consultation with the National Institute of Standards and Technology, a process for expediting national voluntary consensus-based emergency communications equipment standards for the purchase and use by public safety agencies of interoperable emergency communications equipment and technologies;  
(2)identify the appropriate emergency communications capabilities and communications interoperability necessary for Federal, State, and local governments to operate during natural and man-made disasters.  
(3)address both short-term and long-term solutions to achieving Federal, State, and local emergency communications capabilities and interoperable emergency communications systems, including provision of commercially available equipment that facilitates operability, interoperability, coordination, and integration among emergency communications systems;  
(4)identify how Federal Government departments and agencies that respond to natural or man-made disasters can work effectively with State and local governments, in all States, and with such other entities as are necessary to implement the strategy;  
(5)include measures to identify and overcome all obstacles to achieving interoperable emergency communications;  
(6)set goals and establish timetables for the development of an emergency, command-level communication system based on equipment available across the United States and a nationwide interoperable emergency communications system;  
(7)identify appropriate and reasonable measures public safety agencies should employ to ensure that their network infrastructure maintains operability during a natural or man-made disaster;  
(8)include education of State and local emergency response personnel about the availability of backup emergency communications assets and their importance in planning for natural and man-made disasters; and  
(9)identify, in consultation with the Federal Communications Commission, measures States and localities should employ to ensure operability of 911, E911 and public safety answering points during natural and man-made disasters.  
554.Assessments and reports 
(a)Baseline Operability and Interoperability AssessmentNot later than June 1, 2000, and periodically thereafter, but not less frequently than every 5 years, the Secretary, acting through the Director for Emergency Communications, shall conduct an assessment of Federal, State, and local governments to— 
(1)define the range of emergency communications capabilities and communications interoperability needed for specific events;  
(2)assess the capabilities to meet such communications needs;  
(3)determine the degree to which necessary emergency communications capabilities and communications interoperability have been achieved;  
(4)ascertain the needs that remain for communications interoperability to be achieved;  
(5)assess the ability of communities to provide and maintain emergency communications capabilities and communications interoperability among emergency response providers, and government officials in the event of a natural or man-made disaster, including when there is substantial damage to ordinary communications infrastructure or a sustained loss of electricity;  
(6)include a national interoperable emergency communication inventory that— 
(A)identifies for each Federal department and agency— 
(i)the channels and frequencies used;  
(ii)the nomenclature used to refer to each channel or frequency used; and  
(iii)the types of communications system and equipment used;  
(B)identifies the interoperable emergency communication systems in use for public safety systems in the United States; and  
(C)provides a listing of public safety mutual aid channels in operation and their ability to connect to an interoperable emergency communications system;  
(7)compile a list of best practices among communities for providing and maintaining emergency communications capabilities and communications interoperability in the event of a natural or man-made disaster; and  
(8)evaluate the feasibility and desirability of the Department developing, on its own or in conjunction with the Department of Defense, a mobile communications capability, modeled on the Army Signal Corps, that could be deployed to support emergency communications at the site of acts of terrorism, natural disasters, or other emergencies.  
(b)Annual ReportNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, and annually thereafter until the date that is 10 years after such date, the Secretary, acting through the Director for Emergency Communications, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the progress of the Department in implementing and achieving the goals of this subtitle, including a description of the findings of the most recent nationwide assessment conducted under subsection (a).  
555.Coordination of Federal Emergency Communications grant programs 
(a)Assessment of Grants and Standards ProgramsThe Secretary, acting through the Director for Emergency Communications, in coordination with other Federal departments and agencies, shall review Federal emergency communications grants and standards programs across the Federal government to— 
(1)integrate and coordinate Federal grant guidelines for the use of Federal assistance relating to interoperable emergency communications and emergency communications capabilities;  
(2)assess and make recommendations to ensure that such guidelines are consistent across the Federal Government; and  
(3)assess and make recommendations to ensure conformity with the goals and objectives identified in the National Emergency Communications Strategy.  
(b)Denial of Eligibility for Grants 
(1)In generalThe Secretary may prohibit any State or local government from using Federal homeland security assistance administered by the Department to achieve, maintain, or enhance interoperable emergency communications capabilities if— 
(A)such government has not complied with the requirement to submit a Statewide Interoperable Communications Plan under section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f));  
(B)the State or local government has not taken adequate steps to maintain operability of network infrastructure during a natural or man-made disaster; or  
(C)a grant request does not comply with interoperable communications equipment standards after those standards have been developed through a voluntary consensus-based process or are promulgated pursuant to the authority under paragraph (2).  
(2)StandardsIf the Secretary determines that inadequate progress is being made on the completion of voluntary consensus-based interoperable communications equipment standards, the Secretary may promulgate such standards and include them in interoperable communications grant guidance.  
556.Emergency Communications interoperability research and development 
(a)In GeneralThe Secretary shall establish a comprehensive research and development program to promote emergency communications capabilities and communications interoperability among emergency response providers, including by— 
(1)promoting research on a competitive basis through the Directorate of Science and Technology Homeland Security Advanced Research Projects Agency; and  
(2)establishing a Center of Excellence under the Department of Homeland Security Centers of Excellence Program, using a competitive process, focused on enhancing information and communications systems for emergency response providers.  
(b)PurposesThe purposes of the program established under subsection (a) include— 
(1)understanding the strengths and weaknesses of the diverse public safety communications systems currently in use;  
(2)examining how current and emerging technology can make public safety organizations more effective, and how Federal, State, and local government agencies can use this technology in a coherent and cost-effective manner;  
(3)exploring Federal, State, and local government policies that shall move systematically towards long-term solutions;  
(4)evaluating and validating technology concepts, and promoting the deployment of advanced public safety information technologies for emergency communications capabilities and communications interoperability; and  
(5)advancing the creation of a national strategy to enhance emergency communications capabilities, promote interoperability and efficient use of spectrum in communications systems, improve information sharing across organizations, and use advanced information technology to increase the effectiveness of first responders in valuable new ways.  
557.Emergency Communications pilot projects 
(a)Establishment 
(1)In generalNot later than 1 year after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the Secretary shall establish not fewer than 2 pilot projects to develop and evaluate strategies and technologies for providing and maintaining emergency communications capabilities communications interoperability among emergency response providers and government officials in the event of a natural or man-made disaster in which there is significant damage to, or destruction of, critical infrastructure, including substantial loss of ordinary telecommunications infrastructure and sustained loss of electricity.  
(2)Interoperable data communicationsAt least 1 pilot project under this section shall involve the development of interoperable data communications, including medical and victim information, so that this information can be shared among responders, as needed, at all levels of government.  
(b)Selection CriteriaIn selecting areas for the location of the pilot projects under this section, the Secretary shall consider— 
(1)the risk to the area from a large-scale terrorist attack or natural disaster;  
(2)the number of potential victims from a large-scale terrorist attack or natural disaster in the area;  
(3)the capabilities of the emergency communications systems of the area and capabilities for the development of modeling and simulation training and command and control functions; and  
(4)such other criteria as the Secretary may determine appropriate.  
558.Emergency Communications and interoperability grants 
(a)In GeneralThe Secretary, through the Office of the Grants and Training, shall make grants to States and eligible regions for initiatives necessary to improve emergency communications capabilities and to achieve short-term or long-term solutions to statewide, regional, national, and, where appropriate, international interoperability.  
(b)Use of Grant FundsGrants awarded under subsection (a) may be used for initiatives to achieve short-term or long-term solutions for emergency communications capabilities and communications interoperability within the State or region and to assist with any aspect of the communication life cycle, including— 
(1)statewide or regional communications planning;  
(2)system design and engineering;  
(3)procurement and installation of equipment;  
(4)exercises;  
(5)modeling and simulation exercises for operational command and control functions;  
(6)other activities determined by the Secretary to be integral to the achievement of emergency communications capabilities and communications interoperability; and  
(7)technical assistance and training.  
(c)CoordinationThe Secretary shall ensure that the Office of Grants and Training coordinates its activities with the Office of Emergency Communications, the Directorate of Science and Technology and other Federal entities so that grants awarded under this section, and other grant programs related to homeland security, fulfill the purposes of this section and facilitate the achievement of emergency communications capabilities and communications interoperability consistent with the national strategy.  
(d)Application 
(1)In generalA State or eligible region desiring a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.  
(2)Minimum contentsAt a minimum, each application submitted under paragraph (1) shall— 
(A)identify the critical aspects of the communications life cycle, including planning, system design and engineering, procurement and installation, and training for which funding is requested;  
(B)describe how— 
(i)the proposed use of funds would be consistent with and address the goals in any applicable State homeland security plan, and, unless the Secretary determines otherwise, are consistent with the national strategy and architecture; and  
(ii)the applicant intends to spend funds under the grant, to administer such funds, and to allocate such funds among any participating local governments; and  
(C)be consistent with the Interoperable Communications Plan required by section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f)).  
(e)State Review and Submission 
(1)In generalTo ensure consistency with State homeland security plans, an eligible region applying for a grant under this section shall submit its application to each State within which any part of the eligible region is located for review before submission of such application to the Secretary.  
(2)DeadlineNot later than 30 days after receiving an application from an eligible region under paragraph (1), each such State shall transmit the application to the Secretary.  
(3)State disagreementIf the Governor of any such State determines that a regional application is inconsistent with the State homeland security plan of that State, or otherwise does not support the application, the Governor shall— 
(A)notify the Secretary in writing of that fact; and  
(B)provide an explanation of the reasons for not supporting the application at the time of transmission of the application.  
(f)Award of Grants 
(1)ConsiderationsIn approving applications and awarding grants under this section, the Secretary shall consider— 
(A)the nature of the threat to the State or eligible region from natural or man-made disasters;  
(B)the location, risk, or vulnerability of critical infrastructure and key national assets, including the consequences from damage to critical infrastructure in nearby jurisdictions as a result of a natural or man-made disaster;  
(C)the size of the population, and the population density of the area, that will be served by the interoperable emergency communications systems, except that the Secretary shall not establish a minimum population requirement that would disqualify from consideration an area that otherwise faces significant threats, vulnerabilities, or consequences from a natural or man-made disaster;  
(D)the extent to which grants will be used to implement emergency communications and interoperability solutions— 
(i)consistent with the national strategy and compatible with national infrastructure and equipment standards; and  
(ii)more efficient and cost effective than current approaches;  
(E)the number of jurisdictions within regions participating in the development of emergency communications capabilities and interoperable emergency communications systems, including the extent to which the application includes all incorporated municipalities, counties, parishes, and tribal governments within the State or eligible region, and their coordination with Federal and State agencies;  
(F)the extent to which a grant would expedite the achievement of emergency communications capabilities and communications interoperability in the State or eligible region with Federal, State, and local government agencies;  
(G)the extent to which a State or eligible region, given its financial capability, demonstrates its commitment to expeditiously achieving emergency communications capabilities and communications interoperability by supplementing Federal funds with non-Federal funds;  
(H)whether the State or eligible region is on or near an international border;  
(I)whether the State or eligible region encompasses an economically significant border crossing;  
(J)whether the State or eligible region has a coastline bordering an ocean or international waters;  
(K)the extent to which geographic barriers pose unusual obstacles to achieving emergency communications capabilities or communications interoperability;  
(L)the threats, vulnerabilities, and consequences faced by the State or eligible region related to at-risk site or activities in nearby jurisdictions, including the need to respond to natural or man-made disasters arising in those jurisdictions;  
(M)the need to achieve nationwide emergency communications capabilities and communications interoperability, consistent with the national strategies;  
(N)the extent to which the State has formulated a State executive interoperability committee or conducted similar statewide planning efforts; and  
(O)such other factors as are specified by the Secretary in writing.  
(2)Review panel 
(A)In generalThe Secretary shall establish a review panel under section 871(a) to assist in reviewing grant applications under this section.  
(B)RecommendationsThe review panel established under subparagraph (A) shall make recommendations to the Secretary regarding applications for grants under this section.  
(C)MembershipThe review panel established under subparagraph (A) shall include individuals with technical expertise in emergency communications and communications interoperability and emergency response providers and other relevant State and local officials.  
(3)Availability of fundsAny grant funds awarded that may be used to support emergency communications capabilities or communications interoperability shall, as the Secretary may determine, remain available for up to 3 years, consistent with section 7303(e) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(e)). .  
102.Conforming amendments relating to intelligence reformSection 7303(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)Interoperable emergency communications system and communications interoperabilityThe terms interoperable emergency communications system and communications interoperability mean the ability of emergency response providers and relevant Federal, State, and local government agencies to— 
(A)communicate with each other as necessary, using information technology systems and radio communications systems; and  
(B)exchange voice, data, or video with each other on demand, in real time, as necessary. ; and  
(2)by adding at the end the following: 
 
(3)Emergency communications capabilitiesThe term emergency communications capabilities means the ability to provide and maintain, throughout an emergency response operation, a continuous flow of information among emergency responders, agencies, and government officials from multiple disciplines and jurisdictions and at all levels of government in the event of a natural disaster, terrorist attack, or other large-scale or catastrophic emergency, including where there has been significant damage to, or destruction of, critical infrastructure, substantial loss of ordinary telecommunications infrastructure, and sustained loss of electricity. .  
103.Communication system grants 
(a)DefinitionsIn this section— 
(1)the term demonstration project means a demonstration project established under subsection (b)(1);  
(2)the term emergency response provider has the meaning given that term in section 2(7) of the Homeland Security Act of 2002 (6 U.S.C. 101(6)), as redesignated by this Act; and  
(3)the term interoperable emergency communications system has the meaning given that term in paragraph (10) of section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as amended by this Act.  
(b)In General 
(1)EstablishmentThere is established in the Department an International Border Community Interoperable Communications Demonstration Project.  
(2)Minimum number of communitiesThe Secretary shall select not fewer than 6 communities to participate in a demonstration project.  
(3)Location of communitiesNot fewer than 3 of the communities selected under paragraph (2) shall be located on the northern border of the United States and not fewer than 3 of the communities selected under paragraph (2) shall be located on the southern border of the United States.  
(c)Project RequirementsA demonstration project shall— 
(1)address the interoperable emergency communications system needs of police officers, firefighters, emergency medical technicians, National Guard, and other emergency response providers;  
(2)foster interoperable emergency communications systems— 
(A)among Federal, State, local, and tribal government agencies in the United States involved in preventing or responding to terrorist attacks or other catastrophic events; and  
(B)with similar agencies in Canada or Mexico;  
(3)identify common international cross-border frequencies for communications equipment, including radio or computer messaging equipment;  
(4)foster the standardization of equipment for interoperable emergency communications systems;  
(5)identify solutions that will facilitate communications interoperability across national borders expeditiously;  
(6)ensure that emergency response providers can communicate with each other and the public at disaster sites or in the event of a terrorist attack or other catastrophic event;  
(7)provide training and equipment to enable emergency response providers to deal with threats and contingencies in a variety of environments; and  
(8)identify and secure appropriate joint-use equipment to ensure communications access.  
(d)Distribution of Funds 
(1)In generalThe Secretary shall distribute funds under this section to each community participating in a demonstration project through the State, or States, in which each community is located.  
(2)Other participantsNot later than 60 days after receiving funds under paragraph (1), a State receiving funds under this section shall make the funds available to the local governments and emergency response providers selected by the Secretary to participate in a demonstration project.  
(e)ReportingNot later than December 31, 2007, and each year thereafter in which funds are appropriated for a demonstration project, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the demonstration projects.  
104.Technical and conforming amendments 
(a)Executive Schedule 
(1)AdministratorSection 5313 of title 5, United States Code, is amended by adding at the end the following: 
 
Administrator of the United States Emergency Management Authority. .  
(2)DirectorsSection 5314 of title 5, United States Code, is amended by adding at the end the following: 
 
Directors, United States Emergency Management Authority. .  
(3)FEMA officers 
(A)Federal insurance administratorSection 5315 of title 5, United States Code, is amended by striking Federal Insurance Administrator, Federal Emergency Management Agency. and inserting Insurance Administrator, United States Emergency Management Agency..  
(B)Inspector generalSection 5315 of title 5, United States Code, is amended by striking Inspector General, Federal Emergency Management Agency. and inserting Inspector General, United States Emergency Management Agency..  
(C)Chief information officerSection 5315 of title 5, United States Code, is amended by striking Chief Information Officer, Federal Emergency Management Agency. and inserting Chief Information Officer, United States Emergency Management Agency..  
(b)Officers of the DepartmentSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended— 
(1)by striking paragraph (5) and inserting the following: 
 
(5)An Administrator of the United States Emergency Management Authority. ;  
(2)by striking paragraph (2); and  
(3)by redesignating paragraphs (3) through (10) (as amended by this subsection) as paragraphs (2) through (9), respectively.  
(c)ReferencesAny reference to the Federal Emergency Management Agency, or the Director thereof, in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the effective date of this title shall be considered to refer and apply to the United States Emergency Management Authority and the Administrator thereof, respectively.  
(d)Table of ContentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the items relating to title V and sections 501 through 509 and inserting the following: 
 
 
TITLE V—NATIONAL PREPAREDNESS AND RESPONSE 
Sec. 501. Definitions 
Subtitle A—Preparedness and Response 
Sec. 511. Definitions 
Sec. 512. United States Emergency Management Authority 
Sec. 513. Authorities and responsibilities 
Sec. 514. Authority components 
Sec. 515. Preserving the United States Emergency Management Authority 
Sec. 516. Directors 
Sec. 517. Regional Offices 
Sec. 518. National Advisory Council on Preparedness and Response 
Sec. 519. National Incident Management System Integration Center 
Sec. 520. National Operations Center 
Sec. 521. Chief Medical Officer 
Sec. 522. Public and community preparedness 
Sec. 523. Basic life supporting first aid education for children 
Sec. 524. SAVER Program 
Sec. 525. National Search and Rescue Response System 
Sec. 526. Metropolitan Medical Response System 
Sec. 527. National Infrastructure Simulation and Analysis Center 
Sec. 528. Emergency Management Assistance Compact authorization 
Sec. 529. Office for the Prevention of Terrorism 
Sec. 530. Department officials 
Sec. 531. Credentialing 
Sec. 532. Typing of resources 
Sec. 533. Providing secure access to critical infrastructure 
Sec. 534. Improvements to information technology systems 
Sec. 535. Hurricane and tsunami evacuation technical assistance 
Sec. 536. Nuclear incident response 
Sec. 537. Conduct of certain public health-related activities 
Sec. 538. Use of national private sector networks in emergency response 
Sec. 539. Use of commercially available technology, goods, and services 
Sec. 540. Procurement of security countermeasures for strategic national stockpile 
Sec. 541. Urban and other high risk area communications capabilities 
Subtitle B—Emergency Communications 
Sec. 551. Definitions 
Sec. 552. Office of Emergency Communications 
Sec. 553. National Emergency Communications Strategy 
Sec. 554. Assessments and reports 
Sec. 555. Coordination of Federal emergency communications grant programs 
Sec. 556. Emergency communications interoperability research and development 
Sec. 557. Emergency communications pilot projects 
Sec. 558. Emergency communications and interoperability grants  .  
IISTAFFORD ACT AMENDMENTS 
201.General Federal assistanceSection 402 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended— 
(1)by striking In any major disaster, the President and inserting the following: 
 
(a)In GeneralIn any major disaster, the President ;  
(2)in subsection (a)(1), as so designated by this section, by striking efforts and inserting response or recovery efforts, including precautionary evacuations;  
(3)in subsection (a)(2), as so designated by this section, by striking the semicolon and inserting , including precautionary evacuations;; and  
(4)by adding at the end the following: 
 
(5)provide accelerated Federal assistance and Federal support where necessary to save lives, prevent human suffering, or mitigate severe damage, which may be provided in the absence of a specific request and in which case the President— 
(A)shall, to the extent practicable, notify and coordinate with a State in which such assistance or support is provided; and  
(B)shall not, in notifying and coordinating with a State under subparagraph (A), delay or impede the rapid deployment, use, and distribution of critical resources to victims of a major disaster.  
(b)Recovery EffortsIn any major disaster, the President may assist State and local governments in short-term and long-term recovery from the consequences of a major disaster and coordinate any such federal assistance provided by—  
(1)identifying federal programs and agencies to support the implementation of short-term and long-term recovery efforts of State, regional, local, tribal governments;  
(2)directing any Federal agency, with or without reimbursement to utilize its authorities and resources to— 
(A)support State, and local governments, nongovernmental organizations, and the private sector by conducting a postdisaster assessment of social, economic, and environmental impacts; and  
(B)provide technical assistance, guidance, and resources to State and local governments to undertake long-term recovery activities;  
(3)creating a plan that clearly outlines the roles, responsibilities, and shared activities of each Federal department and agency involved in long-term recovery activities;  
(4)coordinating long-term recovery activities and mitigation provided by all Federal agencies, nongovernmental organizations, the private sector, and State and local governments; and  
(5)providing technical assistance and other advice to State and local governments affected by the major disaster to— 
(A)assess social, economic, and environmental impacts (including impacts to living resources) of the major disaster on the affected geographic region;  
(B)support coordinated, multi-scale planning that takes postdisaster assessments and hazard and risk modeling into account;  
(C)coordinate data sharing and information management between Federal agencies, State and local governments, nongovernmental organizations, and the private sector;  
(D)coordinate implementation of plans for long-term recovery activities; and  
(E)manage, control, and mitigate hazard risk in a way that reduces injuries, loss of life, damage to the natural environment, and damage and destruction of property, including damage to living resources and facilities.  
(c)Long-Term Recovery OfficesThe President may establish and operate long-term recovery offices in any area in which the President has declared a major disaster.  
(d)GuidelinesThe President shall promulgate and maintain guidelines to assist Governors in making requests under this section by defining the types of assistance available to affected States and the circumstances under which such requests are likely to be approved. .  
202.National Disaster Recovery Strategy 
(a)In GeneralThe Administrator, in coordination with the Secretary of Housing and Urban Development, the Administrator of the Environmental Protection Agency, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of the Treasury, the Administrator of the Small Business Administration, and State and local government officials, shall develop, coordinate, and maintain a National Disaster Recovery Strategy.  
(b)ContentsThe National Disaster Recovery Strategy shall— 
(1)outline the most efficient and cost effective Federal programs that will meet the short-term and long-term recovery needs of States, local governments, and individuals affected by a major disaster;  
(2)clearly define the role, programs, authorities, and responsibilities of each Federal department or agency that may be of assistance in providing assistance in the recovery from a major disaster;  
(3)describe in detail the programs that will be offered by the departments and agencies described in paragraph (2), including— 
(A)discussing funding issues;  
(B)detailing how responsibilities under the National Disaster Recovery Strategy will be shared; and  
(C)addressing other matters concerning the cooperative effort to provide recovery assistance.  
(c)ReportNot later than 270 days after the date of enactment of this Act, and on May 1 of every year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing in detail the National Disaster Recovery Strategy and any additional authorities necessary to implement any portions of the National Disaster Recovery Strategy.  
203.Environmental mitigation 
(a)In GeneralSection 322(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165(c)(1)) is amended by inserting or man-made after natural.  
(b)Hazard MitigationThe second sentence of section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by inserting or man-made after natural.  
204.Disaster housing strategy 
(a)In GeneralThe Administrator, in coordination with the Secretary of Housing and Urban Development and State and local government officials, shall develop, coordinate, and maintain a National Disaster Housing Strategy.  
(b)ContentsThe National Disaster Housing Strategy shall— 
(1)outline the most efficient and cost effective Federal programs that will best meet the short-term and long-term housing needs of individuals and households affected by major disasters;  
(2)clearly define the role, programs, authorities, and responsibilities of each entity in providing housing assistance in the event of a major disaster, including— 
(A)the Authority;  
(B)the Department of Housing and Urban Development;  
(C)the Department of Agriculture;  
(D)the Department of Veterans Affairs;  
(E)the Department of Health and Human Services;  
(F)any other Federal agency that may provide housing assistance in the event of a major disaster;  
(G)the American Red Cross; and  
(H)State and local governments;  
(3)describe in detail the programs that will be offered by the entities described in paragraph (2), including— 
(A)outlining any funding issues;  
(B)detailing how responsibilities under the National Disaster Housing Strategy will be shared; and  
(C)addressing other matters concerning the cooperative effort to provide housing assistance during a major disaster;  
(4)consider methods through which housing assistance can be provided to individuals and households where employment and other resources for living are available;  
(5)describe programs directed to meet the needs of special needs and low income populations;  
(6)describe plans for the operation of clusters of housing provided to individuals and households, including but not limited to access to public services, site management, security, and site density; and  
(7)describe any additional authorities necessary to carry out any portion of the strategy.  
(c)ReportNot later than 270 days after the date of enactment of this Act, and on May 1 of every year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives a report describing in detail the National Disaster Housing Strategy, including programs directed to meeting the needs of special needs populations.  
205.Essential servicesTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following: 
 
425.Essential service providers 
(a)DefinitionIn this section, the term essential service provider means an entity that— 
(1)provides— 
(A)telecommunications service;  
(B)electrical power;  
(C)natural gas;  
(D)water and sewer services; or  
(E)any other essential service, as determined by the President;  
(2)is— 
(A)a municipal entity;  
(B)a nonprofit entity; or  
(C)a private, for-profit entity; and  
(3)is contributing to efforts to respond to an emergency or major disaster.  
(b)AuthorizationIn an emergency or major disaster, the President may use Federal equipment, supplies, facilities, personnel, and other non-monetary resources to assist an essential service provider, in exchange for reasonable compensation.  
(c)Compensation 
(1)In generalThe President shall, by regulation, establish a mechanism to set reasonable compensation to the Federal Government for the provision of assistance under subsection (b).  
(2)CriteriaThe mechanism established under paragraph (1) 
(A)shall reflect the cost to the government (or if this is not readily obtainable, the full market value under the applicable circumstances) for assistance provided under subsection (b) in setting compensation;  
(B)shall have, to the maximum degree feasible, streamlined procedures for determining compensation; and  
(C)may, at the President’s discretion, be based on a good faith estimate of cost to the government rather than an actual accounting of costs.  
(3)Periodic reviewThe President shall periodically review, and if necessary revise, the regulations established under paragraphs (1) and (2) to ensure that these regulations result in full compensation to the government for transferred resources. Such reviews shall occur no less frequently than once every 2 years, and the results of such reviews shall be reported to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. .  
206.Hazard mitigation grant program formulaThe third sentence of section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking 7.5 percent and inserting 15 percent for the amount spent up to $2,000,000,000, 10 percent for amounts between $2,000,000,000 and $10,000,000,000, and 7.5 percent on amounts spent between $10,000,000,000 and $35,333,000,000.  
207.Housing assistanceSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended— 
(1)in subsection (b), by adding at the end the following: 
 
(3)Consent of individual or household 
(A)In generalNotwithstanding paragraph (2), the President shall seek the consent of each individual or household before providing such individual or household with a direct housing assistance option.  
(B)Rejection of direct housing assistanceIf an individual or household does not provide consent under subparagraph (A), such individual or household shall remain eligible for any other assistance available under this section. ; and  
(2)in subsection (c)(1)— 
(A)by striking Temporary in the paragraph heading;  
(B)in paragraph (1)(B)— 
(i)in clause (i), by striking housing units and inserting semi-permanent, or permanent housing; and  
(ii)in clause (iii), by striking housing units and inserting semi-permanent, or permanent housing;  
(C)in paragraph (4)— 
(i)by inserting or semi-permanent after permanent; and  
(ii)by striking insular and remote.  
208.Maximum amount under individual assistance programsSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended— 
(1)by striking paragraph (2)(C); and  
(2)in paragraph (3)— 
(A)by striking subparagraph (B); and  
(B)by redesignating subparagraph (C) as subparagraph (B).  
209.Coordinating officersSection 302(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)) is amended— 
(1)in paragraph (3), by striking and at the end;  
(2)in paragraph (4), by striking the period and inserting ; and; and  
(3)by adding at the end the following: 
 
(5)serve as a primary point of contact for, and provide situational awareness to, the Secretary of Homeland Security. .  
210.DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended— 
(1)in paragraph (2), by striking or, regardless of cause, any fire, flood, or explosion and inserting any fire, flood, or explosion (regardless of cause), any act of domestic terrorism or international terrorism (as those terms are defined in section 2331 of title 18, United States Code), any outbreak of infectious disease, any chemical release, or any other incident;  
(2)in paragraph (9), by inserting (including museums, zoos, performing arts organizations, community centers, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, and shelter workshops) after general public; and  
(3)by redesignating paragraphs (6) through (9) as paragraphs (7) through (10), respectively, and inserting after paragraph (5) the following: 
 
(6)Individual with a disabilityThe term individual with a disability means an individual with a disability as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)). .  
211.Catastrophic damage assistanceThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)by redesignating title VII as title VIII;  
(2)by redesignating sections 701 through 705 as subsections 801 through 805, respectively; and  
(3)by inserting after title VI, the following: 
 
VIICATASTROPHIC DAMAGE ASSISTANCE 
701.Additional assistance 
(a)In GeneralFollowing a declaration of a major disaster, if a damage assessment indicates that damages qualify as catastrophic, the President may provide, in addition to other relief available under section 408, the assistance provided for in this title or alter the assistance available under section 408 as described in this title.  
(b)RegulationsThe President shall promulgate regulations establishing a threshold for a catastrophic damages determination which consider the following factors: 
(1)The dollar amount per capita of damage to the State, its political subdivisions, or a region.  
(2)The impact on the ability of the State, its political subdivisions, or regions to perform response and recovery activities, as well as capacity to provide basic services to citizenry.  
(3)The estimated impact of revenue loss to the State, its political subdivisions, or a region.  
(4)The number of individuals and households displaced from their predisaster residences by the event.  
(5)The severity of loss of housing stock, utility services, and alternative living accommodations.  
(6)The severity of the impact on employment rates in the State, its political subdivisions, or a region.  
(7)The anticipated length and difficulty of the recovery process.  
(8)Other factors that the President deems relevant.  
702.Catastrophic damage 
(a)In General 
(1)Types of assistanceIn the event of a catastrophic damages determination under section 701 the President may provide to an individual or household any type of assistance authorized under section 408 in the event of a major disaster.  
(2)TermsExcept as provided in subsection (b), assistance under paragraph (1) shall be provided on the same terms and conditions as under section 408.  
(b)Maximum Amount; Federal Share 
(1)Maximum amountThe President may increase the maximum amount of assistance under subsection (a)(1), which may not exceed twice the maximum amount authorized under section 408(h).  
(2)Federal shareThe President may increase the Federal share of the costs eligible to be paid using assistance provided under subsection (a)(1) to not more than— 
(A)100 percent for assistance provided under section 408(g)(2) during the 3-month period beginning on the date on which the President declared the major disaster; and  
(B)90 percent for assistance provided under section 408(g)(2) during the period beginning on the day after the date described in subparagraph (A) and ending on the date that is 9 months after the date on which the President declared the major disaster.  
703.Mortgage and rental assistance 
(a)Eligible PersonIn this section, the term eligible person means an individual or household who— 
(1)resides in his or her predisaster primary residence;  
(2)has experienced a loss of at least 20 percent of his or her predisaster income as a result of a major disaster;  
(3)has a rent or mortgage payment that constitutes at least 25 percent of his or her post-disaster income; and  
(4)as a result of financial hardship caused by the incident determined to have caused catastrophic damage, is subject to— 
(A)dispossession or eviction from the residence of the individual or household; or  
(B)foreclosure of a mortgage or lien or termination of a lease entered into before the date on which the catastrophic incident was declared.  
(b)AssistanceThe President may provide assistance to eligible persons to make mortgage or rental payments.  
(c)LimitationsAssistance under subsection (b) shall be included against the assistance limitation under section 702(b)(1). Such assistance shall be provided as an alternative to other housing assistance described in sections 408(b) and 702(a).  
(d)Promulgation of Rules and Verification RequirementsNot later than 120 days after the date of enactment of the Post Katrina Emergency Management Reform Act of 2006, the President shall promulgate rules and issue verification requirements, documents, and procedures to administer the program authorized under this section.  
(e)Period of AssistanceThe President may not provide assistance to an individual or household under subsection (b) for more than 12 months during the 18-month period beginning on the date of the declaration of a major disaster by the President.  
704.Disaster unemployment assistance 
(a)In GeneralThe President may provide to an individual unemployed as a result of a major disaster causing catastrophic damage as determined under section 701(a) any assistance authorized under section 410 in the event of a major disaster for the period authorized under subsection (b).  
(b)Duration of AssistanceThe President may provide assistance to an individual under subsection (a) for not more than 52 weeks after the date on which the President declared the major disaster that resulted in the unemployment of that individual.  
705.Community disaster loan program 
(a)In GeneralExcept as provided in subsection (b), the President may provide to a local government located in an area for which the President has determined has suffered catastrophic damage from a major disaster any assistance authorized under section 417 in the event of a major disaster.  
(b)Maximum Amount and Use of Funds 
(1)Maximum amountIn providing assistance under subsection (a), the President may waive the limitations under section 417(b) on the maximum amount of a loan under section 417. The President may establish additional criteria for eligibility for assistance provided in excess of the limitation under Sec. 417(b) in order to ensure that the additional assistance is awarded to those jurisdictions most impacted by the major disaster.  
(2)Use of fundsThe President may authorize a local government receiving assistance under subsection (a) to use that assistance for salaries, including overtime, of employees of that local government.  
706.Reimbursement for purchases 
(a)DefinitionsIn this section: 
(1)Disaster periodThe term disaster period means, with respect to any State that includes an area for which a major disaster has been declared in accordance with section 401, the period beginning on the earliest date on which any area of the State was so declared and ending on the latest date for which any such declaration of an area of the State terminates.  
(2)SurvivorThe term survivor means an individual who— 
(A)resides in an area for which a major disaster has been declared in accordance with section 401; or  
(B)resided in an area described in subparagraph (A) during the 7 days immediately preceding the date of declaration of a major disaster described in subparagraph (A).  
(b)Reimbursement 
(1)In generalNotwithstanding any other provision of law, the President may reimburse a community for each purchase of supplies (such as food, personal hygiene products, linens, and clothing) distributed to survivors. The Federal share of such assistance shall be 90 percent.  
(2)Eligible purchasesReimbursement under paragraph (1) shall be available only with respect to supplies that— 
(A)are purchased with taxpayer dollars; and  
(B)would otherwise be eligible for reimbursement if purchased by a survivor.  
(c)Period of ApplicabilityThis section and the authority provided by this section apply only to a community assisting survivors from a State during the disaster period of the State. .  
212.Individuals with disabilities 
(a)StandardsNot later than 90 days after the date of enactment of this Act, the Administrator shall develop standards to accommodate individuals with disabilities, which shall include standards for— 
(1)the accessibility of, and communications and programs in, shelters, recovery centers, and other facilities; and  
(2)devices used in connection with disaster operations, including first aid stations, mass feeding areas, portable payphone stations, portable toilets, and temporary housing.  
(b)Nondiscrimination in Disaster AssistanceSection 308(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5151(a)) is amended by inserting disability, after age,.  
(c)Essential AssistanceSection 403(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)) is amended— 
(1)in paragraph (2), by inserting durable medical equipment, after medicine; and  
(2)in paragraph (3)(B), by inserting durable medical equipment, after medicine.  
(d)Repair, Restoration, and Replacement of Damaged FacilitiesSection 406(e)(1)(A)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)(ii)) is amended by inserting disability accessibility requirements, after specifications .  
(e)Federal Assistance to Individuals and HouseholdsSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended— 
(1)in subsection (b)(1), by inserting , or with respect to individuals with disabilities, rendered inaccessible or uninhabitable, after uninhabitable; and  
(2)in subsection (d)(1)(A)— 
(A)in clause (i), by striking and after the semicolon;  
(B)by redesignating clause (ii) as clause (iii); and  
(C)by inserting after clause (i) the following: 
 
(ii)meets the physical accessibility requirements for individuals with disabilities; and .  
(f)Emergency Public TransportationSection 419 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5186) is amended by inserting The President shall ensure to the maximum extent practicable that temporary public transportation services under this section are planned, designed, and carried out to meet the needs of individuals with disabilities and others with special needs. at the end.  
(g)ExercisesThe Administrator shall include individuals with disabilities in preparedness and planning activities.  
213.Disability CoordinatorThe Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by inserting after section 302 the following: 
 
302A.Disability Coordinator 
(a)In GeneralAfter consultation with organizations representing individuals with disabilities and the Interagency Coordinating Council on Preparedness and Individuals with Disabilities established under Executive Order 13347 (6 U.S.C. 312 note), the Administrator of the United States Emergency Management Agency shall appoint a Disability Coordinator. The Disability Coordinator shall report directly to the Administrator, in order to ensure that the needs of individuals with disabilities are being properly addressed in emergency preparedness and disaster relief.  
(b)ResponsibilitiesThe Disability Coordinator shall be responsible for— 
(1)providing guidance and coordination on matters related to individuals with disabilities in emergency planning requirements and relief efforts in the event of a major disaster;  
(2)interacting directly with Administration staff, the Interagency Coordinating Council on Preparedness and Individuals with Disabilities established under Executive Order No. 13347 (6 U.S.C. 312 note), other agencies of the Federal Government, and State and local government authorities regarding the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a major disaster;  
(3)consulting with organizations that represent the interests and rights of individuals with disabilities about the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a major disaster;  
(4)coordinating and disseminating best practices and model evacuation plans for individuals with disabilities;  
(5)developing a curriculum for first responder training on the needs of individuals with disabilities, including the needs of individuals with physical disabilities and the needs of individuals with psychiatric disabilities;  
(6)developing training materials for State and local governmental officials, first responders, and others about the importance of allowing individuals with disabilities to retain their durable medical equipment, wheelchairs, service animals, and other assistive devices, to the maximum extent possible, in the aftermath of a major disaster;  
(7)working with the Director of the Centers for Medicare and Medicaid Services, durable medical equipment regional carriers, manufacturers and suppliers of durable medical equipment, and medical professionals to draft an emergency response plan for the temporary loan or replacement of durable medical equipment in the event of a major disaster;  
(8)ensuring the accessibility of telephone hotlines and websites regarding emergency preparedness, evacuations, and disaster relief;  
(9)working with the Chairman of the Federal Communications Commission to ensure that video programming distributors, including broadcasters, cable operators, and satellite television services, make emergency information accessible to individuals with hearing and vision disabilities;  
(10)coordinating the availability of accessible transportation options for individuals with disabilities in the event of an evacuation;  
(11)providing guidance and implementing policies to ensure that the rights and wishes of individuals with disabilities regarding post-evacuation residency and relocation are respected;  
(12)ensuring that meeting the needs of individuals with disabilities are included in any Federal emergency response plans; and  
(13)any other duties relevant to emergency preparedness an response for individuals with disabilities. .  
214.Temporary housingSection 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)) is amended by adding at the end the following— 
 
(iv)Accessibility 
(I)In generalNot less than 5 percent of the total housing units provided under this subparagraph for a major disaster shall be made accessible for persons with mobility impairments. Not less than an additional 2 percent of such units shall be made accessible for persons with hearing or vision impairments.  
(II)IncreasesThe President may increase a percentage under subclause (I) for any area upon request by any State or local government or agency, based upon demonstration to the reasonable satisfaction of the President of a need for a higher percentage, based on census data or other available data on the location of people with disabilities, or in response to evidence of a need for higher percentage or number received in any other manner. In reviewing a request under this subclause, or otherwise assessing the existence of such needs, the President shall take into account the expected needs of eligible persons with an without disabilities .  
215.GAO study on accessibility of emergency shelters 
(a)In GeneralThe Comptroller General of the United States shall conduct a national study regarding whether, and, if so, to what extent, emergency shelters for use in response to a major disaster, as that term is defined in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) are accessible to, and usable by, individuals with disabilities.  
(b)ReportNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States shall submit a report summarizing the results of this study to the Committee on Homeland Security and Governmental Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Homeland Security and the Committee on Education and the Workforce of the House of Representatives.  
216.Reunification 
(a)DefinitionsIn this section: 
(1)Child locator centerThe term Child Locator Center means the National Emergency Child Locator Center established under subsection (c).  
(2)Declared eventThe term declared event means major disaster or emergency declared under the short title.  
(3)Displaced adultThe term displaced adult means an individual 21 years of age or older who is displaced from the habitual residence of that individual as a result of a declared event.  
(4)Displaced childThe term displaced child means an individual under 21 years of age who is displaced from the habitual residence of that individual as a result of a declared event.  
(b)National Emergency Child Locator Center 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General of the United States, in coordination with the Authority, shall establish within the National Center for Missing and Exploited Children the National Emergency Child Locator Center.  
(2)PurposesThe purposes of the Child Locator Center are to— 
(A)enable individuals to provide to the Child Locator Center the name of and other identifying information about a displaced child or a displaced adult who may have information about the location of a displaced child;  
(B)enable individuals to receive information about other sources of information about displaced children and displaced adults; and  
(C)assist law enforcement in locating displaced children.  
(3)Responsibilities and dutiesThe responsibilities and duties of the Child Locator Center are to— 
(A)establish a toll-free telephone number to receive reports of displaced children and information about displaced adults that may assist in locating displaced children;  
(B)create a website to provide information about displaced children;  
(C)deploy its staff to the location of a declared event to gather information about displaced children;  
(D)assist in the reunification of displaced children with their families;  
(E)provide information to the public about additional resources for disaster assistance;  
(F)work in partnership with Federal, State, and local law enforcement agencies;  
(G)provide technical assistance in locating displaced children;  
(H)share information on displaced children and displaced adults with governmental agencies and nongovernmental organizations providing disaster assistance;  
(I)use its resources to gather information about displaced children;  
(J)refer reports of displaced adults to an entity designated by the Attorney General to provide technical assistance in locating displaced adults;  
(K)enter into cooperative agreements with Federal and State agencies as necessary to implement the mission of the Child Locator Center; and  
(L)develop an emergency response plan to prepare for the activation of the Child Locator Center.  
(c)Conforming AmendmentsSection 403(1) of the Missing Children’s Assistance Act (42 U.S.C. 5772(1)) is amended— 
(1)in subparagraph (A), by striking or at the end;  
(2)in subparagraph (B), by adding or after the semicolon; and  
(3)by inserting after subparagraph (B) the following: 
 
(C)the individual is an individual under 21 years of age who is displaced from the habitual residence of that individual as a result of an emergency or major disaster (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)). .  
217.National Emergency Family Registry and Locator System 
(a)DefinitionsIn this section— 
(1)the term displaced individual means an individual displaced by an emergency or major disaster; and  
(2)the term National Emergency Family Registry and Locator System means the National Emergency Family Registry and Locator System established under subsection (b).  
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a National Emergency Family Registry and Locator System to help reunify families separated after an emergency or major disaster.  
(c)Operation of SystemThe National Emergency Family Registry and Locator System shall— 
(1)allow a displaced individual to voluntarily register, by submitting personal information to be entered into a database (such as the name, current location of residence, and any other relevant information that could be used by others seeking to locate that individual);  
(2)include a means of providing information submitted under paragraph (1) to a family member of a displaced individual and to law enforcement officials; and  
(3)be accessible through the Internet and through a toll-free number, to receive reports of displaced individuals.  
(d)Publication of InformationNot later than 210 days after the date of enactment of this Act, the Administrator shall establish a mechanism to inform the public about the National Emergency Family Registry and Locator System and its potential usefulness for assisting to reunite displaced individuals with their families.  
(e)CoordinationNot later than 90 days after the date of enactment of this Act, the Administrator shall enter a memorandum of understanding with the Department of Justice, the National Center for Missing and Exploited Children, the Department of Health and Human Services, and the American Red Cross and other relevant private organizations that will enhance the sharing of information to facilitate reuniting displaced individuals with their families.  
218.Federal assistance to individuals and households 
(a)Shared Households 
(1)In generalSection 408(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)(1)) is amended— 
(A)by striking The President may and inserting the following: 
 
(A)In generalThe President may ; and  
(B)by adding at the end the following: 
 
(B)Shared households 
(i)DefinitionIn this subparagraph, the term member of the predisaster household means an individual who was a member of the predisaster household of the individual or a member of the predisaster household seeking assistance, as the case may be.  
(ii)Eligibility for shared householdsThe President may not deny assistance to an individual or household under this section because a member of the predisaster household has already received assistance under this section, if the individual or household seeking assistance— 
(I)has evacuated the predisaster residence of that individual or household and who for good cause, as determined by the President, resides in a different location than a member of the predisaster household who has already received assistance under this section;  
(II)is a victim of domestic violence, dating violence, sexual assault or stalking and, in order to protect his or her safety or because of family or household break-up or divorce, resides in a different residence than the member of the predisaster household who has already received assistance under this section; or  
(III)has other good cause, as determined by the President, for maintaining a separate household from the member of the predisaster household who has already received assistance under this section. .  
(2)RegulationsNot later than 180 days after the date of enactment of this Act, the President shall issue regulations to carry out the amendments made by this subsection.  
(b)Utility Costs and Fair Market Rent 
(1)In generalSection 408(c)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(A)) is amended— 
(A)in clause (ii) by inserting (as determined by the Department of Housing and Urban Development) after rent;  
(B)in clause (ii) by inserting security deposits after hookups;  
(C)in clause (ii) by adding The assistance provided under clause (i) may be used for tenant-paid utilities, except telephones. at the end; and  
(D)by adding at the end the following: 
 
(iii)Adjustments to amount 
(I)In generalThe President shall provide assistance under clause (i) in an amount up to 120 percent of fair market rent plus the costs described in clause (ii) if the President determines that, as a result of rental market changes caused by the major disaster and its consequences, the fair market rent does not accurately reflect the reasonable cost of rental units available to individuals and households receiving assistance under clause (i). The President may provide assistance over 120 percent of fair market rent if the President determines that due to extraordinary circumstances a higher percentage is necessary. The President shall publicly announce any adjustment to the fair market rent in accordance with this subsection.  
(II)Persons with disabilitiesThe President shall adjust the amount of assistance under clause (i) if the President deems such adjustment necessary to accommodate the special housing needs of an individual with disabilities as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)). .  
(2)EmergencySection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended— 
(A)In paragraph 6, by striking and after the semicolon;  
(B)in paragraph 7, by striking the period and inserting ; and; and  
(C)by adding at the end the following: 
 
(8)provide excellerated Federal assistance in Federal support where necessary to save lives, prevent human suffering, or mitigate severe damage, which may be provided in the absence of a specific request in which the President— 
(A)shall, to the extent practicable, notify and coordinate with a State in which such assistance or support is provided; and  
(B)shall not, in notifying and coordinating with a State under subparagraph (A), delay or impede the rapid deployment, use, and distribution of critical resources to victims of an emergency. .  
(c)Guidance on Housing AssistanceSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended by adding at the end the following: 
 
(5)Public guidance on housing assistance 
(A)In generalThe President shall issue public guidance in simple terms explaining— 
(i)all types of housing assistance available under this Act to individuals and households affected by a major disaster;  
(ii)the specific requirements that individuals and households shall meet to be eligible for different types of housing assistance under this Act, including requirements for continuation of housing assistance provided;  
(iii)procedures for applying for such assistance;  
(iv)any relevant local condition; and  
(v)any modifications of previously announced policies or procedures.  
(B)Form of issuing guidanceThe President shall— 
(i)post the guidance described in subparagraph (A) on the website of the Authority;  
(ii)provide a copy of the guidance described in subparagraph (A) to any individual or household who requests housing assistance; and  
(iii)take other reasonable steps to ensure that the guidance described in subparagraph (A) is freely accessible to the public.  
(C)AccessibilityThe guidance under subparagraph (A) shall be issued in formats that may be understood by individuals with— 
(i)vison impairments;  
(ii)limited English proficiency; and  
(iii)other special needs.  
(D)RevisionsAny revisions to the guidance described in subparagraph (A) shall be publicized as described in subparagraph (B).  
(E)DeadlineNot later than 5 days after declaring a major disaster, the President shall publicize the guidance described in this section and any local modifications. The President shall also publicize any subsequent modifications to the policy guidance described in this section within not later than 2 days of the date of any such modification. .  
219.Mental health services 
(a)In GeneralThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by striking section 416 and inserting the following: 
 
416.Mental health services 
(a)In GeneralThe President is authorized to provide mental health and substance abuse services to individuals affected by a major disaster (including children and other vulnerable populations, and emergency response providers responding to a major disaster) to relieve or prevent mental health or substance abuse problems caused or aggravated by such major disaster or its aftermath.  
(b)Types of AssistanceThe assistance provided under subsection (a) may include providing financial assistance to Federal, State, or local government agencies or private mental health or substance abuse organizations to provide mental health or substance abuse services or train individuals to provide such services.  
(c)Duration of AssistanceThe President may provide an award of financial assistance described in this section for a period of no more than 9 months after the date of notice of the grant award. The President may extend the period of such an award for 90 days because of documented extraordinary circumstances. In limited circumstances, such as disasters of a catastrophic nature, the President may extend the period of such an award beyond 90 days if the President determines it is in the public interest. .  
(b)Response PlanNot later than 180 days after the date of enactment of this Act, the Substance Abuse and Mental Health Services Administration and other Federal agencies providing mental health or substance abuse services, in coordination with the Administrator and State and local government officials with responsibilities for providing mental health or substance abuse prevention and services, shall— 
(1)conduct a survey of mental health or substance abuse services and any applicable support services available to individuals affected by major disasters and to emergency response providers responding to major disasters; and  
(2)develop a strategy for the adequate provision of mental health and substance abuse services to individuals affected by major disasters and to emergency response providers responding to major disasters.  
220.Language services 
(a)DefinitionFor purposes of this section— 
(1)the term documents includes— 
(A)emergency notifications, public broadcasts, flyers, brochures, applications, and letters containing important information regarding assistance authorized to be provided by the President under this Act;  
(B)notices pertaining to the reduction, denial, or termination of services or benefits under this Act, including the right to appeal such actions; and  
(C)notices of the availability of free language services and other outreach materials; and  
(2)the term appropriate population segments includes groups comprising a substantial portion of limited English proficient individuals in the area for which the President declares a major disaster.  
(b)PurposeThe purpose of this section is to assist providers of disaster relief related services 
(1)to improve, through effective communication, the quality of disaster relief related information and services for individuals with limited English proficiency or individuals with disabilities or individuals with other special needs; and  
(2)to meet their obligation and responsibility to ensure equal access to such services for such individuals.  
(c)Reasonable Steps To Ensure Effective Communication With People With Limited English Proficiency or Individuals With DisabilitiesIn carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the President shall— 
(1)ensure that all Federal entities that provide assistance under this Act maintain, on a continuing and updated basis, the capability to administer competent interpretation and translation services;  
(2)consult available census data and communicate with State and local governments and relevant non-governmental organizations for the purposes of— 
(A)identifying individuals with limited English proficiency; and  
(B)including such individuals in disaster preparedness planning;  
(3)direct all Federal agencies to implement disaster relief assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by providing to appropriate population segments, in a timely manner, competent interpretation services and translated documents;  
(4)provide documents to individuals with disabilities or other special needs in formats they can understand;  
(5)ensure that translated documents are provided to organizations that could assist with their distribution to affected population segments;  
(6)have available for activation disaster assistance employees sufficient to comply with (1), (2), (3), and (4); and  
(7)develop and maintain an informational clearinghouse of model language assistance programs and best practices for State and local governments in providing disaster and emergency related services.  
(d)Technical Assistance for Development of Plans and ProgramsSection 201(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131(b)) is amended by inserting with and without English proficiency, disabilities, or other special needs, after to individuals.  
221.Standards for State and local emergency Preparedness operational plans 
(a)StandardsSection 613 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196b) is amended by redesignating subsection (g) as subsection (h) and inserting the following: 
 
(g)Standards for State and Local Emergency Preparedness PlansIn approving standards for State and local emergency preparedness plans under subsection (b)(3), the Administrator shall ensure that such plans take into account the needs of individuals with special needs and requirements as described in Section 611(f) and individuals with pets as described in Section 611(g). .  
(b)Planning for Special NeedsSection 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) is amended by redesignating subsections (f) through (k) as subsections (h) through (m) and inserting the following: 
 
(f)The Administrator of the United States Emergency Management Authority, shall take appropriate actions to ensure that each State, in its Homeland Security Strategy or other homeland security plan, provides detailed and comprehensive pre-disaster and post-disaster plans for individuals with special needs and their care givers, including but not limited to individuals with disabilities and individuals with chronic diseases, including those with service animals, individuals with limited English proficiency, children, and the elderly in emergencies, including but not limited to plans for medical care, evacuations and sheltering. Further, in the case of evacuation planning, the Administrator shall also ensure that such plans address the needs of those unable to evacuate themselves, including those individuals with low-income or without access to private transportation and those requiring specialized transportation because of medical conditions. .  
(c)Planning for Individuals With PetsSection 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) is amended by inserting after subsection (f), as added by subparagraph (b), the following: 
 
(g)The Administrator of the United States Emergency Management Authority shall take appropriate actions to ensure that State and local emergency preparedness, evacuation, and sheltering plans take into account the needs of individuals with household pets prior to, during, and following a major disaster. .  
(d)Assistance to States and Local AuthoritiesSection 611(l)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as redesignated by subsection (b) of this section is amended by striking the period at the end of the first sentence and adding the following: in addition, the Administrator may provide financial and technical support including the services of subject matter experts, such as pediatricians and geriatricians, on the basis of programs or projects approved by the Administrator, to States and local authorities for the purpose of developing and implementing plans for individuals with special needs and requirements as identified in subsection 611(f), including procurement of facilities and medical equipment and supplies for the care of such individuals, and individuals with pets as identified in subsection 611 (g), including the procurement, construction, leasing, or renovating of emergency shelter facilities and materials that will accommodate individuals with disabilities, individuals with special needs, and individuals with pets or service animals..  
(e)Report to CongressNot later than one year after the date of enactment of this Act, the Administrator shall— 
(1)submit to Congress a report evaluating the adequacy of the plans of the States to evacuate individuals with special needs and requirements, as defined in subsection (b) of this section in emergencies or major disasters that would warrant their evacuation; and  
(2)include in the report a discussion of— 
(A)whether or not the States have the resources necessary to implement fully their evacuation and sheltering plans; and  
(B)the manner in which the plans of the States are integrated with the response plans of the Federal Government for emergencies that would require the evacuation and sheltering of individuals with special needs.  
(f)Training Programs 
(1)In generalSection 611(h)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as redesignated by subsection (b) of this section is amended by striking subparagraph (A) and insert the following: 
 
(A)conduct or arrange by contract or otherwise, the training programs for the instruction of emergency preparedness and response officials and other persons in the organization, operation and techniques of emergency preparedness and response, including but not limited to planning for and responding to individuals with special needs .  
(2)Emergency assistanceSection 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192) is amended— 
(A)in subsection (a)(1), by striking the semicolon and inserting , including precautionary evacuations;;  
(B)in subsection (b), by striking the period and inserting , including precautionary evacuations.; and  
(C)adding at the end the following: 
 
(c)GuidelinesThe President shall promulgate and maintain guidelines to assist Governors in making requests under this section by defining the types of assistance available to affected States and the circumstances under which such requests are likely to be approved. .  
222.Transportation assistance and case management services to individuals and householdsTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following: 
 
425.Transportation assistance to individuals and householdsThe President may provide transportation assistance to relocate individuals displaced from their predisaster primary residences as a result of an incident declared under this Act or otherwise transported from their predisaster primary residences under section 403(a)(3) or 502, to and from alternative locations for short or long-term accommodation or to return an individual or household to their predisaster primary residence or alternative location as deemed necessary by the President.  
426.Case management servicesThe President may provide case management services, including financial assistance to state or local agencies or qualified private organizations to provide such services, to victims of major disasters to identify and address unmet needs. .  
223.Non-federal assistanceSection 801 (b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201), as redesignated by this Act, is amended— 
(1)in subsection (b), by striking the period at the end of the first sentence and adding the following: including from foreign organizations and governments.; and  
(2)by adding at the end the following: 
 
(c)Receipt and Coordination of Gifts From Foreign SourcesNotwithstanding the provisions of section 612, the President or his delegate shall coordinate receipt of gifts or assistance from foreign sources with the Secretary of Defense and the Secretary of State with regard to— 
(1)the identification of emergency requirements for which such gifts or assistance is required and appropriate, and  
(2)procedures for receipt, distribution, and monitoring of the use of such gifts or assistance. .  
224.Disaster coordinationNot later than 180 days after the date of enactment of this Act, the Administrator shall, in consultation with the Secretary of Defense and the Secretary of State, develop policies and procedures relating to the effective coordination of disaster assistance from non-Federal entities, including private and foreign entities and governments, as provided under section 801 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as redesignated by this Act, including— 
(1)coordination with other disaster assistance from the Federal Government, and State and local governments and other sources;  
(2)identification of requirements for utilization that are necessary and appropriate for such assistance;  
(3)receipt and distribution; and  
(4)monitoring to ensure of its appropriate final use.  
IIISTAFFING IMPROVEMENTS 
301.Strategic human capital Plan 
(a)DefinitionsIn this section— 
(1)the term appropriate committees of Congress means— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and  
(B)the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives; and  
(2)the term strategic human capital plan means the plan developed under subsection (b).  
(b)Plan DevelopmentNot later than 6 months after the date of enactment of this Act, the Administrator shall develop and submit to the appropriate committees of Congress a strategic plan to shape and improve the workforce of the Authority.  
(c)ContentsThe strategic human capital plan shall include— 
(1)a workforce gap analysis, including an assessment of— 
(A)the critical skills and competencies that will be needed in the workforce of the Authority to support the mission and responsibilities of, and effectively manage, the Authority during the 10-year period beginning on the date of enactment of this Act;  
(B)the skills and competencies of the workforce of the Federal Emergency Management Agency on the day before the date of enactment of this Act and projected trends in that workforce, based on expected losses due to retirement and other attrition; and  
(C)the staffing levels of each category of employee, including gaps in the workforce of the Federal Emergency Management Agency on the day before the date of enactment of this Act and the projected workforce of the Authority that should be addressed to ensure that the Authority has continued access to the critical skills and competencies described in subparagraph (A);  
(2)a plan of action for developing and reshaping the workforce of the Authority to address the gaps in critical skills and competencies identified under paragraph (1)(C), including— 
(A)specific recruiting and retention goals, including the use of bonus authority under sections 5753 and 5754 of title 5, United States Code, (including the program objectives of the Authority to be achieved through such goals);  
(B)specific strategies for developing, training, deploying, compensating, and motivating and retaining the Authority workforce and its ability to fulfill the Authority’s mission and responsibilities (including the program objectives of the Department and the Authority to be achieved through such strategies);  
(C)specific strategies for recruiting individuals who have served in multiple State agencies with emergency management responsibilities; and  
(D)specific strategies for the development, training, and coordinated and rapid deployment of the Surge Capacity Force established by section 304; and  
(3)a discussion that— 
(A)details the number of employees of the Department not employed by the Authority serving in the Surge Capacity Force and the qualifications or credentials of such individuals;  
(B)details the number of individuals not employed by the Department serving in the Surge Capacity Force and the qualifications or credentials of such individuals;  
(C)describes the training given to the Surge Capacity Force during the last year;  
(D)states whether the Surge Capacity Force is able to adequately prepare for, respond to, and recover from a natural or man-made disaster, including catastrophic incident; and  
(E)describes any additional authorities or resources necessary to address any deficiencies in the Surge Capacity Force.  
(d)Annual UpdatesNot later than May 1, 2007, and May 1 of each year thereafter until 2012, the Administrator shall submit to the appropriate committees of Congress an update of the strategic human capital plan, including an assessment by the Administrator, using results-oriented performance measures, of the progress of the Department and the Authority in implementing the strategic human capital plan.  
(e)Comptroller General Review 
(1)In generalNot later than 90 days after the Administrator submits the strategic human capital plan under subsection (b), the Comptroller General of the United States shall submit to the appropriate committees of Congress a report evaluating the plan.  
(2)UpdatesNot later than 90 days after the Administrator submits an update of the strategic human capital plan under subsection (d), the Comptroller General shall submit to the appropriate committees of Congress a report evaluating the updated plan.  
302.Career paths 
(a)In GeneralThe Administrator shall— 
(1)ensure that appropriate career paths for personnel are identified, including the education, training, experience, and assignments necessary for career progression within the Authority; and  
(2)publish information on the career paths described in paragraph (1).  
(b)Education, Training, and ExperienceThe Administrator shall ensure that all personnel of the Authority are provided the opportunity to acquire the education, training, and experience necessary to qualify for promotion within the Authority, including the opportunity to participate in the Rotation Program established under section 305.  
(c)PolicyThe Administrator shall establish a policy for assigning Authority personnel to positions that provide for a balance between— 
(1)the need for such personnel to serve in career enhancing positions; and  
(2)the need to require service in a position for sufficient period of time to provide the stability necessary— 
(A)to carry out the duties of that position; and  
(B)for responsibility and accountability for actions taken in that position.  
303.National Homeland Security Academy 
(a)Establishment of National Homeland Security Academy 
(1)In generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by adding after section 801 the following: 
 
802.National Homeland Security Academy 
(a)Establishment 
(1)In generalThe Secretary— 
(A)shall establish the National Homeland Security Academy (referred to in this section as the Academy) within the Authority; and  
(B)may enter into cooperative agreements with other agencies or entities to utilize space and provide for the lease of real property for the Academy or any component of the Academy.  
(2)CompositionThe Academy shall consist of— 
(A)the National Homeland Security Education and Strategy Center (referred to in this section as the Strategy Center) to provide fundamental instruction and develop a homeland security curriculum focusing primarily on the Federal Government’s overall strategy, goals, methods, and techniques;  
(B)a communications network capable of delivering distance learning opportunities, at the direction of the Strategy Center;  
(C)the programs of the Center for Homeland Defense and Security located at the Naval Postgraduate School, and such programs shall be incorporated into the Academy in a manner to be determined by the Secretary; and  
(D)the National Homeland Security Education Network, which— 
(i)shall be composed of representatives from all of the academies and training centers within the jurisdiction of the Department;  
(ii)shall work with the Academy to develop a standardized homeland security curriculum to be incorporated, as appropriate, at each academy and training center to ensure that the focus of the individual centers is coordinated with the centralized educational strategies and goals of the Academy; and  
(iii)shall not affect the respective missions and goals of the participating academies and training centers.  
(3)MissionThe mission of the Academy shall be to— 
(A)establish an educational system to— 
(i)cultivate leaders in homeland security; and  
(ii)ensure that Federal, State, local, tribal, and private sector officials get the full range of skills needed to provide robust homeland security;  
(B)provide strategic education and training to carry out the missions of the Department of Homeland Security;  
(C)provide cross-disciplinary and joint education and training to Federal, State, and local government officials responsible for the direct application and execution of vital homeland security missions; and  
(D)focus primarily on shorter-term classes and exercises to maximize participation by the homeland security community.  
(4)Enrollment target 
(A)In generalThe Strategy Center shall have an initial annual enrollment target of 1,000 resident students, as described in subsection (b)(3)(A).  
(B)Non-resident studentsThe enrollment target under subparagraph (A) does not include non-resident students, including students who participate in electronic learning systems.  
(5)Responsibilities 
(A)In generalIn addition to providing traditional course work and hands-on training exercises, the Academy shall encourage the development and use of modern technology to ensure that the training offered at the Academy, and to organizations and individuals receiving instruction over electronic learning systems— 
(i)is tailored to the unique needs of the individuals and groups that need training;  
(ii)efficiently uses such technology; and  
(iii)translates directly into practical skills.  
(B)Instructional materialsThe Academy shall develop instructional requirements for courses related to its mission that are supported with materials that are adequately reviewed and continuously updated.  
(C)Certification 
(i)In generalThe Academy may establish certification criteria for students in areas related to its mission, in consultation with the Network established under subsection (e).  
(ii)RecertificationThe criteria established under clause (i) shall include requirements for recertification and ensure the availability of needed assessment tools.  
(D)Information repositoryThe Academy shall provide a repository of approved instructional materials, instructional software, and other materials that are easily accessible by participants.  
(E)Communication networksThe Academy shall certify, and operate, if necessary, a secure, reliable communication system capable of delivering instructional materials to participants at any time and place.  
(F)Instruction and expertiseThe Academy shall certify instructors, experts, counselors, and other individuals who can provide answers and advice to students over communication systems.  
(6)Strategy center 
(A)ResponsibilitiesThe Strategy Center shall— 
(i)provide curriculum development and classroom instruction for resident students that focus on the strategic goals, methods, and techniques for homeland security;  
(ii)provide instruction— 
(I)primarily to Federal employees described under subsection (b)(3)(A) with homeland security responsibilities; and  
(II)to small numbers of State and local government officials and private individuals; and  
(iii)direct the operation of the Academy’s electronic learning systems.  
(B)CurriculumThe curriculum taught at the Strategy Center shall— 
(i)include basic education about homeland security, the Department, and the relationship of the directorates within the Department;  
(ii)include the relationship between the Department and other Federal, State, and local agencies with homeland security responsibilities; and  
(iii)be developed with assistance from the National Homeland Security Education Network.  
(b)Administration 
(1)Executive directorThe Secretary shall appoint an Executive Director for the Academy, who shall— 
(A)administer the operations of the Academy;  
(B)establish an Academic Board, to be headed by the Dean of the Academic Board, appointed under paragraph (2);  
(C)hire initial staff and faculty, as appropriate and necessary;  
(D)contract with practitioners and experts, as appropriate, to supplement academic instruction; and  
(E)make recommendations to the Secretary regarding long-term staffing and funding levels for the Academy.  
(2)Dean of the academic boardThe Executive Director shall appoint, with the approval of the Secretary, a permanent professor to serve as Dean of the Academic Board and perform such duties as the Executive Director may prescribe.  
(3)Director of admissionsThe Executive Director shall appoint, with the approval of the Secretary, a Director of Admissions, who shall— 
(A)grant admission to the Strategy Center to— 
(i)new employees of the Department, who have clear homeland security responsibilities;  
(ii)mid-level executive employees of the Department, including employees that receive academy or other training, who demonstrate a need for cross-disciplinary or advanced education and training and have been endorsed by the appropriate Under Secretary;  
(iii)other Federal employees with homeland security responsibilities who have been endorsed by the head of their agency;  
(iv)State and local employees who— 
(I)demonstrate a clear responsibility for providing homeland security; and  
(II)possess the nomination of the Governor of their State, or Head of applicable jurisdiction; and  
(v)private sector applicants who demonstrate a clear responsibility for providing homeland security;  
(B)ensure that students from each level of government and the private sector are included in all programs and classes, whenever appropriate; and  
(C)perform such duties as the Executive Director may prescribe.  
(c)Board of Visitors 
(1)EstablishmentBefore the Academy admits any students, the Secretary shall establish a Board of Visitors (in this section referred to as the Board) to— 
(A)assist in the development of curriculum and programs at the Academy; and  
(B)recommend the site for the location of the Strategy Center.  
(2)Membership 
(A)CompositionThe Board will be composed of— 
(i)the Secretary, or designee, who shall serve as chair;  
(ii)the Executive Director of the Academy, or designee, who shall be a nonvoting member;  
(iii)the Chairman of the Committee on Homeland Security and Governmental Affairs of the Senate, or designee;  
(iv)the Ranking Member of the Committee on Homeland Security and Governmental Affairs of the Senate, or designee;  
(v)the Chairman of the Committee on Homeland Security of the House of Representatives, or designee;  
(vi)the Ranking Member of the Committee on Homeland Security of the House of Representatives, or designee;  
(vii)the Secretary of Health and Human Services, or designee;  
(viii)the Secretary of Defense, or designee;  
(ix)the Secretary of Education, or designee;  
(x)the Secretary of Transportation, or designee;  
(xi)the Director of the Federal Bureau of Investigation, or designee;  
(xii)4 persons, who shall be appointed by the Secretary for 2-year terms to represent State and local governments; and  
(xiii)4 persons, who shall be appointed by the Secretary for 2-year terms to represent first responders.  
(B)ProhibitionAny person described under subparagraph (A), whose membership on the Board would create a conflict of interest, shall not serve as a member of the Board.  
(C)VacanciesIf a member of the Board dies or resigns from office, the official who designated the member shall designate a successor for the unexpired portion of the term.  
(3)Duties 
(A)Academy visitsThe Board shall visit the Academy not less than annually, and may, with the approval of the Secretary, make other visits to the Academy in connection with the duties of the Board or to consult with the Executive Director of the Academy.  
(B)InquiriesThe Board shall inquire into the curriculum, instruction, physical equipment, fiscal affairs, academic methods, student body composition, and other matters relating to the Academy that the Board decides to consider.  
(C)Reports 
(i)Annual reportNot later than 60 days after each annual visit, the Board shall submit a written report to the Secretary, which describes its action, and of its views and recommendations pertaining to the Academy.  
(ii)Additional reportsAny report of a visit, other than the annual visit, shall, if approved by a majority of the members of the Board, be submitted to the Secretary not later than 60 days after the approval.  
(4)Travel expensesThe members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.  
(d)Reports to Congress 
(1)Curriculum and attendanceThe Secretary shall submit an annual report that describes the curriculum of, and enrollment at, the Academy to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and  
(B)the Committee on Homeland Security of the House of Representatives.  
(2)Feasibility reportNot later than 1 year after the establishment of the Academy, the Secretary shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that— 
(A)recommends an appropriate combination of students from Federal, State, and local government and the private sector, and the percentage of costs related to the education of each of these student groups that should be reimbursable;  
(B)describes the feasibility of expanding the Academy in regional offices of the Authority or other government or university programs to provide ongoing education and training for Federal employees with homeland security responsibilities; and  
(C)describes the feasibility of providing education for the general public through electronic learning systems.  
(e)National Homeland Security Education Network 
(1)EstablishmentThe Executive Director of the Academy shall establish a National Homeland Security Education Network (referred to in this section as the Network), as described under subsection (a)(2)(B).  
(2)MembershipThe Network shall be comprised of representatives from Federal training and certification organizations, including— 
(A)the National Homeland Security Academy;  
(B)the Office of Domestic Preparedness;  
(C)the National Domestic Preparedness Consortium;  
(D)the Center for Homeland Defense and Security at the Naval Postgraduate School;  
(E)the Federal Law Enforcement Training Center, including all schools or training and education programs managed or co-located with the Center;  
(F)the Customs and Border Protection Academy;  
(G)the Border Patrol Academy;  
(H)the Bureau of Immigration and Customs Enforcement Academy;  
(I)the Secret Service Academy;  
(J)the United States Coast Guard Academy, including all schools within the jurisdiction of the Coast Guard Academy;  
(K)the Emergency Management Institute;  
(L)the Animal and Plant Health Inspection Service Training Program;  
(M)the Federal Air Marshal Training Center;  
(N)the National Fire Academy; and  
(O)other relevant training facilities within the Department.  
(3)Curriculum requirementsThe curriculum and course work developed as part of the Network shall be incorporated into the curriculum of the institutions listed under paragraph (2), as appropriate, to ensure that students at these institutions understand how their homeland security responsibilities relate to other homeland security responsibilities in the Department and other Federal, State, and local agencies. The training centers and academies listed under paragraph (2) shall retain their respective missions and goals.  
(4)Semi-annual meetingsThe Executive Director and the Dean of the Academic Board shall meet with the Network not less than once every 6 months to— 
(A)discuss curriculum requirements; and  
(B)coordinate training activities within the Network.  
(5)ReportsNot later than 2 years after the date of enactment of this section, and every 2 years thereafter, the Network shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives, which describes the Network’s— 
(A)strategy for using advanced instructional technologies;  
(B)plans for future improvement; and  
(C)success in working with other organizations in achieving the goals described under subparagraphs (A) and (B). .  
(2)Technical amendmentSection 1(b) of the Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after the item relating to section 801 the following: 
 
 
Sec. 802. National Homeland Security Academy  .  
(b)State and Local Education and Training CoordinatorThe Secretary, through the Administrator, shall appoint a State and Local Education and Training Coordinator, who shall— 
(1)serve as the primary point of contact between Federal, State, and local training facilities, the National Homeland Security Academy, and the Authority, in order to— 
(A)maximize the ability of the Academy to identify non-Academy programs that meet specific training goals and are crucial to the Nation’s homeland security mission; and  
(B)assist the Academy and the Authority in determining where to direct Federal training funds; and  
(2)at least semiannually, conduct meetings with a coalition of State and local education and training facilities to— 
(A)allow State and local fire, rescue, and law enforcement training facilities to provide input on decisions made concerning the training of first responders; and  
(B)increase curriculum coordination between the Academy and Federal, State, and local facilities.  
304.Surge Capacity Force 
(a)DefinitionIn this section, the term Surge Capacity Force means the Surge Capacity Force established under subsection (b).  
(b)Establishment 
(1)In generalThe Administrator shall establish a Surge Capacity Force for deployment of individuals for natural or man-made disasters, including catastrophic incidents, as determined by the Administrator.  
(2)Employees designated to serveThe Secretary shall designate employees of the Department who are not employees of the Authority to serve on the Surge Capacity Force.  
(c)CapabilitiesThe Administrator shall— 
(1)include a sufficient number of individuals credentialed in accordance with section 205 that are capable of deploying rapidly and efficiently after activation to prepare for, respond to, and recover from a natural or man-made disaster, including a catastrophic incident; and  
(2)include a sufficient number of full-time, highly-trained individuals credentialed in accordance with section 205 to lead and manage the Surge Capacity Force.  
(d)TrainingThe Administrator shall provide appropriate and continuous training to individuals serving in the Surge Capacity Force to ensure such personnel are adequately trained on the Authority’s programs and policies relevant to assistance provided by the Authority as a result of an emergency or major disaster.  
(e)DatabaseThe Administrator shall establish and maintain a database regarding the members of the Surge Capacity Force that includes the skills, qualifications, and disaster management experience of such members.  
(f)AnnuitantsIf an individual receiving an annuity from the Civil Service Retirement and Disability Fund becomes temporarily reemployed under this section, such annuity shall not be discontinued on that basis. An individual so reemployed as a Surge Capacity Force employee shall not be considered an employee for the purposes of chapter 83 or 84 of title 5, United States Code.  
(g)No Impact on Authority Personnel CeilingSurge Capacity Force members under this section shall not be counted against any personnel ceiling applicable to the Authority.  
(h)ExpensesThe Administrator may provide members of the Surge Capacity Force with travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, for the purpose of participating in any training that relates to service as a member of the Surge Capacity Force.  
305.Establishment of Homeland Security Rotation Program at the Department of Homeland Security 
(a)Establishment 
(1)In generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting after section 843 the following: 
 
844.Homeland Security Rotation Program 
(a)Establishment 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish the Homeland Security Rotation Program (in this section referred to as the Rotation Program) for employees of the Department. The Rotation Program shall use applicable best practices, including those from the Chief Human Capital Officers Council.  
(2)GoalsThe Rotation Program established by the Secretary shall— 
(A)be established in accordance with the Human Capital Strategic Plan of the Department;  
(B)provide middle and senior level employees in the Department the opportunity to broaden their knowledge through exposure to other components of the Department;  
(C)expand the knowledge base of the Department by providing for rotational assignments of employees to other components;  
(D)build professional relationships and contacts among the employees in the Department;  
(E)invigorate the workforce with exciting and professionally rewarding opportunities;  
(F)incorporate Department human capital strategic plans and activities, and address critical human capital deficiencies, recruitment and retention efforts, and succession planning within the Federal workforce of the Department; and  
(G)complement and incorporate (but not replace) rotational programs within the Department in effect on the date of enactment of this section.  
(3)Administration 
(A)In generalThe Chief Human Capital Officer shall administer the Rotation Program.  
(B)ResponsibilitiesThe Chief Human Capital Officer shall— 
(i)provide oversight of the establishment and implementation of the Rotation Program;  
(ii)establish a framework that supports the goals of the Rotation Program and promotes cross-disciplinary rotational opportunities;  
(iii)establish eligibility for employees to participate in the Rotation Program and select participants from employees who apply;  
(iv)establish incentives for employees to participate in the Rotation Program, including promotions and employment preferences;  
(v)ensure that the Rotation Program provides professional education and training;  
(vi)ensure that the Rotation Program develops qualified employees and future leaders with broad-based experience throughout the Department;  
(vii)provide for greater interaction among employees in components of the Department; and  
(viii)coordinate with rotational programs within the Department in effect on the date of enactment of this section.  
(4)Allowances, privileges, and benefitsAll allowances, privileges, rights, seniority, and other benefits of employees participating in the Rotation Program shall be preserved.  
(5)ReportingNot later than 180 days after the date of the establishment of the Rotation Program, the Secretary shall submit a report on the status of the Rotation Program, including a description of the Rotation Program, the number of employees participating, and how the Rotation Program is used in succession planning and leadership development to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate;  
(B)the Committee on Homeland Security of the House of Representatives; and  
(C)the Committee on Government Reform of the House of Representatives. .  
(2)Technical and conforming amendmentSection 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item relating to section 843 the following: 
 
 
Sec. 844. Homeland Security Rotation Program  .  
306.Quarterly report on vacancy rate in employee positions 
(a)DefinitionIn this section the term appropriate committees of Congress means— 
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and  
(2)the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives.  
(b)Initial Report 
(1)In generalNot later than 3 months after the date of enactment of this Act, the Administrator shall develop and submit to the appropriate committees of Congress a report on the vacancies in employee positions of the Federal Emergency Management Agency on the day before the date of enactment of this Act and the vacancies in employee positions the Authority established under this Act.  
(2)ContentsThe report under this subsection shall include— 
(A)vacancies of each category of employee position;  
(B)the number of applicants for each vacancy for which public notice has been given;  
(C)the length of time that each vacancy has been pending;  
(D)hiring-cycle time for each vacancy that has been filled; and  
(E)a plan for reducing the hiring-cycle time and reducing the current and anticipated vacancies with highly-qualified personnel.  
(c)Quarterly UpdatesNot later than 3 months after submission of the initial report, and every 3 months thereafter until 5 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress an update of the report under subsection (b), including an assessment by the Administrator of the progress of the Authority in filling vacant employee positions of the Federal Emergency Management Agency on the day before the date of enactment to this Act, and vacant employee positions of the Authority established under this Act.  
IVPLANNING, PREPAREDNESS, AND TRAINING 
401.DefinitionIn this title, the term Emergency Support Function Annex means an Emergency Support Function Annex to the National Response Plan.  
402.Emergency Response framework 
(a)In GeneralThe Secretary, acting through the Administrator, shall employ the National Incident Management System and the National Response Plan as the framework for emergency response and domestic incident management.  
(b)Use by Federal Agencies 
(1)National response planThe National Response Plan shall be the governing plan for any Federal involvement or assistance in a natural or man-made disaster or other incident of national significance.  
(2)National incident management systemThe National Incident Management System shall be the incident management system for any Federal involvement or assistance in a natural or manmade disaster or other incident of national significance.  
403.Review of the National Response Plan 
(a)Review and Revision of Plan 
(1)In generalNot later than May 1, 2007, the Secretary, acting through the Administrator, and in conjunction with the Federal agencies and nongovernmental organizations that are signatories to the National Response Plan and with the National Advisory Council, shall— 
(A)conduct a comprehensive review of the adequacy of the National Response Plan, including incorporating lessons learned from Hurricane Katrina of 2005; and  
(B)revise and update the National Response Plan, as appropriate, to incorporate the findings of the review under subparagraph (A) and the changes to the National Response Plan required under paragraph (2).  
(2)Changes requiredThe comprehensive review and update required under paragraph (1) shall ensure the following: 
(A)Principal federal official 
(i)In generalThat the position of Principal Federal Official under the National Response Plan is eliminated.  
(ii)Chain of commandThat the National Response Plan provides for a clear chain of command to lead and coordinate the Federal response to any natural or man-made disaster. The chain of the command specified in the National Response Plan shall provide for a role for the Administrator consistent with the Administrator’s role as the principal emergency preparedness and response advisor to the President, the Homeland Security Council, and the Secretary under section 512(c)(4) of the Homeland Security Act of 2002 and the Administrator’s responsibility to manage the response of the Federal Government to a natural or man-made disaster under section 513(a)(4) of that Act and shall provide for a role for the Federal Coordinating Officer consistent with the responsibilities under section 302(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b).  
(iii)Incidents of national significance that are not stafford act declarationsThe President or the Secretary may designate a Federal coordinating officer for Incidents of National Significance or other domestic incidents not considered an emergency or major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. In such cases, the Federal coordinating officer shall have all the authorities and responsibilities the Federal coordinating officer would have under section 302 (b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)), in addition to any others the President, the Secretary, or the Administrator may assign.  
(B)Mass care, housing, and human services emergency support functionThat, in consultation with the Department of Justice and the Department of Health and Human Services, the National Response Plan includes measures to reunify families separated after a major disaster or catastrophic event, including the location of missing children, and that the appropriate agency or quasi-governmental organization is assigned timely responsibility for that task.  
(C)Public health and medical emergency support functionThat, in consultation with the Secretary of Health and Human Services and other relevant Federal agencies, the National Response Plan, including any Emergency Support Function Annex relating to public health and medical services— 
(i)addresses the public health and medical needs of evacuees, special-needs populations, and the general population that is affected by a natural or man-made disaster; and  
(ii)assigns and clarifies the responsibility for mortuary activities.  
(D)Search and rescueThat, in consultation with the member agencies or departments of the National Search and Rescue Committee, the National Response Plan, including Emergency Support Function Annex 9 (relating to urban search and rescue)— 
(i)addresses the full range of search and rescue requirements and environments for natural and man-made disasters; and  
(ii)designates coordinating, primary, and supporting agencies appropriate to a range of environments of natural or man-made disasters.  
(E)Senior federal law enforcement officerThat, in consultation with the Attorney General, the National Response Plan clearly describes— 
(i)the roles and responsibilities of the Senior Federal Law Enforcement Officer;  
(ii)how the roles and responsibilities of the Senior Federal Law Enforcement Officer relate to the roles and responsibilities of other law enforcement entities; and  
(iii)how the roles and responsibilities of the Senior Federal Law Enforcement Officer relate to the roles and responsibilities of Federal agencies provided for under Emergency Support Function Annex 13 of the National Response Plan (relating to public safety and security).  
(F)Infrastructure protection emergency support functionThat, in consultation with other Federal departments and agencies responsible for infrastructure restoration, the need for an additional emergency support function annex within the National Response Plan focused on the identification, protection, resiliency, and restoration of critical infrastructure and key resources is considered.  
(G)Maritime salvageThat, in consultation with the Commandant of the Coast Guard, the Secretary of the Navy, and the Chief Engineer of the United States Army Corps of Engineers, the National Response Plan— 
(i)assigns a single Federal agency to coordinate maritime-salvage needs during a natural or man-made disaster;  
(ii)clarifies the responsibilities of the coordinating agency assigned under clause (i) and other Federal agencies relating to maritime salvage; and  
(iii)considers the need for an additional Emergency Support Function Annex within the National Response Plan focused on maritime salvage and wreck removal.  
(H)Catastrophic incidentsThe timely completion of the Catastrophic Incident Supplement to the National Response Plan, and that the Catastrophic Incident Supplement effectively addresses response requirements in the event of a catastrophic incident.  
(3)Consultation with state and local governmentsIn reviewing and revising the National Response Plan under paragraph (1), and in making any subsequent significant revision of the National Response Plan, the Secretary and the Administrator shall, to the fullest extent possible, consult with State and local government officials, including through the National Advisory Council.  
(4)AccessibilityIn revising or updating the National Response Plan under paragraph (1)(B), and in any subsequent revision of the National Response Plan, the Secretary, acting through the Administrator, shall ensure that the National Response Plan is written in a manner that provides clear, unambiguous, and accessible guidance and information, and whenever possible, uses plain English.  
(b)Reporting 
(1)In generalThe Secretary, acting through the Administrator, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives— 
(A)not later than May 1, 2007, a report on the results of its review under subsection (a), including a detailed discussion of how the changes to the National Response Plan described in subsection (a)(2) have been implemented; and  
(B)after May 1, 2007, a copy of any proposed change, not later than 30 days before the date of implementing that proposed change to the National Response Plan.  
404.Planning and Preparedness 
(a)In GeneralThe Secretary, acting through the Administrator, in conjunction with other Federal departments and agencies with coordinating, primary, and supporting roles under the National Response Plan and its annexes, and in consultation with State and local government officials, including through the National Advisory Council, shall develop a unified system of strategic and operational plans to respond effectively to natural or man-made disasters, in support of the National Response Plan. These plans shall include plans for specific geographic regions and for specific types of high-risk events, and shall include, at a minimum, the following elements: 
(1)Concepts of operation for appropriate disaster and catastrophic incidents.  
(2)Critical tasks and Department and Agency responsibilities, consistent with the National Response Plan and all Emergency Support Functions.  
(3)Detailed resource and personnel requirements and sourcing for the accomplishment of critical tasks and capabilities.  
(4)Creation and maintenance of asset inventories by departments and agencies with Emergency Support Function responsibilities.  
(5)Incorporation of deployable interagency headquarters units, including crisis planning teams, to manage the response and to ensure unity of effort by all response organizations.  
(6)Provision for special needs populations in all planning.  
(b)Catastrophic Planning 
(1)In generalIn carrying out the requirements of subsection (a), the Administrator shall develop comprehensive operational plans to respond to catastrophic incidents.  
(2)ContentsThe plans developed under paragraph (1)— 
(A)shall include the elements under subsection (a); and  
(B)shall— 
(i)be based on specific identified national and regional risks;  
(ii)be developed in conjunction with State and local government officials and other relevant Federal departments and agencies;  
(iii)provide for the surge capacity necessary to respond proportionately to the scale of the event;  
(iv)provide, where necessary and appropriate for the proactive, rapid, and self-sustaining deployment and integration of Federal resources and personnel essential to save lives, prevent suffering, and preserve property or public health and safety;  
(v)address the implementation of the appropriate means of ensuring continuity of government and command structures in the affected area;  
(vi)include planning for the emergency sheltering, accommodation (including details on feeding, protecting, and managing), relocation, transportation, placement, and long-term housing of large populations of displaced victims in the event of a catastrophic incident, that includes identifying housing options in different regions of the country, site options for temporary, semi-permanent, and permanent housing, and available land and property that could serve to shelter mass populations during catastrophic events; and  
(vii)address the recovery of areas affected by the catastrophe.  
(c)Standards and GuidanceThe Secretary, acting through the Administrator, shall— 
(1)provide clear standardization, guidance, and assistance with planning at the Federal, State, and local levels; and  
(2)ensure— 
(A)a common terminology, approach and framework for all strategic and operational planning; and  
(B)that planning considers current threats, both natural and man-made.  
(d)Planning 
(1)In generalPlanning under subsections (a) and (b) shall, at a minimum, address the following matters: 
(A)Health and medical 
(i)In generalPreparedness and deployment of health and medical resources, including clearly defining the responsibility for logistics, security, and other support assets, and the ability to track these resources.  
(ii)National disaster medical systemWith respect to the National Disaster Medical System, the provision of resources to equip, staff and train National Disaster Medical System teams, transportation, logistics and communications capabilities, and training and outreach programs and patient triage and tracking capabilities.  
(B)Human servicesOperational plans for the expeditious location of missing children and the reunification of families, to include— 
(i)clarification of the role of the National Center for Missing and Exploited Children;  
(ii)appropriate coordination and information-sharing between the Authority, the Department of Justice, the National Center for Missing and Exploited Children, the Department of Health and Human Services, the Red Cross, other relevant nongovernmental organizations, and Federal, State, and local emergency management and law enforcement agencies, including the development of advance cooperative agreements as necessary to facilitate implementation during response; and  
(iii)appropriate public information gathering and dissemination mechanisms.  
(C)Search and rescueIn consultation with the National Search and Rescue Committee, development of a National Search and Rescue Plan that includes the search and rescue requirements of a multi-environment (air, water, or land) disaster including, providing for a unified coordination structure, asset deployment, a communications network, and sharing of information with state and local search and rescue units.  
(D)EvacuationIn coordination with State and local governments, plans to support mass evacuations in advance of, or following, a natural or manmade disaster, that address— 
(i)keeping families together throughout evacuation and sheltering;  
(ii)populations lacking the means to evacuate themselves and individuals with special needs;  
(iii)policies and provisions for evacuating pets;  
(iv)the deployment and employment of various transportation modes necessary to expedite mass evacuations, together with appropriate security escorts;  
(v)information and guidance to the public; and  
(vi)short-term and long-term sheltering following evacuation.  
(E)Coordination with department of defenseIn conjunction with the Department of Defense, including the United States Northern Command, the United States Pacific Command, the National Guard Bureau, and the National Advisory Council, develop plans for military support of civilian authorities under the National Response Plan, including— 
(i)the coordinated deployment, and the reception, staging, onward movement, and integration of appropriate units and personnel of the regular components and reserve components of the Armed Forces in response to natural and man-made disasters under the National Response Plan;  
(ii)the coordination, command, and control of units and personnel in order to facilitate and ensure integrated military support for the response to natural and man-made disasters under the National Response Plan;  
(iii)the identification of response assets (including helicopters, boats, medical supplies and personnel, food and water, communications equipment, and other assets) required for military support for the response to natural and man-made disasters under the National Response Plan, and the development of procedures and guidelines for the pre-positioning or pre-assembly of such assets;  
(iv)procedures for expedited requests and approvals of Federal payment for, or Federal reimbursement of, the costs of the States in deploying members of the National Guard in State status under the National Response Plan;  
(v)procedures for coordination between the Department of Defense and the State governments to ensure that the military support provided under the National Response Plan meets applicable State requirements;  
(vi)procedures for identifying units and personnel of the regular components of the Armed Forces that have capabilities suitable for purposes of providing military support to natural and man-made disasters under the National Response Plan;  
(vii)military support for the distribution by the Department and the Authority of basic commodities in response to a catastrophic event; and  
(viii)plans for the timely and appropriate employment of reconnaissance assets to ensure situational awareness throughout the Federal Government in the wake of a natural or man-made disaster or catastrophic incident.  
(F)Private sector and nongovernmental organizationsTo the extent possible, and appropriate, incorporate coordination with and integration of support from the private sector and nongovernmental organizations whether in accordance with, or in the absence of, prior agreements. Planning shall also incorporate the means to communicate and coordinate with such entities during response efforts.  
(G)Maritime salvageIn coordination with Federal, State, or local government agencies that have or may have maritime salvage responsibilities, including the United States Coast Guard, the United States Navy, the Authority, and the United States Army Corps of Engineers, plans to allow salvage to proceed in a timely manner during a natural or man-made disaster and, where appropriate, provide for a national emergency salvage contract to one or more qualified national salvors that would allow immediate access to commercial salvage assets.  
(e)National and Inter-Agency PreparednessThe Secretary, acting through the Administrator, shall ensure the following: 
(1)Asset inventoryIn conjunction with the appropriate Federal agencies and departments with coordinating, primary, and supporting responsibilities under the National Response Plan, the development of an inventory of Federal resources, including assets and personnel with particular skills that are available for deployment and employment in response to natural and man-made disasters.  
(2)Prescripted mission assignmentsTo the extent practicable and where appropriate, the development of prescripted mission assignments in conjunction with the appropriate Federal agencies and departments with coordinating, primary and supporting responsibilities under the National Response Plan.  
(3)Representation at military commandsIn consultation with the Department of Defense— 
(A)the determination of appropriate representatives of the Department to the United States Northern Command and, as appropriate, the United States Pacific Command; and  
(B)the integration of such representatives into national planning, training, exercising, and responses to a natural or man-made disaster to promote better coordination.  
(4)Coordination with department of health and human servicesNot later than March 1, 2007, the Secretary of Homeland Security and the Secretary of Health and Human Services shall— 
(A)establish a memorandum of understanding defining the respective roles and responsibilities of their respective departments in providing for public health and medical care under the National Response Plan or in the event that the Secretary of Health and Human Services declares a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 300hh et. seq.) and for coordinating their respective activities in such an event, including but not limited to deployment, operational control and re-supply of National Disaster Medical System and Metropolitan Medical Response System assets; and  
(B)create a pilot project for establishing special needs registries in which individuals could voluntarily enroll. The registries would include an individual’s location, medical needs, transportation needs, mobility, emergency contact information, etc., and which emergency and evacuation personnel and transportation providers would be used in the event of an emergency to best meet the needs of special needs individuals and seniors in the community.  
(f)Reports 
(1)In generalNot later than May 1, 2007, and annually thereafter until May 1, 2017, the Secretary of Homeland Security, acting through the Administrator, shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives describing all Federal planning and preparedness efforts relating to the National Response Plan, including an evaluation of the status of national disaster planning, particularly for catastrophic incidents.  
(2)Initial reportThe initial report submitted under paragraph (1) shall include findings on the status and progress in completing the national operational plans described in subsections (a) through (d) and the preparedness efforts described in subsection (e).  
405.Training and exercises 
(a)In GeneralThe Administrator, in conjunction with other Federal departments and agencies with coordinating, primary, or support functions under the National Response Plan and in consultation with the National Advisory Committee, shall develop and implement a national training and exercise program to prepare for a fully coordinated and effective national response to natural and man-made disasters.  
(b)RequirementsThe training and exercise program under subsection (a) shall at a minimum include the following: 
(1)State and emergency management organizationsWith respect to State and emergency organizations— 
(A)incorporate input from States and emergency management organizations in developing the national exercise and training programs under subsection (a); and  
(B)develop exercise and training programs for States and emergency management organizations relating to conducting disaster and catastrophic response training and exercises on the National Response Plan, State disaster plans, the Catastrophic Incident Annex to the National Response Plan, and operational plans developed under section 404.  
(2)Incorporation of disaster response entitiesIncorporate all Federal departments and agencies with any responsibilities under the National Response Plan, emergency agencies of State and local governments, and first responder groups outside of government, including exercises relating to large-scale natural and man-made disasters, including catastrophic incidents, that simulate the partial or complete incapacitation of emergency response providers from State and local government.  
(3)ScopePrograms to address the unique requirements of the various special needs populations.  
(4)Surge capacityA training program on disaster response and recovery for employees of the Federal government designated as part of the surge capacity of the Federal Government, including disaster assistance employees.  
(5)Senior officialsA training program that ensures that senior level officials from Federal agencies and departments with responsibilities under the National Response Plan, including senior military officers and officials with responsibilities related to mitigation, preparedness, response, and recovery from a natural or man-made disaster on a national level are trained in the National Response Plan, National Incident Management System, and, as appropriate, the Defense Support to Civil Authorities mission of the Department of Defense.  
(6)Elected officialsA training program for Federal, State, and local government elected officials regarding the National Response Plan, National Incident Management System, and, as appropriate, the Defense Support to Civil Authorities mission of the Department of Defense.  
(7)ProceduresProcedures for implementing lessons learned from exercises into disaster response plans and programs.  
(c)Reports 
(1)In generalNot later than May 1, 2007, and annually thereafter until May 1, 2017, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report regarding the development and implementation of national exercise and training programs under subsection (a) by the Administrator.  
(2)Initial reportThe initial report submitted under paragraph (1) shall describe the status and progress of the national exercise and training programs under subsection (b).  
406.Emergency Support Function assurance programs 
(a)Entity Reports and CertificationNot later than February 1, 2007, and annually thereafter, each agency or entity designated as a primary or support organization for any emergency support function under the National Response Plan and annexes thereof shall provide the coordinating organization for that emergency support function with a detailed description of its plan to fulfill its responsibilities under such Plan and annexes, including identification of key personnel and organizations or offices responsible for such functions, and the staffing and budget allocated for these purposes for the current year and staffing and budget needs for the succeeding year. Each such agency or entity shall include in each such report a certification that the agency or entity is capable and prepared to fulfill its responsibilities under such Plan and annexes. If such agency or entity concludes that the agency or entity is not capable and prepared, the agency or entity should submit a remedial plan to the Administrator and the coordinating organization for the relevant emergency support function.  
(b)Coordinating Organization Reports and CertificationEach agency or entity designated as the coordinating organizations under the National Response Plan and annexes thereof shall evaluate plans submitted by the primary and support agencies or entities in subsection (a). Not later than March 1, 2007, and annually thereafter, each coordinating organization for an emergency support function under the Plan and its annexes thereof shall provide the Administrator with a detailed description of its coordinated plan with primary and support entities or agencies for the relevant emergency support function to fulfill its responsibilities under the Plan and its annexes thereof, including identification of key personnel and organizations or offices responsible for such functions, and the staffing and budget allocated for these purposes for the current year and staffing and budget needs for the succeeding year. Each such agency or entity shall include in each such report a certification that the coordinating, primary, and support agencies or entities are capable and prepared to fulfill their responsibilities under such Plan and annexes. If such agency or entity concludes that the coordinating, primary, or support agency or entity is not capable and prepared, the agency or entity should submit a remedial plan to the Administrator and the coordinating organization for the relevant emergency support function.  
(c)Evaluation and Report to Congress by the Administrator 
(1)In generalThe Administrator shall ensure that each agency or entity designated as a coordinating, primary, or support organization under the National Response Plan and annexes thereof is capable and prepared to carry out its responsibilities including appropriate operational plans, staffing, resources, and training.  
(2)ReportsNot later than June 1, 2007, and annually thereafter, the Administrator shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Homeland Security Committee of the House of Representatives that— 
(A)evaluates and verifies the readiness of such agencies or entities for the purposes under paragraph (1);  
(B)includes an appendix that identifies the level of funding and staffing each agency or entity has designated to meet its responsibilities under the National Response Plan; and  
(C)in those cases where the Administrator determines that an agency or entity is not capable or prepared to fulfill its responsibilities, identifies the deficiencies and develops an alternative mechanism to ensure that the necessary capabilities are in place to meet the requirements of the plan.  
VPREVENTION OF FRAUD, WASTE, AND ABUSE DURING EMERGENCIES 
501.Prohibition on excessive pass-through charges 
(a)Regulations RequiredNot later than 120 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy shall prescribe regulations prohibiting excessive pass-through charges on contracts or subcontracts (or task or delivery orders) that are entered into for or on behalf of an executive agency that are in excess of the simplified acquisition threshold, as specified in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(11)).  
(b)Scope of RegulationsThe regulations prescribed under this section shall not apply to any firm, fixed-price contract or subcontract (or task or delivery order) that is— 
(1)awarded on the basis of adequate price competition; or  
(2)for the acquisition of a commercial item, as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)).  
(c)DefinitionsIn this section: 
(1)The term excessive pass-through charge means a charge by a covered contractor or subcontractor for overhead or profit on work performed by a covered lower-tier contractor (other than charges for the direct costs of managing lower-tier contracts and overhead and profit based on such direct costs).  
(2)The term covered contractor means the following: 
(A)A contractor that assigns work accounting for more than 90 percent of the cost of contract performance (not including overhead or profit) to subcontractors.  
(B)In the case of a contract providing for the development or production of a system of systems, a contractor that assigns work accounting for more than 90 percent of the cost of contract performance (not including overhead or profit) for any particular system under such contract to subcontractors.  
(3)The term covered lower-tier contractor means the following: 
(A)With respect to a covered contractor described by paragraph (2)(A) in a contract, any lower-tier subcontractor under such contract.  
(B)With respect to a covered contractor described by paragraph (2)(B) in a contract, any lower-tier subcontractor on a system under such contract for which such covered contractor has assigned work accounting for more than 90 percent of the cost of contract performance (not including overhead or profit).  
(4)The term executive agency has the meaning given such term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
(d)Effective DateThe regulations prescribed under this section shall apply to contracts awarded on or after the date that is 120 days after the date of the enactment of this Act.  
(e)GAO ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit a report to Congress that— 
(1)determines the total number all contracts and subcontracts described under subsection (a) entered into during the 2-year period preceding the date of enactment of this Act to carry out the Robert T. Stafford Disaster Relief and Emergency Assistance Act or relating to Hurricane Katrina;  
(2)determines the number of the contracts and subcontracts described under paragraph (1) of this subsection to which the prohibition under subsection (a) would have applied if this section had been in effect during that 2-year period; and  
(3)determines the number of the contracts and subcontracts described under paragraph (1) of this subsection to which the prohibition under subsection (a) would have applied if— 
(A)this section had been in effect during that 2-year period; and  
(B)the term 80 percent is substituted for the term 90 percent each place it appears in subsection (c).  
502.Fraud prevention programs 
(a)Report 
(1)AnalysisThe Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report containing an analysis of fraud prevention programs used by the Department in connection with assistance programs. The analysis should assess, among other relevant issues, the effectiveness of, and adherence to, the fraud prevention controls used in such programs for registration and payment processes.  
(2)RecommendationsThe report required under this subsection shall include recommendations for additional fraud prevention controls, including requiring that data provided by registrants be validated against other Federal Government or third-party sources to determine the accuracy of identification and residence information.  
(b)TrainingThe Secretary shall conduct training on fraud awareness for key Department personnel, including contracting officers and the Surge Capacity Force established under section 304(b), for the purpose of preventing fraud in the assistance programs of the Department.  
503.Contingency Contracting Corps 
(a)Establishment and PurposeThe Director of the Office of Management and Budget, in consultation with the heads of other relevant executive agencies, is authorized to establish and maintain a Contingency Contracting Corps (hereafter in this section referred to as the Corps). The Corps shall be composed of contracting officers of executive agencies who are trained and available to perform on a temporary and volunteer basis services necessary to assist agencies with contracting activities during emergencies.  
(b)ServiceAn employee of an executive agency shall receive the approval of such agency prior to performing services for the Corps under subsection (a) that reduce substantially the amount of time such employee is able to perform his or her normal job functions, and may perform such services for not more than one year. An employee performing services for the Corps in accordance with this subsection shall not be removed from his or her job as a result of performing such services.  
(c)TrainingMembers of the Corps shall receive training on contingency contracting from the Defense Acquisition University or the Federal Acquisition Institute. The training shall be provided using available funds in the Acquisition Workforce Training Fund established under section 37(h)(3)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 433(h)(3)(A)).  
(d)Contingency Contracting RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Office of Federal Procurement Policy shall revise the Federal Acquisition Regulation to compile the relevant sections relating to contingency contracting into a single chapter or annex.  
504.Verification measures for Individuals and Households ProgramNot later than 180 days after the date of the enactment of this Act, the Administrator shall prescribe regulations— 
(1)establishing an identity verification process for Individuals and Households Program (IHP) registrants applying via the Internet or by telephone to provide reasonable assurance that disaster assistance payments are made only to qualified individuals;  
(2)developing procedures to improve the existing review process of duplicate registrations containing the exact same social security numbers and to identify the reasons why registrations flagged as invalid or as potential duplicates have been overridden and approved for payment;  
(3)establishing an address verification process for IHP registrants applying via the Internet or by telephone to provide reasonable assurance that disaster assistance payments are made only to qualified individuals;  
(4)establishing procedures for entering into agreements with other agencies, such as the Social Security Administration, to periodically authenticate information contained in the IHP registrations;  
(5)establishing procedures to collect duplicate expedited assistance payments or to offset these amounts against future payments;  
(6)ensuring that future distributions of IHP debit cards include instructions on the proper use of IHP funds, similar to those instructions provided to recipients of IHP checks and electronic fund transfers, to prevent improper usage;  
(7)ensuring that any systems or processes established pursuant to paragraphs (1) through (6) are fully tested before implementation for quality assurance; and  
(8)providing an expedited and simplified review and appeal process for IHP registrants whose disaster assistance applications are denied.  
505.Information Technology SystemsThe Secretary shall ensure that information technology systems have functions to help ensure the validity of claims for assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), to deter waste, fraud, and abuse.  
506.Registry of Debris Contractors 
(a)DefinitionsIn this section— 
(1)the term registry means the registry created under subsection (b); and  
(2)the terms small business concern, small business concern owned and controlled by socially and economically disadvantaged individuals, small business concern owned and controlled by women, and small business concern owned and controlled by service-disabled veterans have the meanings given those terms under the Small Business Act (15 U.S.C. 631 et seq.).  
(b)Registry 
(1)In generalThe Administrator shall create a registry of contractors who are capable of performing debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities.  
(2)ContentsThe registry shall include, for each business concern— 
(A)the name of the business concern;  
(B)the location of the business concern;  
(C)the area served by the business concern;  
(D)the type of good or service provided by the business concern; and  
(E)whether the business concern is— 
(i)a small business concern;  
(ii)a small business concern owned and controlled by socially and economically disadvantaged individuals;  
(iii)a small business concern owned and controlled by women; or  
(iv)a small business concern owned and controlled by service-disabled veterans.  
(3)Source of information 
(A)SubmissionInformation maintained in the registry shall be submitted on a voluntary basis by business concerns.  
(B)AttestationEach business concern submitting information to the registry shall submit— 
(i)an attestation that the information is true; and  
(ii)documentation supporting such attestation.  
(C)VerificationThe Administrator of the United States Emergency Management Authority shall verify that the documentation submitted by each business concern supports the information submitted by that business concern.  
(D)Enforcement penalties for misrepresentationAny business concern that misrepresents the status of that business concern as a small business concern, a small business concern owned and controlled by socially and economically disadvantaged individuals, a small business concern owned and controlled by women, or a small business concern owned and controlled by service-disabled veterans shall be subject to the criminal and civil provisions of section 1001 of title 18, United States Code, and sections 3729 through 3733 of title 31, United States Code.  
(4)Availability of registryThe registry shall be made generally available on the Internet site of the United States Emergency Management Authority .  
(5)Consultation of registryAs part of the acquisition planning for contracting for debris removal, distribution of supplies in a disaster, reconstruction, and other disaster or emergency relief activities, a Federal agency shall consult the registry.  
507.Use of certain supply schedulesSection 502(c) of title 40, United States Code, is amended by striking paragraph (1) and inserting the following: 
 
(1)In generalThe Administrator may provide for the use by State or local governments of Federal supply schedules of the General Services Administration for— 
(A)automated data processing equipment (including firmware), software, supplies, support equipment, and services (as contained in Federal supply classification code group 70); and  
(B)procurement of supplies or services to be used to prepare for or respond to a emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq). .  
508.Use of local firms and individualsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by striking section 307 and inserting the following: 
 
307.Use of local firms and individuals 
(a)Contracts or Agreements With Private Entities 
(1)In generalIn the expenditure of Federal funds for debris clearance, distribution of supplies, reconstruction, and other major disaster or emergency assistance activities which may be carried out by contract or agreement with private organizations, firms, or individuals, preference shall be given, to the maximum extent practicable, to those organizations, firms, and individuals residing or doing business primarily in the area affected by such major disaster or emergency.  
(2)ConstructionThis subsection shall not be considered to restrict the use of Department of Defense resources under this Act in the provision of assistance in a major disaster.  
(b)Implementation 
(1)Contracts not to entities in areaAny expenditure of Federal funds for debris clearance, distribution of supplies, reconstruction, and other major disaster or emergency assistance activities which may be carried out by contract or agreement with private organizations, firms, or individuals, not awarded to an organization, firm, or individual residing or doing business primarily in the area affected by such major disaster shall be justified in writing in the contract file.  
(2)TransitionTo the maximum extent feasible and practicable, following the declaration of an emergency or major disaster, an agency performing response, relief, and reconstruction activities shall transition work performed under contracts in effect on the date on which the President declares the emergency or major disaster to organizations, firms, and individuals residing or doing business primarily in any area affected by the major disaster or emergency. .  
509.Advance contracting 
(a)Initial Report 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit a report under paragraph (2) identifying— 
(A)recurring disaster response requirements, including specific goods and services, for which the Authority is capable of contracting for in advance of natural or man-made disasters in a cost effective manner;  
(B)recurring disaster response requirements, including specific goods and services, for which the Authority can not contract in advance of a natural or manmade disaster in a cost-effective manner; and  
(C)a contracting strategy that maximizes the use of advance contracts to the extent practical and cost effective.  
(2)SubmissionThe report under paragraph (1) shall be submitted to— 
(A)the Committee on Homeland Security and Governmental Affairs the Senate; and  
(B)the Committee on Homeland Security of the House of Representatives.  
(b)Entering Into ContractsNot later than 1 year after the date of enactment of this Act, the Administrator shall enter into 1 or more contracts through the use of competitive procedures for each type of goods or services identified under subsection (a)(1)(A), and in accordance with the contracting strategy identified in subsection (a)(1)(C). Any contract for goods or services identified in subsection (a)(1)(A) previously awarded under competitive procedures may be maintained in fulfilling this requirement.  
(c)Maintenance of ContractsAfter the date described under subsection (b), the Administrator shall have the responsibility to maintain contracts for appropriate levels of goods and services in accordance with subsection (a)(1)(C).  
(d)Report on Contracts Not Using Competitive ProceduresAt the end of each fiscal quarter, beginning with the first fiscal quarter occurring at least 90 days after the date of enactment of this Act, the Administrator shall submit a report on each disaster assistance contract entered into by the Authority by other than competitive procedures to— 
(1)the Committee on Homeland Security and Governmental Affairs the Senate; and  
(2)the Committee on Homeland Security of the House of Representatives.  
VIMISCELLANEOUS PROVISIONS 
601.Authorization of appropriations 
(a)In GeneralThere are authorized to be appropriated— 
(1)for fiscal year 2007— 
(A)$249,000,000 for Administrative and Regional Operations; and  
(B)$240,000,000 for Readiness, Mitigation, Response, and Recovery;  
(2)for fiscal year 2008— 
(A)$273,900,000 for Administrative and Regional Operations; and  
(B)$264,000,000 for Readiness, Mitigation, Response, and Recovery; and  
(3)for fiscal year 2009— 
(A)$301,290,000 for Administrative and Regional Operations; and  
(B)$290,400,000 for Readiness, Mitigation, Response, and Recovery.  
(b)CommunicationsThere are authorized to be appropriated— 
(1)to carry out section 528 of the Homeland Security Act of 2002 (as amended by this Act), $4,000,000 for each of fiscal years 2007 through 2010, and such amounts appropriated under this section shall remain available for 3 fiscal years after the date on which such funds are appropriated; and  
(2)to carry out section 558 of the Homeland Security Act of 2002 (as added by this Act)— 
(A)$400,000,000 for fiscal year 2007;  
(B)$500,000,000 for fiscal year 2008;  
(C)$600,000,000 for fiscal year 2009;  
(D)$800,000,000 for fiscal year 2010;  
(E)$1,000,000,000 for fiscal year 2011; and  
(F)such sums as are necessary for each fiscal year thereafter; and  
(3)for the operations of the Office for Emergency Communications and to carry out subtitle B of title V of the Homeland Security Act of 2002 except for section 558 (as added by this Act)— 
(A)$127,232,000 for fiscal year 2007;  
(B)$126,549,000 for fiscal year 2008;  
(C)$125,845,000 for fiscal year 2009;  
(D)$125,121,000 for fiscal year 2010; and  
(E)such sums as are necessary for each fiscal year thereafter.  
(c)Other AuthorizationsExcept as provided in subsections (b) and (c), there are authorized to be appropriated such sums as are necessary to carry out this Act, and the amendments made by this Act.  
602.Effective dateThis Act and the amendments made by this Act shall take affect on January 1, 2007.  
 
 
1.Short titleThis Act may be cited as the Post-Katrina Emergency Management Reform Act of 2006.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Definitions. 
TITLE I—National preparedness and response 
Sec. 101. Federal Emergency Management Agency. 
Sec. 102. Conforming amendments relating to intelligence reform. 
Sec. 103. Border interoperability demonstration projects. 
Sec. 104. Technical and conforming amendments. 
TITLE II—Stafford Act Amendments 
Sec. 201. General Federal assistance. 
Sec. 202. National Disaster Recovery Strategy. 
Sec. 203. Mitigation. 
Sec. 204. Disaster housing strategy. 
Sec. 205. Essential services. 
Sec. 206. Hazard mitigation grant program formula. 
Sec. 207. Housing assistance. 
Sec. 208. Maximum amount under individual assistance programs. 
Sec. 209. Coordinating officers. 
Sec. 210. Definitions. 
Sec. 211. Catastrophic damage assistance. 
Sec. 212. Individuals with disabilities. 
Sec. 213. Disability coordinator. 
Sec. 214. Accessible housing. 
Sec. 215. GAO study on accessibility of emergency shelters. 
Sec. 216. Reunification. 
Sec. 217. National Emergency Family Registry and Locator System. 
Sec. 218. Federal assistance to individuals and households. 
Sec. 219. Mental health services. 
Sec. 220. Disaster related information services. 
Sec. 221. Guidelines for State and local emergency preparedness operational plans. 
Sec. 222. Transportation assistance and case management services to individuals and households. 
Sec. 223. Non-Federal assistance. 
Sec. 224. Disaster coordination. 
Sec. 225. Public facilities. 
Sec. 226. Volunteer housing. 
Sec. 227. Housing rehabilitation. 
Sec. 228. Debris removal contracting. 
Sec. 229. Emergency housing for victims. 
TITLE III—Staffing improvements 
Sec. 301. Strategic human capital plan. 
Sec. 302. Career paths. 
Sec. 303. National Homeland Security Academy. 
Sec. 304. Surge Capacity Force. 
Sec. 305. Establishment of Homeland Security Rotation Program at the Department of Homeland Security. 
Sec. 306. Quarterly report on vacancy rate in employee positions. 
Sec. 307. Report by the Inspector General. 
TITLE IV—Planning, preparedness, and training 
Sec. 401. Definition. 
Sec. 402. Emergency response framework. 
Sec. 403. Review of the National Response Plan. 
Sec. 404. Planning and preparedness. 
Sec. 405. Training and exercises. 
Sec. 406. Emergency support function assurance programs. 
TITLE V—Prevention of fraud, waste, and abuse 
Sec. 501. Prohibition on excessive pass-through charges. 
Sec. 502. Fraud prevention programs. 
Sec. 503. Contingency Contracting Corps and regulations. 
Sec. 504. Verification measures for Individuals and Households Program. 
Sec. 505. Information technology systems. 
Sec. 506. Registry of disaster response contractors. 
Sec. 507. Use of certain supply schedules. 
Sec. 508. Use of local firms and individuals. 
Sec. 509. Advance contracting. 
Sec. 510. Purchase card waste elimination. 
Sec. 511. Management of purchase cards. 
Sec. 512. GAO report on compliance with the Single Audit Act of 1984. 
Sec. 513. GAO report on improper payments. 
Sec. 514. GAO report on contracts with certain small business concerns. 
Sec. 515. Chief Financial Officer for Catastrophic Incidents and Long-term Recovery Offices. 
TITLE VI—Miscellaneous provisions 
Sec. 601. Authorization of appropriations. 
Sec. 602. Effective date.   
3.DefinitionsIn this Act— 
(1)the term Administrator means the Administrator of the Agency;  
(2)the term Agency means the Federal Emergency Management Agency;  
(3)the term catastrophic incident— 
(A)means any natural or man-made disaster that results in extraordinary levels of casualties or damage, mass evacuations, or disruption severely affecting the population, infrastructure, environment, economy, national morale, or government functions in an area; and  
(B)may include an incident— 
(i)with a sustained national impact over a prolonged period of time;  
(ii)that may rapidly exceed resources available to State and local government and private-sector authorities in the impacted area; or  
(iii)that may significantly interrupt governmental operations and emergency services to such an extent that national security could be threatened;  
(4)the term Department means the Department of Homeland Security;  
(5)the terms emergency and major disaster have the meanings given the terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122);  
(6)the term emergency management means the governmental function that coordinates and integrates all activities necessary to build, sustain, and improve the capability to prepare for, respond to, mitigate against, or recover from a threatened or actual act of terrorism, natural disaster, or other emergency;  
(7)the term emergency manager means an individual whose primary responsibility it is to perform the functions of emergency management;  
(8)the term emergency response provider has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101);  
(9)the term Federal coordinating officer means a Federal coordinating officer as described in section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143);  
(10)the term individual with a disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);  
(11)the term National Advisory Council means the National Advisory Council on Preparedness and Response established under section 518 of the Homeland Security Act of 2002, as amended by this Act;  
(12)the term National Incident Management System means the National Incident Management System as described in the National Response Plan;  
(13)the term National Response Plan means the National Response Plan prepared under Homeland Security Presidential Directive 5 or any presidential directive meant to replace or augment that directive;  
(14)the term Regional Office means a Regional Office established under section 517 of the Homeland Security Act of 2002, as amended by this Act;  
(15)the term Regional Office strike team means a Regional Office strike team established under section 517 of the Homeland Security Act of 2002, as amended by this Act;  
(16)the term Secretary means the Secretary of Homeland Security; and  
(17)the term surge capacity means the ability to rapidly and substantially increase the provision of search and rescue capabilities, food, water, medicine, shelter and housing, medical care, evacuation capacity, staffing (including disaster assistance employees), and other resources necessary to save lives and protect property during a catastrophic incident.  
INational preparedness and response 
101.Federal Emergency Management AgencyTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended— 
(1)by striking the title heading and inserting the following: 
 
VNational emergency management ;  
(2)by striking sections 501 through 503;  
(3)by striking sections 506 and 507;  
(4)by redesignating sections 504, 505, 508, and 509 as sections 540, 541, 542, and 543, respectively;  
(5)by redesignating section 510 (relating to procurement of security countermeasures for the strategic national stockpile) as section 544;  
(6)by redesignating section 510 (relating to urban and other high risk area communications capabilities) as section 545;  
(7)by inserting before section 540, as so redesignated by this section, the following: 
 
501.DefinitionsIn this title— 
(1)the term all-hazards-plus means an approach to preparedness, response, recovery, and mitigation that emphasizes the development of capabilities that are common to natural and man-made disasters, while also including the development of capabilities that are uniquely relevant to specific types of disasters;  
(2)the term Administrator means the Administrator of the Agency;  
(3)the term Agency means the Federal Emergency Management Agency;  
(4)the term catastrophic incident— 
(A)means any natural or man-made disaster that results in extraordinary levels of casualties or damage, mass evacuations, or disruption severely affecting the population, infrastructure, environment, economy, national morale, or government functions in an area; and  
(B)may include an incident— 
(i)with a sustained national impact over a prolonged period of time;  
(ii)that may rapidly exceed resources available to State and local government and private-sector authorities in the impacted area; or  
(iii)that may significantly interrupt governmental operations and emergency services to such an extent that national security could be threatened;  
(5)the term emergency communications capabilities means the ability to provide and maintain, throughout an emergency response operation, a continuous flow of information among emergency response providers, emergency response agencies, and government officials from multiple disciplines and jurisdictions and at all levels of government, in the event of a natural or man-made disaster (including where there has been significant damage to, or destruction of, critical infrastructure (including substantial loss of ordinary telecommunications infrastructure and sustained loss of electricity));  
(6)the term Federal coordinating officer means a Federal coordinating officer as described in section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143);  
(7)the terms interoperable emergency communications system and communications interoperability mean the ability of emergency response providers and relevant Federal, State, and local government officials to— 
(A)communicate with each other as necessary, using information technology systems and radio communications systems; and  
(B)exchange voice, data, or video with each other on demand, in real time, as necessary;  
(8)the term National Advisory Council means the National Advisory Council on Preparedness and Response established under section 518;  
(9)the term National Incident Management System means the National Incident Management System as described in the National Response Plan;  
(10)the term National Response Plan means the National Response Plan prepared under Homeland Security Presidential Directive 5 or any presidential directive meant to replace or augment that directive; and  
(11)the term surge capacity means the ability to rapidly and substantially increase the provision of search and rescue capabilities, food, water, medicine, shelter and housing, medical care, evacuation capacity, staffing (including disaster assistance employees), and other resources necessary to save lives and protect property during a catastrophic incident.  
APreparedness and response 
511.DefinitionsIn this subtitle— 
(1)the term Nuclear Incident Response Team means a resource that includes— 
(A)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and  
(B)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions;  
(2)the term Regional Advisory Council means a Regional Advisory Council on Preparedness and Response established under section 517;  
(3)the term Regional Administrator means a Regional Administrator for Preparedness and Response appointed under section 517; and  
(4)the term Regional Office means a Regional Office established under section 517.  
512.Federal Emergency Management Agency 
(a)In generalThere is in the Department the Federal Emergency Management Agency, headed by an Administrator.  
(b)MissionThe mission of the Agency is to— 
(1)lead the Nation’s efforts to prepare for, respond to, recover from, and mitigate the risks of natural and man-made disasters, including catastrophic incidents;  
(2)partner with State and local governments and emergency response providers, with other Federal agencies, with the private sector, and with nongovernmental organizations to build a national system of emergency management that can effectively and efficiently utilize the full measure of the Nation’s resources to respond to a catastrophic incident or other natural or man-made disaster;  
(3)develop a Federal response capability that, when necessary and appropriate, can act effectively and rapidly to deliver assistance essential to saving lives or protecting or preserving property or public health and safety in a natural or man-made disaster;  
(4)fuse the Department’s emergency response, preparedness, recovery, mitigation, and critical infrastructure assets into an integrated organization that can effectively confront the challenges of a natural or man-made disaster;  
(5)develop and maintain robust Regional Offices that will work with State and local governments and emergency response providers to identify and address regional priorities;  
(6)under the leadership of the Secretary, coordinate with the Commandant of the Coast Guard, the Director of Customs and Border Protection, the Director of Immigration and Customs Enforcement, the National Operations Center, and other agencies and offices in the Department to take full advantage of the substantial range of resources in the Department that can be brought to bear in preparing for and responding to a natural or man-made disaster;  
(7)carry out the provisions of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);  
(8)provide funding, training, exercises, technical assistance, planning, and other assistance to build local, State, regional, and national capabilities (including communications capabilities), necessary to respond to a potential natural or man-made disaster;  
(9)implement a risk-based, all-hazards-plus strategy for preparedness that builds those common capabilities necessary to respond to both terrorist attacks and natural disasters while also building the unique capabilities necessary to respond to specific types of incidents that pose the greatest risk to our Nation; and  
(10)promote and plan for the protection, security, resiliency, and postdisaster restoration of critical infrastructure and key resources of the United States, including cyber and communications assets, against or in the event of a natural or man-made disaster, in coordination with other agencies of the Federal Government and in cooperation with State and local government agencies and authorities, the private sector, and other entities.  
(c)Administrator 
(1)In generalThe Administrator shall be appointed by the President, by and with the advice and consent of the Senate.  
(2)QualificationsThe Administrator shall have not less than 5 years of executive leadership and management experience in the public or private sector, significant experience in crisis management or another relevant field, and a demonstrated ability to manage a substantial staff and budget.  
(3)ReportingThe Administrator shall report to the Secretary, without being required to report through any other official of the Department.  
(4)Principal advisor on Emergency Preparedness and Response 
(A)In GeneralThe Administrator is the principal emergency preparedness and response advisor to the President, the Homeland Security Council, and the Secretary.  
(B)Advice and recommendations 
(i)In generalIn presenting advice with respect to any matter to the President, the Homeland Security Council, or the Secretary, the Administrator shall, as the Administrator considers appropriate, inform the President, the Homeland Security Council, or the Secretary, as the case may be, of the range of emergency mitigation, preparedness, response, and recovery options with respect to that matter.  
(ii)Advice on requestThe Administrator, as an emergency preparedness and response advisor, shall provide advice to the President, the Homeland Security Council, or the Secretary on a particular matter when the President, the Homeland Security Council, or the Secretary requests such advice.  
(iii)Recommendations to CongressAfter informing the Secretary, the Administrator may make such recommendations to Congress relating to emergency preparedness and response as the Administrator considers appropriate.  
(C)Retention of AuthorityNothing in this paragraph shall be construed as affecting the authority of the Secretary under this Act.  
513.Authorities and responsibilities 
(a)In generalThe Administrator shall provide Federal leadership necessary to mitigate, prepare for, respond to, and recover from a natural or man-made disaster, including— 
(1)carrying out the mission to reduce the loss of life and property and protect the Nation from all hazards by leading and supporting the Nation in a comprehensive, risk-based emergency preparedness and response program of— 
(A)mitigation, by taking sustained actions to reduce or eliminate long-term risks to people and property from hazards and their effects;  
(B)preparedness, by planning, training, and building the emergency preparedness and response workforce to prepare effectively for, mitigate against, respond to, and recover from any hazard;  
(C)response, by conducting emergency operations to save lives and property through positioning emergency equipment, personnel, and supplies, through evacuating potential victims, through providing food, water, shelter, and medical care to those in need, and through restoring critical public services;  
(D)recovery, by rebuilding communities so individuals, businesses, and governments can function on their own, return to normal life, and protect against future hazards; and  
(E)critical infrastructure protection, including by— 
(i)identifying and prioritizing the critical infrastructure and key resources of the United States;  
(ii)carrying out comprehensive assessments of the vulnerability of the critical infrastructure and key resources, including cyber and communications assets;  
(iii)developing a comprehensive plan for securing such critical infrastructure and key resources;  
(iv)coordinating with other agencies of the Federal Government; and  
(v)in cooperation with State and local government agencies and authorities, the private sector, and other entities, recommending protective measures and identifying priorities for the restoration of such critical infrastructure and key resources;  
(2)increasing efficiencies, by coordinating efforts relating to mitigation, preparedness, response, recovery, and infrastructure protection;  
(3)helping to ensure the effectiveness of emergency response providers in responding to a natural or man-made disaster;  
(4)providing the Federal Government's response to a natural or man-made disaster, including— 
(A)managing such response;  
(B)directing the Domestic Emergency Support Team, the National Disaster Medical System, and (when operating as an organizational unit of the Department under this title) the Nuclear Incident Response Team;  
(C)overseeing the Metropolitan Medical Response System; and  
(D)coordinating other Federal response resources, including requiring deployment of the Strategic National Stockpile, in the event of a natural or man-made disaster;  
(5)working with Federal, State, and local government personnel, agencies, and authorities to build a comprehensive national incident management system to respond to a natural or man-made disaster;  
(6)with respect to the Nuclear Incident Response Team (regardless of whether it is operating as an organizational unit of the Department under this title)— 
(A)establishing standards and certifying when those standards have been met;  
(B)conducting joint and other exercises and training and evaluating performance; and  
(C)providing funds to the Department of Energy and the Environmental Protection Agency, as appropriate, for homeland security planning, exercises and training, and equipment;  
(7)helping to ensure that emergency response providers acquire interoperable and sustainable technology;  
(8)assisting the President in carrying out the functions under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);  
(9)administering homeland security emergency management, first responder, and other preparedness grants;  
(10)administering and implementing the National Response Plan, including monitoring, evaluating, and ensuring the readiness of each emergency support function under the National Response Plan;  
(11)coordinating with the National Advisory Council;  
(12)ensuring the protection of critical infrastructure by— 
(A)carrying out the responsibilities under paragraphs (2) through (6) of section 201(d);  
(B)promoting, prioritizing, coordinating, and planning for the— 
(i)protection, security, and resiliency of key resources and critical infrastructure of the United States, including cyber and communications assets, against a natural or man-made disaster; and  
(ii)postdisaster restoration of key resources and critical infrastructure of the United States, including cyber and communications assets, in the event of a natural or man-made disaster; and  
(13)otherwise carrying out the mission of the Agency as described in section 512(b).  
(b)Additional responsibilities related to catastrophic incidents 
(1)In generalThe Administrator, in consultation with the Secretary and other senior Department officials, shall develop a national emergency management system that is capable of responding to catastrophic incidents.  
(2)Identification of resources 
(A)In generalThe Administrator shall develop and submit to Congress annually an estimate of the resources of the Agency and other Federal agencies needed for and devoted specifically to developing the capabilities of Federal, State, and local governments necessary to respond to a catastrophic incident.  
(B)ContentsEach estimate under subparagraph (A) shall include the resources both necessary for and devoted to— 
(i)planning;  
(ii)training and exercises;  
(iii)Regional Office enhancements;  
(iv)staffing, including for surge capacity during a catastrophic incident;  
(v)additional logistics capabilities;  
(vi)other responsibilities under the Catastrophic Incident Annex and the Catastrophic Incident Supplement of the National Response Plan;  
(vii)State and local government catastrophic incident preparedness; and  
(viii)covering increases in the fixed costs or expenses of the Agency, including rent or property acquisition costs or expenses, taxes, contributions to the working capital fund of the Department, and security costs for the year after the year in which such estimate is submitted.  
(c)All-hazards-plus approachIn carrying out the responsibilities under this section, the Administrator shall implement a risk-based, all-hazards-plus strategy that builds those common capabilities necessary to prepare for, respond to, recover from, and mitigate the risks of terrorist attacks and natural disasters, while also building the unique capabilities necessary to prepare for, respond to, recover from, and mitigate the risks of specific types of incidents that pose the greatest risk to the Nation.  
(d)GAO Report on fixed costs or expenses 
(1)In generalNot later than 90 days after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Comptroller General shall submit a report to Congress on the amount of increase in the fixed costs or expenses of the Federal Emergency Management Agency during the period of January 1, 2000, through such date of enactment.  
(2)ContentThe report under this subsection shall— 
(A)evaluate the increases in all of the fixed costs or expenses of the Federal Emergency Management Agency, including fixed costs or expenses such as rent or property acquisition expenses, taxes, contributions to the working capital fund of the Department or other contributions to accounts of the Department, and security costs (including increases in the costs of security and the increased amounts of security obtained); and  
(B)include an analysis of any additional resources needed to accommodate for any increases in fixed costs or expenses that have not been addressed in previous increases in the budget of the Department.  
514.Agency componentsThere are transferred to the Agency the following: 
(1)All functions of the Federal Emergency Management Agency, as constituted on June 1, 2006, including all of its personnel, assets, components, and liabilities, and including the functions of the Under Secretary for Federal Emergency Management relating thereto.  
(2)The Directorate of Preparedness, as constituted on June 1, 2006, including all of its functions, personnel assets, components, and liabilities, and including the functions of the Under Secretary for Preparedness relating thereto.  
515.Preserving the Federal Emergency Management Agency 
(a)Distinct entityThe Agency shall be maintained as a distinct entity within the Department.  
(b)ReorganizationSection 872 shall not apply to the Agency, including any function or organizational unit of the Agency.  
(c)Prohibition on changes to missions 
(1)In generalThe Secretary may not substantially or significantly reduce the authorities, responsibilities, or functions of the Agency or the capability of the Agency to perform those responsibilities, except as otherwise specifically provided in an Act enacted after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006.  
(2)Certain transfers prohibitedNo asset, function, or mission of the Agency may be diverted to the principal and continuing use of any other organization, unit, or entity of the Department, except for details or assignments that do not reduce the capability of the Agency to perform its missions.  
516.Directors 
(a)In generalThere shall be in the Agency a Director for Preparedness and a Director for Response and Recovery, each of whom shall be appointed by the President, by and with the advice and consent of the Senate, and shall report to the Administrator.  
(b)Qualifications 
(1)In generalA Director shall have— 
(A)not less than 5 years of— 
(i)executive leadership and management experience in the public or private sector; and  
(ii)significant experience in crisis management or another relevant field; and  
(B)a demonstrated ability to manage a substantial staff and budget.  
(2)Concurrent experienceService during any period of time may be used in meeting the requirements under both clause (i) and (ii) of paragraph (1)(A).  
(c)Initial Directors 
(1)In generalExcept as provided under paragraph (2), the individual serving as the Under Secretary for Preparedness and the individual serving as the Under Secretary for Federal Emergency Management on the effective date of the Post-Katrina Emergency Management Reform Act of 2006, may serve as the Director for Preparedness and the Director of Response and Recovery, respectively, until a Director for Preparedness or a Director of Response and Recovery, as the case may be, is appointed under subsection (a).  
(2)Prior confirmationParagraph (1) shall apply if the individual is serving as the Under Secretary for Preparedness or the Under Secretary for Federal Emergency Management, under an appointment by the President, by and with the advice and consent of the Senate.  
517.Regional Offices 
(a)In General 
(1)Regional OfficesThe Administrator shall establish 10 Regional Offices of the Agency.  
(2)Additional OfficeIn addition to the Regional Offices established under paragraph (1), the Administrator may designate the Office of National Capital Region Coordination under section 882 as a Regional Office.  
(b)Management of Regional Offices 
(1)Regional administratorEach Regional Office shall be headed by a Regional Administrator for Preparedness and Response, who shall be appointed by the Administrator. Each Regional Administrator for Preparedness and Response shall report directly to the Administrator.  
(2)QualificationsEach Regional Office shall be headed by an individual in the Senior Executive Service qualified to act as a senior Federal coordinating officer to provide strategic oversight of incident management when needed.  
(c)Responsibilities 
(1)In generalThe Regional Administrator shall work in partnership with State and local governments, emergency managers, emergency response providers, medical providers, the private sector, nongovernmental organizations, multijurisdictional councils of governments, and regional planning commissions and organizations in the geographical area served by the Regional Office to carry out the responsibilities of a Regional Administrator under this section.  
(2)ResponsibilitiesThe responsibilities of a Regional Administrator include— 
(A)ensuring effective, coordinated, and integrated regional preparedness, mitigation, response, and recovery activities and programs for natural and man-made disasters (including planning, training, exercises, and professional development);  
(B)coordinating and integrating regional preparedness, mitigation, response, and recovery activities and programs for natural and man-made disasters (including planning, training, exercises, and professional development), which shall include— 
(i)providing regional and interstate planning assistance;  
(ii)organizing, in consultation with the Administrator, regional training and exercise programs;  
(iii)providing support and coordination officers for State and local government training and exercises;  
(iv)participating in emergency preparedness and planning activities by State, regional, and local governments;  
(v)assisting in the development of regional capabilities needed for a national catastrophic response system;  
(vi)helping to coordinate and develop interstate agreements;  
(vii)coordinating the establishment of effective regional interagency emergency communications capabilities and communications interoperability, and reporting annually to the Administrator, who shall provide the information to the Director for Emergency Communications, on regional efforts to achieve these goals and on regional progress in meeting the goals of the National Emergency Communications Strategy developed under section 553; and  
(viii)providing planning and technical assistance to State and local governments relating to hazard mitigation and prevention measures, including encouraging hazard-resistant building design and sustainable land development policies to reduce vulnerability to natural disasters;  
(C)establishing and overseeing 1 or more strike teams within the region under subsection (e), which shall serve as the focal point of the Federal Government’s initial response efforts for a natural or man-made disaster within that region, and otherwise building Federal response capabilities to respond to a natural or man-made disaster within that region;  
(D)carrying out comprehensive assessments of the vulnerabilities of the key resources and critical infrastructure in the region, including carrying out risk assessments, and working with Federal departments and agencies, State and local government agencies, and the private sector to accomplish this objective and to design programs to address the identified vulnerabilities;  
(E)designating an individual responsible for, in conjunction with other relevant Federal, State, and local government officials, the development of strategic and operational regional plans to respond effectively to natural or man-made disasters in the region in support of the National Response Plan;  
(F)establishing in the Regional Office of such Regional Administrator a Regional Advisory Council on Preparedness and Response, to advise the Regional Administrator on emergency preparedness and response issues specific to the region;  
(G)coordinating all activities conducted under this section with other Federal departments and agencies; and  
(H)performing such other duties relating to such responsibilities as the Administrator may require.  
(d)Area officesThe Administrator shall establish— 
(1)an Area Office for the Pacific and an Area Office for the Caribbean, as components in the appropriate Regional Offices; and  
(2)an Area Office in Alaska.  
(e)Regional office strike teams 
(1)EstablishmentIn coordination with other relevant Federal agencies, each Regional Administrator shall establish multi-agency strike teams that shall consist of— 
(A)a designated Federal coordinating officer;  
(B)personnel trained in incident management;  
(C)public affairs, response and recovery, and communications support personnel;  
(D)a defense coordinating officer;  
(E)liaisons to other Federal agencies;  
(F)such other personnel as the Administrator or Regional Administrator determines appropriate; and  
(G)individuals from the agencies with primary responsibility for each of the emergency support functions in the National Response Plan, including the following: 
(i)Transportation.  
(ii)Communications.  
(iii)Public works and engineering.  
(iv)Emergency management.  
(v)Mass care.  
(vi)Housing and human services.  
(vii)Public health and medical services.  
(viii)Urban search and rescue.  
(ix)Public safety and security.  
(x)External affairs.  
(2)Location of membersThe members of each Regional Office strike team, including representatives from agencies other than the Department, shall be based primarily at the Regional Office that corresponds to that strike team.  
(3)CoordinationEach Regional Office strike team shall coordinate the training and exercises of that strike team with the State and local governments and private sector and nongovernmental entities which the strike team shall support when a natural or man-made disaster occurs.  
(4)PreparednessEach Regional Office strike team shall be trained, equipped, and staffed to be well prepared to respond to natural and man-made disasters, including catastrophic incidents.  
518.National Advisory Council on Preparedness and Response 
(a)EstablishmentNot later than 60 days after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Secretary shall establish an advisory body under section 871(a), to be known as the National Advisory Council on Preparedness and Response.  
(b)ResponsibilitiesThe National Advisory Council shall advise the Administrator on all aspects of emergency preparedness and response.  
(c)Membership 
(1)In generalThe members of the National Advisory Council shall be appointed by the Administrator, and shall, to the extent practicable, represent a geographic (including urban and rural) and substantive cross section of officials, emergency managers, and emergency response providers from State and local governments, the private sector, and nongovernmental organizations, including as appropriate— 
(A)members selected from the emergency preparedness and response fields, including fire service, law enforcement, hazardous materials response, emergency medical services, and emergency preparedness and response personnel, or organizations representing such individuals;  
(B)health scientists, emergency and inpatient medical providers, and public health professionals;  
(C)experts representing standards setting organizations;  
(D)State and local government officials with expertise in terrorism preparedness and emergency preparedness and response;  
(E)elected State and local government executives;  
(F)experts in public and private sector infrastructure protection, cybersecurity, and communications;  
(G)representatives of the disabled and other special needs populations; and  
(H)such other individuals as the Administrator determines to be appropriate.  
(d)Applicability of Federal Advisory Committee Act 
(1)In generalNotwithstanding section 871(a) and subject to paragraph (2), the Federal Advisory Committee Act (5 U.S.C. App.), including subsections (a), (b), and (d) of section 10 of such Act, and section 552b(c) of title 5, United States Code, shall apply to the Advisory Council.  
(2)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Council.  
519.National Incident Management System Integration Center 
(a)In GeneralThere is in the Agency a National Incident Management System Integration Center.  
(b)Responsibilities 
(1)In generalThe Administrator, through the National Incident Management System Integration Center, and in consultation with other Federal departments and agencies and the National Advisory Council, shall ensure ongoing management and maintenance of the National Incident Management System, the National Response Plan, any other document or tool in support of Homeland Security Presidential Directive 5, or any other Homeland Security Presidential Directive relating to incident management and response.  
(2)Specific responsibilitiesThe National Incident Management System Integration Center shall— 
(A)periodically review, and revise as appropriate, the National Incident Management System and the National Response Plan;  
(B)review other matters relating to the National Incident Management System and the National Response Plan, as the Administrator may require;  
(C)develop and implement a national program for National Incident Management System and National Response Plan education and awareness;  
(D)oversee all aspects of the National Incident Management System, including the development of compliance criteria and implementation activities at Federal, State, and local government levels;  
(E)provide guidance and assistance to States and local governments and emergency response providers, in adopting the National Incident Management System; and  
(F)perform such other duties relating to such responsibilities as the Administrator may require.  
520.National Operations Center 
(a)DefinitionIn this section, the term situational awareness means information gathered from a variety of sources that, when communicated to emergency preparedness and response managers and decision makers, can form the basis for incident management decisionmaking.  
(b)EstablishmentThere is established in the Department a National Operations Center.  
(c)PurposeThe purposes of the National Operations Center are to— 
(1)coordinate the national response to any natural or man-made disaster, as determined by the Secretary;  
(2)provide situational awareness and a common operating picture for the entire Federal Government, and for State and local governments as appropriate, for an event described in paragraph (1);  
(3)collect and analyze information to help deter, detect, and prevent terrorist acts;  
(4)disseminate terrorism and disaster-related information to Federal, State, and local governments;  
(5)ensure that critical terrorism and disaster-related information reaches government decision-makers; and  
(6)perform such other duties as the Secretary may require.  
(d)ResponsibilitiesThe National Operations Center shall carry out the responsibilities of the Homeland Security Operations Center, the National Response Coordination Center, and the Interagency Incident Management Group, as constituted on September 1, 2005.  
521.Chief Medical Officer 
(a)In GeneralThere is in the Agency a Chief Medical Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. The Chief Medical Officer shall report directly to the Administrator.  
(b)QualificationsThe individual appointed as Chief Medical Officer shall possess a demonstrated ability in and knowledge of medicine and public health.  
(c)ResponsibilitiesThe Chief Medical Officer shall have the primary responsibility within the Department for medical issues related to natural and man-made disasters, including— 
(1)serving as the principal advisor to the Secretary and the Administrator on medical and public health issues;  
(2)coordinating the biosurveillance and detection activities of the Department;  
(3)ensuring internal and external coordination of all medical preparedness and response activities of the Department, including training, exercises, and equipment support;  
(4)serving as the Department’s primary point of contact with the Department of Agriculture, the Department of Defense, the Department of Health and Human Services, the Department of Transportation, the Department of Veterans Affairs, and other Federal departments or agencies, on medical and public health issues;  
(5)serving as the Department’s primary point of contact for State and local governments, the medical community, and others within and outside the Department, with respect to medical and public health matters;  
(6)discharging, in coordination with the Under Secretary for Science and Technology, the responsibilities of the Department related to Project Bioshield;  
(7)establishing doctrine and priorities for the National Disaster Medical System, consistent with the National Response Plan and the National Incident Management System, supervising its medical components, and exercising predeployment operational control, including— 
(A)determining composition of the teams;  
(B)overseeing credentialing of the teams; and  
(C)training personnel of the teams;  
(8)managing the Metropolitan Medical Response System (including establishing doctrine and priorities for the Metropolitan Medical Response System, consistent with the National Response Plan and the National Incident Management System) and developing and overseeing standards, plans, training, and exercises and coordinating with the Office of Grants and Training on the use and distribution of Metropolitan Medical Response grants;  
(9)assessing and monitoring long-term health issues of emergency managers and emergency response providers;  
(10)developing and updating, in consultation with the Secretary of Health and Human Services, guidelines for State and local governments for medical response plans for chemical, biological, radiological, nuclear, or explosive weapon attacks;  
(11)developing, in consultation with the Secretary of Health and Human Services, appropriate patient tracking capabilities to execute domestic patient movement and evacuations, including a system that has the capacity of electronically maintaining and transmitting the health information of hospital patients;  
(12)establishing and providing oversight for the Department’s occupational health and safety program, including workforce health; and  
(13)performing such other duties relating to such responsibilities as the Secretary or the Administrator may require.  
(d)Long-Term Health Assessment Program 
(1)In generalThe Chief Medical Officer, in consultation with the Director of the National Institute for Occupational Safety and Health, shall establish a program to assess, monitor, and study the health and safety of emergency managers and emergency response providers, following Incidents of National Significance declared by the Secretary under the National Response Plan.  
(2)Cooperative agreementsIn carrying out the program under this subsection, the Chief Medical Officer shall enter into cooperative agreements, as necessary, with medical institutions in the areas affected by an Incident of National Significance.  
522.Public and community preparednessThe Administrator shall promote public and community preparedness.  
523.Basic life supporting first aid education for children 
(a)DefinitionsIn this section— 
(1)the term age-appropriate means information, education, and skills suitable for the individual to understand and perform;  
(2)the term appropriate municipal entity means an agency of a unit of local government that is an emergency response provider or provides other similar medical services or training, including a fire department, law enforcement agency, hospital, school nurse, or emergency medical services provider;  
(3)the term children means individuals under the age of 18 years enrolled in grades kindergarten through 12;  
(4)the term emergency medical professional means an individual certified by a State in emergency medical services;  
(5)the term life supporting first aid includes cardiopulmonary resuscitation, the use of an automatic external defibrillator, the Heimlich maneuver, blood-borne and biohazardous precautions, bleed control, and other life-sustaining procedures in the event of an emergency; and  
(6)the term selected organization means the organization contracting with the Secretary under subsection (b).  
(b)AuthorityThe Secretary, acting through the Chief Medical Officer, and in consultation with the Secretary of Education, shall enter into an agreement with an organization, under which such organization shall provide funds to appropriate municipal entities to provide education and training in life supporting first aid to children, including scene safety procedures.  
(c)EligibilityIn selecting an organization, the Secretary shall consider and give priority to an organization that— 
(1)has experience in training individuals (especially children) to be active bystanders, equipped with life supporting first aid skills to assist during emergencies;  
(2)recognizes that life supporting first aid techniques are essential to maintaining life before the arrival of emergency response providers;  
(3)uses emergency medical professionals as instructors to teach life supporting first aid techniques to children and adults;  
(4)works with Federal, State, and local government entities and the private sector to highlight the importance of public emergency preparedness and effective emergency response;  
(5)has developed and implemented, before the date of entering a contract under subsection (b), a testing component for evaluation, accountability, and data collection; and  
(6)is an affiliate of the Citizens Corps of the Department.  
(d)Use of funds 
(1)In generalFunds provided under this section by the selected organization to an appropriate municipal entity shall be used— 
(A)to create age-appropriate educational materials regarding life supporting first aid to be distributed to children;  
(B)to conduct training and clinical instruction of children in life supporting first aid; and  
(C)for data collection and statistical analysis.  
(2)PriorityIn providing funds to appropriate municipal entities under this section, the selected organization shall give priority to emergency medical services, fire departments, law enforcement agencies, hospitals, and school nurses.  
524.SAVER Program 
(a)In generalIn the Department there is a System Assessment and Validation for Emergency Responders Program to provide impartial evaluations of emergency response equipment and systems.  
(b)RequirementsThe program under subsection (a) shall— 
(1)provide impartial, practitioner relevant, and operationally oriented assessments and validations of emergency response provider equipment and systems that have not already been third-party certified to a standard adopted by the Department, including— 
(A)commercial, off-the-shelf emergency response provider equipment and systems in all equipment list categories of the Standardized Equipment List published by the Interagency Board for Equipment Standardization and Interoperability; and  
(B)such other equipment or systems as the Secretary determines are appropriate;  
(2)provide information that enables decision-makers and emergency response providers to better select, procure, use, and maintain emergency response provider equipment or systems;  
(3)assess and validate the performance of products within a system and subsystems; and  
(4)provide information and feedback to emergency response providers through the Responder Knowledge Base of the National Memorial Institute for the Prevention of Terrorism, or other appropriate forum.  
(c)Assessment and validation processThe assessment and validation of emergency response provider equipment and systems shall use multiple evaluation techniques, including— 
(1)operational assessments of equipment performance on vehicle platforms;  
(2)technical assessments on a comparative basis of system component performance across makes and models under controlled conditions; and  
(3)integrative assessments on an individual basis of system component interoperability and compatibility with other system components.  
(d)Personal protective equipmentTo the extent practical, the assessment and validation of personal protective equipment under this section shall be conducted by the National Personal Protective Technology Laboratory of the National Institute for Occupational Safety and Health.  
525.National Search and Rescue Response System 
(a)National Search and Rescue Response SystemThere is established in the Agency an emergency response system known as the National Search and Rescue Response System that provides a national network of standardized search and rescue resources to assist State and local governments in responding to any natural or man-made disaster.  
(b)Administration of the System 
(1)Task force participationThe Administrator shall select eligible search and rescue teams that are sponsored by State and local government entities to participate as task forces in the National Search and Rescue Response System. The Administrator shall determine the criteria for such participation.  
(2)Agreements with sponsoring agenciesThe Administrator shall enter into an agreement with the State or local government entity that sponsors each search and rescue team selected under paragraph (1) with respect the team’s participation as a task force in the National Search and Rescue Response System.  
(3)Management and technical teamsThe Administrator shall maintain such management and other technical teams as are necessary to administer the National Search and Rescue Response System.  
526.Metropolitan Medical Response System 
(a)In GeneralThere is in the Agency a Metropolitan Medical Response System. Under the Metropolitan Medical Response System, the Assistant Secretary for Grants and Planning, in coordination with the Chief Medical Officer, shall administer grants to develop, maintain, and enhance medical preparedness systems that are capable of responding effectively to a public health crisis or mass-casualty event caused by a natural or man-made disaster.  
(b)Use of FundsThe Metropolitan Medical Response System shall make grants to local governments to enhance any of the following activities: 
(1)Medical surge capacity.  
(2)Mass prophylaxis.  
(3)Chemical, biological, radiological, nuclear, and explosive detection, response, and decontamination capabilities.  
(4)Emergency communications capabilities.  
(5)Information sharing and collaboration capabilities.  
(6)Regional collaboration.  
(7)Triage and pre-hospital treatment.  
(8)Medical supply management and distribution.  
(9)Fatality management.  
(10)Such other activities as the Secretary may provide.  
527.The National Infrastructure Simulation and Analysis Center 
(a)DefinitionIn this section, the term National Infrastructure Simulation and Analysis Center means the National Infrastructure Simulation and Analysis Center established under section 1016(d) of the USA PATRIOT Act (42 U.S.C. 5195c(d)).  
(b)Authority 
(1)In generalThere is in the Agency the National Infrastructure Simulation and Analysis Center which shall serve as a source of national expertise to address critical infrastructure protection and continuity through support for activities related to— 
(A)counterterrorism, threat assessment, and risk mitigation; and  
(B)a natural or man-made disaster.  
(2)Infrastructure modeling 
(A)Particular supportThe support provided under paragraph (1) shall include modeling, simulation, and analysis of the systems and assets comprising critical infrastructure, in order to enhance critical infrastructure preparedness, protection, response, and recovery activities.  
(B)Relationship with other agenciesEach Federal agency and department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive, shall establish a formal relationship, including an agreement regarding information sharing, between the elements of such agency or department and the National Infrastructure Simulation and Analysis Center, through the Department.  
(C)Purpose 
(i)In generalThe purpose of the relationship under subparagraph (B) shall be to permit each Federal agency and department described in subparagraph (B) to take full advantage of the capabilities of the National Infrastructure Simulation and Analysis Center (particularly vulnerability and consequence analysis), consistent with its work load capacity and priorities, for real-time response to reported and projected natural and man-made disasters.  
(ii)Recipient of certain supportModeling, simulation, and analysis provided under this subsection shall be provided to relevant Federal agencies and departments, including Federal agencies and departments with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive.  
528.Emergency Management Assistance Compact 
(a)In GeneralThe Secretary, acting through the Administrator, may make grants for the purposes of administering and improving the Emergency Management Assistance Compact consented to by the Joint Resolution entitled Joint Resolution granting the consent of Congress to the Emergency Management Assistance Compact (Public Law 104–321; 110 Stat. 3877).  
(b)UsesA grant under this section shall be used to— 
(1)carry out recommendations identified in after-action reports for the 2004 and 2005 hurricane season issued under the Emergency Management Assistance Compact;  
(2)coordinate with the Department and other Federal Government agencies;  
(3)coordinate with State and local government entities and their respective national associations;  
(4)assist State and local governments, emergency response providers, and organizations representing such providers with credentialing emergency response providers and the typing of emergency response resources; or  
(5)administer the operations of the Emergency Management Assistance Compact.  
529.Office for the Prevention of Terrorism 
(a)EstablishmentThere is established in the Department an Office for the Prevention of Terrorism, which shall be headed by a Director.  
(b)Director 
(1)ReportingThe Director of the Office for the Prevention of Terrorism shall report directly to the Secretary.  
(2)QualificationsThe Director of the Office for the Prevention of Terrorism shall have an appropriate background with experience in law enforcement, intelligence, or other anti-terrorist functions.  
(c)Assignment of personnel 
(1)In generalThe Secretary shall assign to the Office for the Prevention of Terrorism permanent staff and other appropriate personnel detailed from other components of the Department to carry out the responsibilities under this section.  
(2)LiaisonsThe Secretary shall designate senior employees from each component of the Department that has significant antiterrorism responsibilities to act a liaison between that component and the Office for the Prevention of Terrorism.  
(d)ResponsibilitiesThe Director of the Office for the Prevention of Terrorism shall— 
(1)coordinate policy and operations between the Department and State and local government agencies relating to preventing acts of terrorism within the United States;  
(2)serve as a liaison between State and local law enforcement agencies and the Department;  
(3)in coordination with the Office of Intelligence, develop better methods for the sharing of intelligence with State and local law enforcement agencies;  
(4)work with the Assistant Secretary of the Office of Grants and Training to ensure that homeland security grants to State and local government agencies, including the Law Enforcement Terrorism Prevention Program, Commercial Equipment Direct Assistance Program, and grants to support fusion centers and other law enforcement-oriented programs are adequately focused on terrorism prevention activities; and  
(5)coordinate with the Agency, the Department of Justice, the National Institute of Justice, law enforcement organizations, and other appropriate entities to develop national voluntary consensus standards for training and personal protective equipment to be used in a tactical environment by law enforcement officers.  
(e)Pilot project 
(1)In generalThe Director of the Office for the Prevention of Terrorism, in coordination with the Director for Response and Recovery, shall establish a pilot project to determine the efficacy and feasibility of establishing law enforcement deployment teams.  
(2)FunctionThe law enforcement deployment teams participating in the pilot program under this subsection shall form the basis of a national network of standardized law enforcement resources to assist State and local governments in responding to a natural or man-made disaster.  
(f)ConstructionNothing in this section may be construed to affect the roles or responsibilities of the Department of Justice.  
530.Department officials 
(a)Cybersecurity and telecommunicationsThere is in the Department an Assistant Secretary for Cybersecurity and Telecommunications.  
(b)United States Fire AdministrationThe Administrator of the United States Fire Administration shall have a rank equivalent to an assistant secretary of the Department.  
531.Credentialing 
(a)DefinitionsIn this section— 
(1)the term credential means to provide documentation that can authenticate and verify the qualifications and identity of managers of incidents, emergency response providers, and other appropriate personnel, including by ensuring that such personnel possess a minimum common level of training, experience, physical and medical fitness, and capability appropriate for their position;  
(2)the term credentialing means evaluating an individual's qualifications for a specific position under guidelines created under this section and assigning such individual a qualification under the standards developed under this section; and  
(3)the term credentialed means an individual has been evaluated for a specific position under the guidelines created under this section.  
(b)Requirements 
(1)In generalThe Administrator shall enter into a memorandum of understanding with the administrators of the Emergency Management Assistance Compact, State and local governments, emergency response providers, and the organizations that represent such providers, to collaborate on establishing nationwide standards for credentialing all personnel who are likely to respond to a natural or man-made disaster.  
(2)ContentsThe standards developed under paragraph (1) shall— 
(A)include the minimum professional qualifications, certifications, training, and education requirements for specific emergency response functional positions that are applicable to Federal, State, and local government;  
(B)be compatible with the National Incident Management System; and  
(C)be consistent with standards for advance registration for health professions volunteers under section 319I of the Public Health Services Act (42 U.S.C. 247d–7b).  
(3)TimeframeThe Administrator shall develop standards under paragraph (1) not later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006.  
(c)Credentialing of Department personnel 
(1)In generalNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Secretary and the Administrator shall ensure that all personnel of the Department (including temporary personnel and individuals in the Surge Capacity Force established under section 304 of the Post-Katrina Emergency Management Reform Act of 2006) who are likely to respond to a natural or man-made disaster are credentialed.  
(2)Strategic human capital planNot later than 90 days after completion of the credentialing under paragraph (1), the Administrator shall evaluate whether the workforce of the Agency complies with the strategic human capital plan of the Agency developed under section 301 of the Post-Katrina Emergency Management Reform Act of 2006 and is sufficient to respond to a catastrophic incident.  
(d)Integration with National Response Plan 
(1)Distribution of standardsNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall provide the standards developed under subsection (b) to all Federal agencies that have responsibilities under the National Response Plan.  
(2)Credentialing of agenciesNot later than 180 days after the date on which the standards are provided under paragraph (1), each agency described in paragraph (1) shall— 
(A)ensure that all employees or volunteers of that agency who are likely to respond to a natural or man-made disaster are credentialed; and  
(B)submit to the Secretary the name of each credentialed employee or volunteer of such agency.  
(3)LeadershipThe Administrator shall provide leadership, guidance, and technical assistance to an agency described in paragraph (1) to facilitate the credentialing process of that agency.  
(e)Documentation and database system 
(1)In generalNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall establish and maintain a documentation and database system of Federal emergency response providers and all other Federal personnel credentialed to respond to a natural or man-made disaster.  
(2)AccessibilityThe documentation and database system established under paragraph (1) shall be accessible to the Federal coordinating officer and other appropriate officials preparing for or responding to a natural or man-made disaster.  
(3)ConsiderationsThe Administrator shall consider whether the credentialing system can be used to regulate access to areas affected by a natural or man-made disaster.  
(f)Guidance to State and local governmentsNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall— 
(1)in collaboration with the administrators of the Emergency Management Assistance Compact, State and local governments, emergency response providers, and the organizations that represent such providers, provide detailed written guidance, assistance, and expertise to State and local governments to facilitate the credentialing of State and local emergency response providers commonly or likely to be used in responding to a natural or man-made disaster; and  
(2)in coordination with the administrators of the Emergency Management Assistance Compact, State and local governments, emergency response providers (and the organizations that represent such providers), and appropriate national professional organizations, assist State and local governments with credentialing the personnel of the State or local government under the guidance provided under paragraph (1).  
(g)ReportNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, and annually thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the implementation of this section, including the number and level of qualification of Federal personnel trained and ready to respond to a natural or man-made disaster.  
532.Typing of resources 
(a)DefinitionsIn this section— 
(1)the term typed means an asset or resource that has been evaluated for a specific function under the guidelines created under this section; and  
(2)the term typing means to define in detail the minimum capabilities of an asset or resource.  
(b)Requirements 
(1)In generalThe Administrator shall enter into a memorandum of understanding with the administrators of the Emergency Management Assistance Compact, State and local governments, emergency response providers, and organizations that represent such providers, to collaborate on establishing nationwide standards for typing of resources commonly or likely to be used in responding to a natural or man-made disaster.  
(2)ContentsThe standards developed under paragraph (1) shall— 
(A)be applicable to Federal, State, and local government; and  
(B)be compatible with the National Incident Management System.  
(c)Typing of Department resources and assetsNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Secretary shall ensure that all resources and assets of the Department that are commonly or likely to be used to respond to a natural or man-made disaster are typed.  
(d)Integration with National Response Plan 
(1)Distribution of standardsNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall provide the standards developed under subsection (b) to all Federal agencies that have responsibilities under the National Response Plan.  
(2)Typing of agencies, assets and resourcesNot later than 180 days after the date on which the standards are provided under paragraph (1), each agency described in paragraph (1) shall— 
(A)ensure that all resources and assets (including teams, equipment, and other assets) of that agency that are commonly or likely to be used to respond to a natural or man-made disaster are typed; and  
(B)submit to the Secretary a list of all types resources and assets.  
(3)LeadershipThe Administrator shall provide leadership, guidance, and technical assistance to an agency described in paragraph (1) to facilitate the typing process of that agency.  
(e)Documentation and database system 
(1)In generalNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall establish and maintain a documentation and database system of Federal resources and assets commonly or likely to be used to respond to a natural or man-made disaster.  
(2)AccessibilityThe documentation and database system established under paragraph (1) shall be accessible to the Federal coordinating officer and other appropriate officials preparing for or responding to a natural or man-made disaster.  
(f)Guidance to State and local governmentsNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator, in collaboration with the administrators of the Emergency Management Assistance Compact, State and local governments, emergency response providers, and the organizations that represent such providers, shall— 
(1)provide detailed written guidance, assistance, and expertise to State and local governments to facilitate the typing of the resources and assets of State and local governments likely to be used in responding to a natural or man-made disaster; and  
(2)assist State and local governments with typing resources and assets of State or local governments under the guidance provided under paragraph (1).  
(g)ReportNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, and annually thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the implementation of this section, including the number and type of Federal resources and assets ready to respond to a natural or man-made disaster.  
533.Providing secure access to critical infrastructureNot later than 6 months after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, and in coordination with appropriate national professional organizations, Federal, State, and local government agencies, and private-sector and nongovernmental entities, the Administrator shall create model standards or guidelines that States may adopt in conjunction with critical infrastructure owners and operators and their employees to permit access to restricted areas in the event of a natural or man-made disaster.  
534.Improvements to information technology systems 
(a)Measures to improve information technology systemsThe Administrator shall take appropriate measures to update and improve the information technology systems of the Agency, including measures to— 
(1)ensure that the multiple information technology systems of the Agency (including the National Emergency Management Information System, the Logistics Information Management System III, and the Automated Deployment Database) are fully compatible and can share and access information from each other;  
(2)ensure technology enhancements reach the headquarters and regional offices of the Agency in a timely fashion, to allow seamless integration;  
(3)develop and maintain a testing environment that ensures that all system components are properly and thoroughly tested before their release;  
(4)ensure that the information technology systems of the Agency have the capacity to track disaster response personnel, mission assignments task orders, commodities, and supplies used in response to a natural or man-made disaster;  
(5)make appropriate improvements to the National Emergency Management Information System to address shortcomings in such system on the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006; and  
(6)provide training, manuals, and guidance on information technology systems to personnel, including disaster response personnel, to help ensure employees can properly use information technology systems.  
(b)ReportNot later than 270 days after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the implementation of this section, including any actions taken, improvements made, any remaining problems and describing any additional funding needed to make necessary and appropriate improvements to the information technology systems of the Agency.  
535.Evacuation technical assistance 
(a)In GeneralThe Administrator shall provide technical assistance to States and local governments that experience hurricanes, tsunamis, or other severe weather events, including the preparation of hurricane evacuation studies and evacuation plans assessing storm surge estimates, evacuation zones, evacuation clearance times, transportation capacity, and shelter capacity.  
(b)Plan and schedule 
(1)In generalNot later than 180 days after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall— 
(A)establish a plan and schedule for completing, maintaining, and periodically updating evacuation studies carried out by the Administrator to ensure that States and local governments that experience hurricanes, tsunamis, or other severe weather events have current and complete information available to them for the preparation of their own evacuation plans; and  
(B)include in the plan and schedule established under subparagraph (A) annual maintenance and updates of existing hurricane evacuation studies following each hurricane season for those basins impacted by a hurricane.  
(2)Previously initiated studiesAny evacuation study initiated prior to the promulgation of a plan and schedule established under paragraph (1) shall be completed not later than January 1, 2008.  
(c)Assistance and guidelinesThe Administrator shall develop guidelines for the preparation of, and assist each State that is eligible for assistance under this section in producing, a State pre-storm evacuation and shelter plan which shall address the following: 
(1)Information, guidance, and data contained in hurricane evacuation studies and other models or projections of storm surge estimates, evacuation zones, evacuation clearance times, transportation capacity, and shelter capacity.  
(2)Guidance regarding storm surge and evacuation-related estimates projections provided by the National Weather Service or the National Oceanic and Atmospheric Administration.  
(3)State planning assumptions, procedures, and guidelines for pre-storm evacuation-decision making and sheltering based on hurricane evacuation studies and published guidance by the Agency.  
(4)Transportation and shelter capabilities or resources that will be available and used by the State and by each county, parish or municipality to implement the State pre-storm evacuation and shelter plan.  
(5)Estimated costs for the State and for each county or parish to provide pre-storm evacuation and sheltering based on historical data, cost estimates developed by the State Comptroller that are updated after each hurricane season.  
(6)Any documented limitations on State, county, parish, or city resources or capability to provide for pre-storm evacuation and shelter and the planning assumptions of the State regarding the need for Federal assistance to compensate for such limitations.  
(d)Report to CongressNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, and annually thereafter, the Administrator shall report to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives on the actions taken by the Administrator to carry out the provisions of this section, including the status of evacuation studies, State evacuation and shelter plans, and the incorporation of lessons learned from post-storm assessments.  
536.Evacuation Plans and Exercises 
(a)In GeneralNotwithstanding any other provision of law, grants made to States or local governments by the Department through the State Homeland Security Grant Program or the Urban Area Security Initiative may be used to— 
(1)establish programs for the development and maintenance of mass evacuation plans under subsection (b) in the event of a natural or man-made disaster;  
(2)prepare for the execution of such plans, including the development of evacuation routes and the purchase and stockpiling of necessary supplies and shelters; and  
(3)conduct exercises of such plans.  
(b)Plan DevelopmentIn developing the mass evacuation plans authorized under subsection (a), each State or local government shall, to the maximum extent practicable— 
(1)establish incident command and decision making processes;  
(2)ensure that State and local government plans, including evacuation routes, are coordinated and integrated;  
(3)identify primary and alternative evacuation routes and methods to increase evacuation capabilities along such routes such as conversion of two-way traffic to one-way evacuation routes;  
(4)identify evacuation transportation modes and capabilities, including the use of mass and public transit capabilities, and coordinating and integrating evacuation plans for all populations including for those individuals located in hospitals, nursing homes, and other institutional living facilities for individuals with special needs;  
(5)develop procedures for informing the public of evacuation plans before and during an evacuation, including individuals who— 
(A)have special needs;  
(B)do not speak English; or  
(C)might otherwise have difficulty in obtaining such information; and  
(6)identify shelter locations and capabilities.  
(c)Assistance 
(1)In generalThe Administrator may establish any guidelines, standards, or requirements determined appropriate to administer this section and to ensure effective mass evacuation planning for State and local areas.  
(2)Requested assistanceThe Administrator shall make assistance available upon request of a State or local government to assist hospitals, nursing homes, and other institutions that house individuals with special needs to establish, maintain, and exercise mass evacuation plans that are coordinated and integrated into the plans developed by that State or local government under this section.  
537.Minimum performance measure requirements 
(a)In generalThe Administrator shall ensure State, regional, and local emergency preparedness by establishing minimum performance requirements for public and community preparedness.  
(b)ActivitiesThe Administrator shall— 
(1)establish minimum performance requirements for entities that receive homeland security preparedness grants;  
(2)conduct, in coordination with Regional Offices, simulations and exercises to test minimum performance requirements for— 
(A)emergencies and major disasters not less than 2 times each year; and  
(B)catastrophic incidents not less than once each year; and  
(3)ensure that entities that the Administrator determines are failing to demonstrate minimum performance requirements under paragraph (1) shall remedy the areas of failure not later than the end of the second full fiscal year after the date of such determination by— 
(A)establishing a plan for the achievement of the minimum performance requirements under paragraph (1), including— 
(i)developing intermediate indicators for the 2 fiscal years following the date of such determination; and  
(ii)conducting additional simulations and exercises; and  
(B)revising the State homeland security plan.  
(c)WaiverAt the discretion of the Administrator, the occurrence of an emergency, major disaster, or catastrophic incident in an area may be deemed as a simulation under subsection (b)(2).  
(d)Report to CongressNot later than the end of the first full fiscal year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, and each fiscal year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and to the Committee on Homeland Security of the House of Representatives a report describing— 
(1)the performance of grantees under subsection (b)(1);  
(2)lessons learned through the simulations and exercises under subsection (b)(2); and  
(3)efforts being made to remedy failed performance under subsection (b)(3).  
538.Coordination between the Agency and the United States Army Corps of Engineers 
(a)In GeneralThe Administrator shall coordinate with the Commander and Chief of Engineers of the United States Army Corps of Engineers on those issues pertaining to natural and man-made disaster response, recovery, and mitigation concerning the missions of the Agency and the Corps to lessen the impact of natural and man-made disasters.  
(b)ConsultationConsultation under this section shall include consideration of ways to establish better interdepartmental communication and strategic planning regarding levees, levy repair, flood plain management, critical infrastructure, and other relevant matters pertaining to vulnerable communities.  
539.Disclosure of certain information to law enforcement agencies 
In the event of circumstances requiring an evacuation, sheltering, or mass relocation, the Secretary may disclose information in any individual assistance database of the Department in accordance with section 552a(b) of title 5, United States Code, (commonly referred to as the Privacy Act) to any law enforcement agency of the Federal Government or a State or local government in order to identify illegal conduct or address public safety or security issues, including compliance with sex offender notification laws. ; and  
(8)by inserting after section 545 (as redesignated by paragraph (6) of this subsection) the following: 
 
BEmergency Communications 
551.DefinitionsIn this subtitle— 
(1)the term eligible region means— 
(A)2 or more contiguous incorporated municipalities, counties, parishes, Indian tribes, or other general purpose jurisdictions that— 
(i)have joined together to enhance emergency communications capabilities or communications interoperability between emergency response providers in those jurisdictions and with State and Federal officials; and  
(ii)includes the largest city in any metropolitan statistical area or metropolitan division, as defined by the Office of Management and Budget; or  
(B)any other area the Secretary determines to be consistent with the definition of a region in the national preparedness guidance issued under Homeland Security Presidential Directive 8;  
(2)the term National Emergency Communications Strategy means the strategy established under section 553; and  
(3)the term Office of Emergency Communications means the office established under section 552.  
552.Office of Emergency Communications 
(a)In GeneralThere is established in the Agency an Office of Emergency Communications.  
(b)DirectorThe head of the Office of Emergency Communications shall be the Director for Emergency Communications. The Director shall report to the Assistant Secretary for Cybersecurity and Telecommunications.  
(c)ResponsibilitiesThe Director for Emergency Communications shall— 
(1)assist the Secretary and the Administrator in developing and implementing the program described in section 7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1));  
(2)carry out the responsibilities and authorities of the Department relating to the development and implementation of a strategy to achieve national communications interoperability and emergency communications capabilities and promulgating grant guidance for that purpose;  
(3)carry out the responsibilities under section 543;  
(4)conduct extensive, nationwide outreach and foster the development of emergency communications capabilities and interoperable communications systems by Federal, State, and local governments and public safety agencies, and by regional consortia thereof, by— 
(A)developing, updating, and implementing a national strategy to achieve emergency communications capabilities, with goals and timetables;  
(B)developing, updating, and implementing a national strategy to achieve communications interoperability, with goals and timetables;  
(C)developing a national architecture, which defines the components of an interoperable system and how the components are constructed;  
(D)in conjunction with the National Advisory Council, establishing and maintaining a task force that represents the broad customer base of public safety agencies of State and local governments, and Federal agencies, involved in public safety disciplines such as law enforcement, firefighting, emergency medical services, public health, and disaster recovery, in order to receive input and coordinate efforts to achieve emergency communications capabilities and communications interoperability;  
(E)working with the Interoperable Communications Technical Assistance Program to provide technical assistance to State and local government officials and the Regional Advisory Councils established under section 517;  
(F)promoting a greater understanding of the importance of emergency communications capabilities, communications interoperability, and the benefits of sharing resources among all levels of Federal, State, and local government;  
(G)promoting development of standard operating procedures for incident response and facilitating the sharing of information on best practices (including from governments abroad) for achieving emergency communications capabilities and communications interoperability;  
(H)making recommendations to Congress about any changes in Federal law necessary to remove barriers to achieving emergency communications capabilities and communications interoperability;  
(I)funding and conducting pilot programs, as necessary, in order to— 
(i)evaluate and validate technology concepts in real-world environments to achieve emergency communications capabilities and communications interoperability;  
(ii)encourage more efficient use of resources, including equipment and spectrum; and  
(iii)test and deploy public safety communications systems that are less prone to failure, support nonvoice services, consume less spectrum, and cost less;  
(J)liaisoning with the private sector to develop solutions to improve emergency communications capabilities and achieve communications interoperability;  
(K)using modeling and simulation for training exercises and command and control functions at the operational level; and  
(L)performing other functions necessary to improve emergency communications capabilities and achieve communications interoperability;  
(5)administer the responsibilities and authorities of the Department relating to the Integrated Wireless Network Program;  
(6)administer the responsibilities and authorities of the Department relating to the National Communications System;  
(7)administer the responsibilities and authorities of the Department related to the Emergency Alert System and the Integrated Public Alert and Warning System;  
(8)establish an effective, reliable, integrated, flexible, and comprehensive system to alert and warn the people of the United States in the event of a natural or man-made disaster;  
(9)administer the responsibilities and authorities of the Department relating to Office of Interoperability and Compatibility;  
(10)coordinate the establishment of a national response capability with initial and ongoing planning, implementation, and training for the deployment of backup communications services in the event of a catastrophic loss of local and regional emergency communications services;  
(11)assist the President, the National Security Council, the Homeland Security Council, the Director of the Office of Science and Technology Policy, and the Director of the Office of Management and Budget in ensuring emergency communications capabilities;  
(12)review, in consultation with the Assistant Secretary for Grants and Training, all interoperable emergency communications plans of Federal, State, and local governments, including Statewide and tactical interoperability plans; and  
(13)create an interactive database that contains an inventory of emergency communications assets maintained by the Federal Government and, where appropriate, State and local governments and the private sector, that— 
(A)can be deployed rapidly following a natural or man-made disaster to assist emergency response providers and State and local governments; and  
(B)includes land mobile radio systems, satellite phones, portable infrastructure equipment, backup power system equipment, and other appropriate equipment and systems.  
553.National Emergency Communications Strategy 
(a)In GeneralNot later than 180 days after the completion of the baseline assessment under section 554, and in cooperation with State and local governments, Federal departments and agencies, emergency response providers, and the private sector, the Administrator, acting through the Director for Emergency Communications, shall develop a National Emergency Communications Strategy to achieve national emergency communications capabilities and interoperable emergency communications.  
(b)ContentsThe National Emergency Communication Strategy shall— 
(1)include, in consultation with the National Institute of Standards and Technology, a process for expediting national voluntary consensus-based emergency communications equipment standards for the purchase and use by public safety agencies of interoperable emergency communications equipment and technologies;  
(2)identify the appropriate emergency communications capabilities and communications interoperability necessary for Federal, State, and local governments to operate during natural and man-made disasters;  
(3)address both short-term and long-term solutions to achieving Federal, State, and local government emergency communications capabilities and interoperable emergency communications systems, including provision of commercially available equipment that facilitates operability, interoperability, coordination, and integration among emergency communications systems;  
(4)identify how Federal departments and agencies that respond to natural or man-made disasters can work effectively with State and local governments, in all States, and with such other entities as are necessary to implement the strategy;  
(5)include measures to identify and overcome all obstacles to achieving interoperable emergency communications;  
(6)set goals and establish timetables for the development of an emergency, command-level communication system based on equipment available across the United States and a nationwide interoperable emergency communications system;  
(7)identify appropriate and reasonable measures public safety agencies should employ to ensure that their network infrastructure remains operable during a natural or man-made disaster;  
(8)include education of State and local government emergency response providers about the availability of backup emergency communications assets and their importance in planning for natural and man-made disasters;  
(9)identify, in consultation with the Federal Communications Commission, measures State and local governments should employ to ensure operability of 911, E911 and public safety answering points during natural and man-made disasters; and  
(10)include building the capability to adapt the distribution and content of emergency alerts on the basis of geographic location, risks, or personal user preferences, as appropriate.  
554.Assessments and reports 
(a)Baseline Operability and Interoperability AssessmentNot later than June 1, 2007, and periodically thereafter, but not less frequently than every 5 years, the Administrator, acting through the Director for Emergency Communications, shall conduct an assessment of Federal, State, and local governments to— 
(1)define the range of emergency communications capabilities and communications interoperability needed for specific events;  
(2)assess the capabilities to meet such communications needs;  
(3)determine the degree to which necessary emergency communications capabilities and communications interoperability have been achieved;  
(4)ascertain the needs that remain for communications interoperability to be achieved;  
(5)assess the ability of communities to provide and maintain emergency communications capabilities and communications interoperability among emergency response providers, and government officials in the event of a natural or man-made disaster, including when there is substantial damage to ordinary communications infrastructure or a sustained loss of electricity;  
(6)include a national interoperable emergency communication inventory that— 
(A)identifies for each Federal department and agency— 
(i)the channels and frequencies used;  
(ii)the nomenclature used to refer to each channel or frequency used; and  
(iii)the types of communications system and equipment used;  
(B)identifies the interoperable emergency communication systems in use for public safety systems in the United States; and  
(C)provides a listing of public safety mutual aid channels in operation and their ability to connect to an interoperable emergency communications system; and  
(7)compile a list of best practices among communities for providing and maintaining emergency communications capabilities and communications interoperability in the event of a natural or man-made disaster.  
(b)Mobile communicationsThe Administrator, acting through the Director of Emergency Communications, shall evaluate the feasibility and desirability of the Department developing, on its own or in conjunction with the Department of Defense, a mobile communications capability, modeled on the Army Signal Corps, that could be deployed to support emergency communications at the site of a natural or man-made disaster.  
(c)Annual ReportNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, and annually thereafter until the date that is 10 years after such date, the Administrator, acting through the Director for Emergency Communications, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the progress of the Department in implementing and achieving the goals of this subtitle, including a description of the findings of the most recent nationwide assessment conducted under subsection (a).  
555.Coordination of Federal emergency communications grant programs 
(a)Assessment of Grants and Standards ProgramsThe Secretary, acting through the Director for Emergency Communications, in coordination with other Federal departments and agencies, and in consultation with the National Advisory Committee, shall review Federal emergency communications grants and standards programs across the Federal government to— 
(1)integrate and coordinate Federal grant guidelines for the use of Federal assistance relating to interoperable emergency communications and emergency communications capabilities;  
(2)assess and make recommendations to ensure that such guidelines are consistent across the Federal Government; and  
(3)assess and make recommendations to ensure conformity with the goals and objectives identified in the National Emergency Communications Strategy.  
(b)Denial of Eligibility for Grants 
(1)In generalThe Secretary may prohibit any State or local government from using Federal homeland security assistance administered by the Department to achieve, maintain, or enhance interoperable emergency communications capabilities if— 
(A)such government has not complied with the requirement to submit a Statewide Interoperable Communications Plan under section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f));  
(B)the State or local government has not taken adequate steps to maintain operability of network infrastructure in order to prepare for a natural or man-made disaster; or  
(C)a grant request does not comply with interoperable communications equipment standards, after those standards have been developed through a voluntary consensus-based process or are promulgated pursuant to the authority under paragraph (2).  
(2)StandardsIf the Secretary determines that inadequate progress is being made on the completion of voluntary consensus-based interoperable communications equipment standards, the Secretary may promulgate such standards and include them in interoperable communications grant guidance.  
556.Emergency communications interoperability research and development 
(a)In GeneralThe Secretary shall establish a comprehensive research and development program to promote emergency communications capabilities and communications interoperability among emergency response providers, including by— 
(1)promoting research on a competitive basis through the Directorate of Science and Technology Homeland Security Advanced Research Projects Agency; and  
(2)establishing a Center of Excellence under the Department of Homeland Security Centers of Excellence Program, using a competitive process, focused on enhancing information and communications systems for emergency response providers.  
(b)PurposesThe purposes of the program established under subsection (a) include— 
(1)understanding the strengths and weaknesses of the public safety communications systems in use;  
(2)examining how current and emerging technology can make public safety organizations more effective, and how Federal, State, and local government agencies can use this technology in a coherent and cost-effective manner;  
(3)exploring Federal, State, and local government policies that shall move systematically towards long-term solutions;  
(4)evaluating and validating technology concepts, and promoting the deployment of advanced public safety information technologies for emergency communications capabilities and communications interoperability; and  
(5)advancing the creation of a national strategy to enhance emergency communications capabilities, promote communications interoperability and efficient use of spectrum in communications systems, improve information sharing across organizations, and use advanced information technology to increase the effectiveness of emergency response providers in valuable new ways.  
557.Emergency communications pilot projects 
(a)Establishment 
(1)In GeneralNot later than 1 year after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the Administrator shall establish not fewer than 2 pilot projects to develop and evaluate strategies and technologies for providing and maintaining emergency communications capabilities and communications interoperability among emergency response providers and government officials in the event of a natural or man-made disaster in which there is significant damage to, or destruction of, critical infrastructure, including substantial loss of ordinary telecommunications infrastructure and sustained loss of electricity.  
(2)Interoperable data communicationsNot less than 1 pilot project under this section shall involve the development of interoperable data communications, including medical and victim information, so that this information can be shared among emergency response providers, as needed, at all levels of government, and in accordance with the regulations promulgated under the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–91; 110 Stat. 1936).  
(b)Selection CriteriaIn selecting areas for the location of the pilot projects under this section, the Administrator shall consider— 
(1)the risk to the area from a large-scale terrorist attack or natural disaster;  
(2)the number of potential victims from a large-scale terrorist attack or natural disaster in the area;  
(3)the capabilities of the emergency communications systems of the area and capabilities for the development of modeling and simulation training and command and control functions; and  
(4)such other criteria as the Administrator may determine appropriate.  
558.Emergency communications and interoperability grants 
(a)In GeneralThe Administrator, through the Office of the Grants and Training, shall make grants to States and eligible regions for initiatives necessary to improve emergency communications capabilities and to achieve short-term or long-term solutions to statewide, regional, national, and, where appropriate, international interoperability.  
(b)Use of Grant FundsGrants awarded under subsection (a) may be used for initiatives to achieve short-term or long-term solutions for emergency communications capabilities and communications interoperability within the State or region and to assist with any aspect of the communication life cycle, including— 
(1)statewide or regional communications planning;  
(2)system design and engineering;  
(3)procurement and installation of equipment;  
(4)exercises;  
(5)modeling and simulation exercises for operational command and control functions;  
(6)other activities determined by the Administrator to be integral to the achievement of emergency communications capabilities and communications interoperability; and  
(7)technical assistance and training.  
(c)CoordinationThe Administrator shall ensure that the Office of Grants and Training coordinates its activities with the Office of Emergency Communications, the Directorate of Science and Technology and other Federal entities so that grants awarded under this section, and other grant programs related to homeland security, fulfill the purposes of this section and facilitate the achievement of emergency communications capabilities and communications interoperability consistent with the national strategy.  
(d)Application 
(1)In generalA State or eligible region desiring a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Administrator may reasonably require.  
(2)Minimum contentsAt a minimum, each application submitted under paragraph (1) shall— 
(A)identify the critical aspects of the communications life cycle, including planning, system design and engineering, procurement and installation, and training for which funding is requested;  
(B)describe how— 
(i)the proposed use of funds would be consistent with and address the goals in any applicable State homeland security plan, and, unless the Secretary determines otherwise, is consistent with the national strategy and architecture; and  
(ii)the applicant intends to spend funds under the grant, to administer such funds, and to allocate such funds among any participating local governments; and  
(C)be consistent with the Interoperable Communications Plan required by section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f)).  
(e)State Review and Submission 
(1)In generalTo ensure consistency with State homeland security plans, an eligible region applying for a grant under this section shall submit its application to each State within which any part of the eligible region is located for review before submission of such application to the Administrator.  
(2)DeadlineNot later than 30 days after receiving an application from an eligible region under paragraph (1), each such State shall transmit the application to the Administrator.  
(3)State disagreementIf the Governor of any such State determines that a regional application is inconsistent with the State homeland security plan of that State, or otherwise does not support the application, the Governor shall— 
(A)notify the Administrator in writing of that fact; and  
(B)provide an explanation of the reasons for not supporting the application at the time of transmission of the application.  
(f)Award of Grants 
(1)ConsiderationsIn approving applications and awarding grants under this section, the Administrator shall consider— 
(A)the nature of the threat to the State or eligible region from natural or man-made disasters;  
(B)the location, risk, or vulnerability of critical infrastructure and key national assets, including the consequences from damage to critical infrastructure in nearby jurisdictions as a result of a natural or man-made disaster;  
(C)the size of the population, and the population density of the area, that will be served by the interoperable emergency communications systems, except that the Secretary shall not establish a minimum population requirement that would disqualify from consideration an area that otherwise faces significant threats, vulnerabilities, or consequences from a natural or man-made disaster;  
(D)the extent to which grants will be used to implement emergency communications and interoperability solutions— 
(i)consistent with the national strategy and compatible with national infrastructure and equipment standards; and  
(ii)more efficient and cost effective than current approaches;  
(E)the number of jurisdictions within regions participating in the development of emergency communications capabilities and interoperable emergency communications systems, including the extent to which the application includes all incorporated municipalities, counties, parishes, and tribal governments within the State or eligible region, and their coordination with Federal and State agencies;  
(F)the extent to which a grant would expedite the achievement of emergency communications capabilities and communications interoperability in the State or eligible region with Federal, State, and local government agencies;  
(G)the extent to which a State or eligible region, given its financial capability, demonstrates its commitment to expeditiously achieving emergency communications capabilities and communications interoperability by supplementing Federal funds with non-Federal funds;  
(H)whether the State or eligible region is on or near an international border;  
(I)whether the State or eligible region encompasses an economically significant border crossing;  
(J)whether the State or eligible region has a coastline bordering an ocean or international waters including the Great Lakes;  
(K)the extent to which geographic barriers pose unusual obstacles to achieving emergency communications capabilities or communications interoperability;  
(L)the threats, vulnerabilities, and consequences faced by the State or eligible region related to at-risk sites or activities in nearby jurisdictions, including the need to respond to natural or man-made disasters arising in those jurisdictions;  
(M)the need to achieve nationwide emergency communications capabilities and communications interoperability, consistent with the national strategies;  
(N)the extent to which the State has formulated a State executive interoperability committee or conducted similar statewide planning efforts;  
(O)whether the activity for which a grant is requested is being funded under another homeland security grant program; and  
(P)such other factors as are specified by the Secretary in writing.  
(2)Review panel 
(A)In generalThe Secretary shall establish a review panel under section 871(a) to assist in reviewing grant applications under this section.  
(B)RecommendationsThe review panel established under subparagraph (A) shall make recommendations to the Administrator regarding applications for grants under this section.  
(C)MembershipThe review panel established under subparagraph (A) shall include individuals with technical expertise in emergency communications and communications interoperability and emergency response providers and other relevant State and local government officials.  
(3)Availability of fundsAny grant funds awarded that may be used to support emergency communications capabilities or communications interoperability shall, as the Administrator may determine, remain available for up to 3 years, consistent with section 7303(e) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(e)). .  
102.Conforming amendments relating to intelligence reformSection 7303(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)Interoperable emergency communications system and communications interoperabilityThe terms interoperable emergency communications system and communications interoperability mean the ability of emergency response providers and relevant Federal, State, and local government agencies to— 
(A)communicate with each other as necessary, using information technology systems and radio communications systems; and  
(B)exchange voice, data, or video with each other on demand, in real time, as necessary. ; and  
(2)by adding at the end the following: 
 
(3)Emergency communications capabilitiesThe term emergency communications capabilities means the ability to provide and maintain, throughout an emergency response operation, a continuous flow of information among emergency responders, agencies, and government officials from multiple disciplines and jurisdictions and at all levels of government in the event of a natural disaster, terrorist attack, or other large-scale or catastrophic emergency, including where there has been significant damage to, or destruction of, critical infrastructure, substantial loss of ordinary telecommunications infrastructure, and sustained loss of electricity. .  
103.Border interoperability demonstration projects 
(a)DefinitionsIn this section— 
(1)the term demonstration project means a demonstration project established under subsection (b)(1); and  
(2)the term interoperable emergency communications system has the meaning given that term in section 501 of the Homeland Security Act of 2002, as amended by this Act.  
(b)In General 
(1)EstablishmentThere is established in the Department an International Border Community Interoperable Communications Demonstration Project.  
(2)Minimum number of communitiesThe Secretary shall select not fewer than 6 communities to participate in a demonstration project.  
(3)Location of communitiesNot fewer than 3 of the communities selected under paragraph (2) shall be located on the northern border of the United States and not fewer than 3 of the communities selected under paragraph (2) shall be located on the southern border of the United States.  
(c)Project RequirementsA demonstration project shall— 
(1)address the interoperable emergency communications system needs of police officers, firefighters, emergency medical technicians, National Guard, and other emergency response providers;  
(2)foster interoperable emergency communications systems— 
(A)among Federal, State, local, and tribal government agencies in the United States involved in preventing or responding to terrorist attacks or other catastrophic events; and  
(B)with similar agencies in Canada or Mexico;  
(3)identify common international cross-border frequencies for communications equipment, including radio or computer messaging equipment;  
(4)foster the standardization of equipment for interoperable emergency communications systems;  
(5)identify solutions that will facilitate communications interoperability across national borders expeditiously;  
(6)ensure that emergency response providers can communicate with each other and the public at disaster sites;  
(7)provide training and equipment to enable emergency response providers to deal with threats and contingencies in a variety of environments; and  
(8)identify and secure appropriate joint-use equipment to ensure communications access.  
(d)Distribution of Funds 
(1)In generalThe Secretary shall distribute funds under this section to each community participating in a demonstration project through the State, or States, in which each community is located.  
(2)Other participantsNot later than 60 days after receiving funds under paragraph (1), a State receiving funds under this section shall make the funds available to the local governments and emergency response providers selected by the Secretary to participate in a demonstration project.  
(e)ReportingNot later than December 31, 2007, and each year thereafter in which funds are appropriated for a demonstration project, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the demonstration projects.  
104.Technical and conforming amendments 
(a)Executive schedule 
(1)AdministratorSection 5313 of title 5, United States Code, is amended by adding at the end the following: 
 
Administrator of the Federal Emergency Management Agency. .  
(2)DirectorsSection 5314 of title 5, United States Code, is amended by adding at the end the following: 
 
Directors, Federal Emergency Management Agency. .  
(b)Officers of the departmentSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended— 
(1)by striking paragraph (5) and inserting the following: 
 
(5)An Administrator of the Federal Emergency Management Agency. ;  
(2)by striking paragraph (2); and  
(3)by redesignating paragraphs (3) through (10) (as amended by this subsection) as paragraphs (2) through (9), respectively.  
(c)ReferencesAny reference to the Director of the Federal Emergency Management Agency, in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the effective date of this title shall be considered to refer and apply to the Administrator of the Federal Emergency Management Agency.  
(d)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the items relating to title V and sections 501 through 509 and inserting the following: 
 
 
TITLE V—National emergency management 
Sec. 501. Definitions. 
Subtitle A—Preparedness and response 
Sec. 511. Definitions. 
Sec. 512. Federal Emergency Management Agency. 
Sec. 513. Authorities and responsibilities. 
Sec. 514. Agency components. 
Sec. 515. Preserving the Federal Emergency Management Agency. 
Sec. 516. Directors. 
Sec. 517. Regional Offices. 
Sec. 518. National Advisory Council on Preparedness and Response. 
Sec. 519. National Incident Management System Integration Center. 
Sec. 520. National Operations Center. 
Sec. 521. Chief Medical Officer. 
Sec. 522. Public and community preparedness. 
Sec. 523. Basic life supporting first aid education for children. 
Sec. 524. SAVER Program. 
Sec. 525. National Search and Rescue Response System. 
Sec. 526. Metropolitan Medical Response System. 
Sec. 527. The National Infrastructure Simulation and Analysis Center. 
Sec. 528. Emergency Management Assistance Compact. 
Sec. 529. Office for the Prevention of Terrorism. 
Sec. 530. Department officials. 
Sec. 531. Credentialing. 
Sec. 532. Typing of resources. 
Sec. 533. Providing secure access to critical infrastructure. 
Sec. 534. Improvements to information technology systems. 
Sec. 535. Evacuation technical assistance. 
Sec. 536. Evacuation Plans and Exercises. 
Sec. 537. Minimum performance measure requirements. 
Sec. 538. Coordination between the Agency and the United States Army Corps of Engineers. 
Sec. 539. Disclosure of certain information to law enforcement agencies. 
Sec. 540. Nuclear incident response. 
Sec. 541. Conduct of certain public health-related activities. 
Sec. 542. Use of national private sector networks in emergency response. 
Sec. 543. Use of commercially available technology, goods, and services. 
Sec. 544. Procurement of security countermeasures for strategic national stockpile. 
Sec. 545. Urban and other high risk area communications capabilities.  
Subtitle B—Emergency Communications 
Sec. 551. Definitions. 
Sec. 552. Office of Emergency Communications. 
Sec. 553. National Emergency Communications Strategy. 
Sec. 554. Assessments and reports. 
Sec. 555. Coordination of Federal emergency communications grant programs. 
Sec. 556. Emergency communications interoperability research and development. 
Sec. 557. Emergency communications pilot projects. 
Sec. 558. Emergency communications and interoperability grants.  .  
IIStafford Act Amendments 
201.General Federal assistance 
(a)Major disastersSection 402 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended— 
(1)by striking In any major disaster, the President and inserting the following: 
 
(a)In generalIn any major disaster, the President ;   
(2)in subsection (a)(1), as so designated by this section, by striking efforts and inserting response or recovery efforts, including precautionary evacuations;  
(3)in subsection (a)(2), as so designated by this section, by striking the semicolon and inserting , including precautionary evacuations;;  
(4)in subsection (a)(3), as so designated by this section, by striking and at the end;  
(5)in subsection (a)(4), as so designated by this section, by striking the period and inserting ; and; and  
(6)by adding at the end the following: 
 
(5)provide accelerated Federal assistance and Federal support where necessary to save lives, prevent human suffering, or mitigate severe damage, which may be provided in the absence of a specific request and in which case the President— 
(A)shall, to the fullest extent practicable, promptly notify and coordinate with officials in a State in which such assistance or support is provided; and  
(B)shall not, in notifying and coordinating with a State under subparagraph (A), delay or impede the rapid deployment, use, and distribution of critical resources to victims of a major disaster.  
(b)Recovery effortsIn any major disaster, the President may assist State and local governments in short-term and long-term recovery from the consequences of a major disaster and coordinate any such Federal assistance provided by— 
(1)identifying Federal programs and agencies to support the implementation of short-term and long-term recovery efforts of State, regional, local, and tribal governments;  
(2)directing any Federal agency, with or without reimbursement, to utilize its authorities and resources to— 
(A)support State and local governments, nongovernmental organizations, and the private sector by conducting a postdisaster assessment of social, economic, and environmental impacts; and  
(B)provide technical assistance, guidance, and resources to State and local governments to undertake long-term recovery activities;  
(3)creating a plan that clearly outlines the roles, responsibilities, and shared activities of each Federal department and agency involved in long-term recovery activities;  
(4)coordinating long-term recovery activities and mitigation provided by all Federal agencies, nongovernmental organizations, the private sector, and State and local governments; and  
(5)providing technical assistance and other advice to State and local governments affected by the major disaster to— 
(A)assess social, economic, and environmental impacts (including impacts to living resources) of the major disaster on the affected geographic region;  
(B)support coordinated, multi-scale planning that takes postdisaster assessments and hazard and risk modeling into account;  
(C)coordinate data sharing and information management between Federal agencies, State and local governments, nongovernmental organizations, and the private sector;  
(D)coordinate implementation of plans for long-term recovery activities; and  
(E)manage, control, and mitigate hazards and risk in a way that reduces injuries, loss of life, damage to the natural environment, and damage and destruction of property, including damage to living resources and facilities.  
(c)GuidelinesThe President shall promulgate and maintain guidelines to assist Governors in requesting the declaration of a major disaster in advance of a natural or man-made disaster (including for the purpose of seeking assistance with special needs and other evacuation efforts) under this section by defining the types of assistance available to affected States and the circumstances under which such requests are likely to be approved. .  
(b)EmergenciesSection 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking the semicolon and inserting , including precautionary evacuations;;  
(B)in paragraph (6), by striking and after the semicolon;  
(C)in paragraph (7), by striking the period and inserting ; and; and  
(D)by adding at the end the following: 
 
(8)provide accelerated Federal assistance and Federal support where necessary to save lives, prevent human suffering, or mitigate severe damage, which may be provided in the absence of a specific request and in which case the President— 
(A)shall, to the fullest extent practicable, promptly notify and coordinate with a State in which such assistance or support is provided; and  
(B)shall not, in notifying and coordinating with a State under subparagraph (A), delay or impede the rapid deployment, use, and distribution of critical resources to victims of an emergency. ;   
(2)in subsection (b), by striking the period and inserting , including precautionary evacuations.; and  
(3)by adding at the end the following: 
 
(c)GuidelinesThe President shall promulgate and maintain guidelines to assist Governors in requesting the declaration of an emergency in advance of a natural or man-made emergency (including for the purpose of seeking assistance with special needs and other evacuation efforts) under this section by defining the types of assistance available to affected States and the circumstances under which such requests are likely to be approved. .  
202.National Disaster Recovery Strategy 
(a)In generalThe Administrator, in coordination with the Secretary of Housing and Urban Development, the Administrator of the Environmental Protection Agency, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of the Treasury, the Administrator of the Small Business Administration, and State and local government officials (including through the National Advisory Council) shall develop, coordinate, and maintain a National Disaster Recovery Strategy.  
(b)ContentsThe National Disaster Recovery Strategy shall— 
(1)outline the most efficient and cost effective Federal programs that will meet the short-term and long-term recovery needs of States, local governments, and individuals affected by a major disaster;  
(2)clearly define the role, programs, authorities, and responsibilities of each Federal department or agency that may be of assistance in providing assistance in the recovery from a major disaster;  
(3)promote the use of the most appropriate and cost-effective building materials (based on the hazards present in an area) in any area affected by a major disaster, with the goal of encouraging the construction of disaster-resistant buildings; and  
(4)describe in detail the programs that will be offered by the departments and agencies described in paragraph (2), including— 
(A)discussing funding issues;  
(B)detailing how responsibilities under the National Disaster Recovery Strategy will be shared; and  
(C)addressing other matters concerning the cooperative effort to provide recovery assistance.  
(c)ReportNot later than 270 days after the date of enactment of this Act, and on May 1 of every year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing in detail the National Disaster Recovery Strategy and any additional authorities necessary to implement any portion of the National Disaster Recovery Strategy.  
203.Mitigation 
(a)In generalSection 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) is amended— 
(1)in subsection (a), by inserting or man-made after natural; and  
(2)by striking subsection (c)(1) and inserting the following: 
 
(1)identify the natural and man-made hazards, risks, and vulnerabilities of areas in the State which substantially increase the risk of damage, hardship, loss, or suffering in the event of an emergency or major disaster; .  
(b)Hazard mitigationThe second sentence of section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by inserting or man-made after natural.  
204.Disaster housing strategy 
(a)In generalThe Administrator, in coordination with the Secretary of Housing and Urban Development and State and local government officials (including through the National Advisory Council) shall develop, coordinate, and maintain a National Disaster Housing Strategy.  
(b)ContentsThe National Disaster Housing Strategy shall— 
(1)outline the most efficient and cost effective Federal programs that will best meet the short-term and long-term housing needs of individuals and households affected by a major disaster;  
(2)clearly define the role, programs, authorities, and responsibilities of each entity in providing housing assistance in the event of a major disaster, including— 
(A)the Agency;  
(B)the Department of Housing and Urban Development;  
(C)the Department of Agriculture;  
(D)the Department of Veterans Affairs;  
(E)the Department of Health and Human Services;  
(F)any other Federal agency that may provide housing assistance in the event of a major disaster;  
(G)the American Red Cross; and  
(H)State and local governments;  
(3)describe in detail the programs that will be offered by the entities described in paragraph (2), including— 
(A)outlining any funding issues;  
(B)detailing how responsibilities under the National Disaster Housing Strategy will be shared; and  
(C)addressing other matters concerning the cooperative effort to provide housing assistance during a major disaster;  
(4)consider methods through which housing assistance can be provided to individuals and households where employment and other resources for living are available;  
(5)describe programs directed to meet the needs of special needs and low income populations;  
(6)describe plans for the operation of clusters of housing provided to individuals and households, including access to public services, site management, security, and site density; and  
(7)describe any additional authorities necessary to carry out any portion of the strategy.  
(c)ReportNot later than 270 days after the date of enactment of this Act, and on May 1 of every year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives a report describing in detail the National Disaster Housing Strategy, including programs directed to meeting the needs of special needs populations.  
205.Essential servicesTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following: 
 
425.Essential service providers 
(a)DefinitionIn this section, the term essential service provider means an entity that— 
(1)provides— 
(A)telecommunications service;  
(B)electrical power;  
(C)natural gas;  
(D)water and sewer services; or  
(E)any other essential service, as determined by the President;  
(2)is— 
(A)a municipal entity;  
(B)a nonprofit entity; or  
(C)a private, for-profit entity; and  
(3)is contributing to efforts to respond to an emergency or major disaster.  
(b)AuthorizationIn an emergency or major disaster, the President may use Federal equipment, supplies, facilities, personnel, and other non-monetary resources to assist an essential service provider, in exchange for reasonable compensation.  
(c)Compensation 
(1)In generalThe President shall, by regulation, establish a mechanism to set reasonable compensation to the Federal Government for the provision of assistance under subsection (b).  
(2)CriteriaThe mechanism established under paragraph (1)– 
(A)shall reflect the cost to the Government (or if this is not readily obtainable, the full market value under the applicable circumstances) for assistance provided under subsection (b) in setting compensation;  
(B)shall have, to the maximum degree feasible, streamlined procedures for determining compensation; and  
(C)may, at the President’s discretion, be based on a good faith estimate of cost to the Government rather than an actual accounting of costs.  
(3)Periodic reviewThe President shall periodically review, and if necessary revise, the regulations established under paragraphs (1) and (2) to ensure that these regulations result in full compensation to the Government for transferred resources. Such reviews shall occur not less frequently than once every 2 years, and the results of such reviews shall be reported to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. .  
206.Hazard mitigation grant program formulaThe third sentence of section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking 7.5 percent and inserting 15 percent for amounts not more than $2,000,000,000, 10 percent for amounts of more than $2,000,000,000 and not more than $10,000,000,000, and 7.5 percent on amounts of more than $10,000,000,000 and not more than $35,333,000,000.  
207.Housing assistanceSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended— 
(1)in subsection (b), by adding at the end the following: 
 
(3)Consent of individual or household 
(A)In generalNotwithstanding paragraph (2), the President shall seek the consent of each individual or household before providing such individual or household with a direct housing assistance option.  
(B)Rejection of direct housing assistanceIf an individual or household does not provide consent under subparagraph (A), such individual or household shall remain eligible for any other assistance available under this section. ;   
(2)in subsection (c)— 
(A)in paragraph (1)— 
(i)in the paragraph heading, by striking Temporary housing and inserting Housing; and  
(ii)in subparagraph (B)— 
(I)in clause (i), by striking housing units and inserting semi-permanent, or permanent housing units; and  
(II)in clause (iii), by striking housing unit and inserting semi-permanent, or permanent housing unit; and  
(B)in paragraph (4)— 
(i)by inserting or semi-permanent after permanent;  
(ii)by striking insular; and  
(iii)by striking remote; and  
(3)in subsection (d)(2)(B)(ii)— 
(A)by striking sole; and  
(B)by inserting or for other purposes that further the public good after major disasters and emergencies.  
208.Maximum amount under individual assistance programsSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended— 
(1)by striking paragraph (2)(C); and  
(2)in paragraph (3)— 
(A)by striking subparagraph (B); and  
(B)by redesignating subparagraph (C) as subparagraph (B).  
209.Coordinating officersSection 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)) is amended— 
(1)in subsection (b)— 
(A)in paragraph (3), by striking and at the end;  
(B)in paragraph (4), by striking the period and inserting ; and; and  
(C)by adding at the end the following: 
 
(5)serve as a primary point of contact for, and provide situational awareness to, the Secretary of Homeland Security. ; and  
(2)by adding after subsection (c) the following: 
 
(d)Where the area affected by a major disaster or emergency includes parts of more than 1 State, the President, at the discretion of the President, may appoint a single Federal coordinating officer for the entire affected area, and may appoint such deputy Federal coordinating officers to assist the Federal coordinating officer as the President determines appropriate. .  
210.DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended— 
(1)in paragraph (2)— 
(A)by striking catastrophe and inserting disaster; and  
(B)by striking or, regardless of cause, any fire, flood, or explosion, in any part of the United States, which in the determination of the President causes damage and inserting any fire, flood, or explosion (regardless of cause), any act of domestic terrorism or international terrorism (as those terms are defined in section 2331 of title 18, United States Code), any outbreak of infectious disease, or any chemical release, in any part of the United States, which in the determination of the President causes damage (including from erosion);  
(2)in paragraph (9), by inserting (including museums, zoos, performing arts facilities, community centers, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, shelter workshops, and facilities that provide health and safety services of a governmental nature) after general public;  
(3)by redesignating paragraphs (6) through (9) as paragraphs (7) through (10), respectively; and  
(4)by inserting after paragraph (5) the following: 
 
(6)Individual with a disabilityThe term individual with a disability means an individual with a disability as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)). .  
211.Catastrophic damage assistanceThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)by redesignating title VII as title VIII;  
(2)by redesignating sections 701 through 705 as subsections 801 through 805, respectively; and  
(3)by inserting after title VI, the following: 
 
VIICatastrophic Damage Assistance 
701.Procedures for catastrophic damages determinations 
(a)In generalFollowing a declaration of a major disaster, if a damage assessment indicates that damages qualify as catastrophic, the President may provide, in addition to other relief available under this Act, the assistance provided for in this title or alter the assistance available under this Act as described in this title.  
(b)RegulationsThe President shall promulgate regulations establishing a threshold for a catastrophic damages determination that greatly exceeds the threshold for the declaration of a major disaster and which include consideration of— 
(1)the dollar amount per capita of damage to the State, its political subdivisions, or a region;  
(2)the impact on the ability of the State, its political subdivisions, or regions to perform response and recovery activities and to provide basic services to citizenry;  
(3)the estimated impact of revenue loss to the State, its political subdivisions, or a region;  
(4)the number of individuals and households displaced from their predisaster residences by the event;  
(5)the severity of loss of housing stock, utility services, and alternative living accommodations;  
(6)the severity of the impact on employment rates in the State, its political subdivisions, or a region;  
(7)the anticipated length and difficulty of the recovery process; and  
(8)other factors that the President determines relevant.  
702.Catastrophic damages 
(a)In general 
(1)Types of assistanceIn the event of a catastrophic damages determination under section 701, the President may provide to an individual or household any type of assistance authorized under section 408 in the event of a major disaster.  
(2)TermsExcept as provided in subsection (b), assistance under paragraph (1) shall be provided on the same terms and conditions as under section 408.  
(b)Maximum amount; Federal share 
(1)Maximum amountThe President may increase the maximum amount of assistance under subsection (a)(1), up to an amount equal to not more than twice the maximum amount authorized under section 408(h).  
(2)Federal shareThe President may increase the Federal share of the costs eligible to be paid for using assistance provided under subsection (a)(1) to not more than— 
(A)100 percent for assistance provided under section 408(g)(2) during the 3-month period beginning on the date on which the President declared the major disaster; and  
(B)90 percent for assistance provided under section 408(g)(2) during the period beginning on the day after the date described in subparagraph (A) and ending on the date that is 9 months after the date on which the President declared the major disaster.  
703.Mortgage and rental assistance 
(a)Eligible personIn this section, the term eligible person means an individual or household that— 
(1)resides in the predisaster primary residence of such individual or household;  
(2)has experienced a loss of at least 20 percent of the predisaster income of such individual or household as a result of a major disaster;  
(3)has a rent or mortgage payment that constitutes at least 25 percent of the postdisaster income of such individual or household; and  
(4)as a result of financial hardship caused by the incident determined to have caused catastrophic damage, is subject to— 
(A)dispossession or eviction from the residence of the individual or household; or  
(B)foreclosure of a mortgage or lien or termination of a lease entered into before the date on which the incident determined to have caused catastrophic damage was declared.  
(b)AssistanceThe President may provide assistance to eligible persons to make mortgage or rental payments.  
(c)LimitationsAssistance under subsection (b) shall be included against the assistance limitation under section 702(b)(1). Such assistance shall be provided as an alternative to other housing assistance described in sections 408(b) and 702(a).  
(d)Promulgation of rules and verification requirementsNot later than 120 days after the date of enactment of the Post-Katrina Emergency Management Reform Act of 2006, the President shall promulgate rules and issue verification requirements, documents, and procedures to administer the program authorized under this section.  
(e)Period of assistanceThe President may not provide assistance to an individual or household under subsection (b) for more than 12 months during the 18-month period beginning on the date of the declaration of the incident determined to have caused catastrophic damages by the President.  
704.Disaster unemployment assistance 
(a)In generalThe President may provide to an individual unemployed as a result of a major disaster causing catastrophic damages as determined under section 701(a), any assistance authorized under section 410 in the event of a major disaster for the period authorized under subsection (b).  
(b)Duration of assistanceThe President may provide assistance to an individual under subsection (a) for not more than 39 weeks after the date on which the President declared the major disaster that resulted in the unemployment of that individual.  
705.Community disaster loan program 
(a)In generalExcept as provided in subsection (b), the President may provide to a local government located in an area that the President has determined has suffered catastrophic damages from a major disaster any assistance authorized under section 417 in the event of a major disaster.  
(b)Maximum amount and use of funds 
(1)Maximum amountIn providing assistance under subsection (a), the President may waive the limitations under section 417(b) on the maximum amount of a loan under section 417, except that a loan under this section may not exceed 50 percent of the annual operating budget of that local government for the fiscal year of that local government in which the major disaster determined to have caused catastrophic damages occurs. The President may establish additional criteria for eligibility for assistance provided in excess of the limitation under section 417(b) in order to ensure that the additional assistance is awarded to those jurisdictions most impacted by the major disaster determined to have caused catastrophic damages.  
(2)Use of fundsThe President may authorize a local government receiving assistance under subsection (a) to use that assistance for salaries, including overtime, of employees of that local government.  
706.Reimbursement for purchases 
(a)DefinitionsIn this section: 
(1)Disaster periodThe term disaster period means, with respect to any State that includes an area for which a major disaster has been declared in accordance with section 401, the period beginning on the earliest date on which any area of the State was so declared and ending on the latest date for which any such declaration of an area of the State terminates.  
(2)SurvivorThe term survivor means an individual who— 
(A)resides in an area for which a major disaster determined to have caused catastrophic damages has been declared in accordance with section 401; or  
(B)resided in an area described in subparagraph (A) during the 7 days immediately preceding the date of declaration of a major disaster described in subparagraph (A).  
(b)Reimbursement 
(1)In generalNotwithstanding any other provision of law, the President may reimburse a community for each purchase of supplies (such as food, personal hygiene products, linens, and clothing) distributed to survivors. The Federal share of such assistance shall be 90 percent.  
(2)Eligible purchasesReimbursement under paragraph (1) shall be available only with respect to supplies that— 
(A)are purchased with government funds; and  
(B)would otherwise be eligible for reimbursement if purchased by a survivor.  
(c)Period of applicabilityThis section and the authority provided by this section apply only to a community assisting survivors from a State during the disaster period of the State.  
707.Long-term recovery officesThe President may establish and operate long-term recovery offices in any area in which the President has declared a major disaster causing catastrophic damages, as determined under section 701(a). .  
212.Individuals with disabilities 
(a)GuidelinesNot later than 90 days after the date of enactment of this Act, the Administrator shall develop guidelines to accommodate individuals with disabilities, which shall include guidelines for— 
(1)the accessibility of, and communications and programs in, shelters, recovery centers, and other facilities; and  
(2)devices used in connection with disaster operations, including first aid stations, mass feeding areas, portable payphone stations, portable toilets, and temporary housing.  
(b)Nondiscrimination in disaster assistanceSection 308(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5151(a)) is amended by inserting disability, after age,.  
(c)Essential AssistanceSection 403(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)) is amended— 
(1)in paragraph (2), by inserting durable medical equipment, after medicine; and  
(2)in paragraph (3)— 
(A)in subparagraph (B), by inserting durable medical equipment, after medicine;  
(B)in subparagraph (H), by striking and at the end;  
(C)in subparagraph (I), by striking the period and inserting ; and; and  
(D)by adding at the end the following: 
 
(J)provision of rescue, care, shelter, and essential needs— 
(i)to individuals with household pets and service animals; and  
(ii)to such pets and animals. .  
(d)Repair, Restoration, and Replacement of Damaged FacilitiesSection 406(e)(1)(A)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)(ii)) is amended by inserting disability accessibility requirements, after specifications.  
(e)Federal Assistance to Individuals and HouseholdsSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended— 
(1)in subsection (b)(1), by inserting , or with respect to individuals with disabilities, rendered inaccessible or uninhabitable, after uninhabitable; and  
(2)in subsection (d)(1)(A)— 
(A)in clause (i), by striking and after the semicolon;  
(B)by redesignating clause (ii) as clause (iii); and  
(C)by inserting after clause (i) the following: 
 
(ii)meets the physical accessibility requirements for individuals with disabilities; and .  
(f)Emergency Public TransportationSection 419 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5186) is amended by adding at the end the following: The President shall ensure to the maximum extent practicable that temporary public transportation services under this section are planned, designed, and carried out to meet the needs of individuals with disabilities and others with special needs..  
(g)ExercisesThe Administrator shall include individuals with disabilities in preparedness and planning activities.  
213.Disability coordinatorThe Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by inserting after section 302 the following: 
 
302A.Disability coordinator 
(a)In generalAfter consultation with organizations representing individuals with disabilities and the Interagency Coordinating Council on Preparedness and Individuals with Disabilities established under Executive Order 13347 (6 U.S.C. 312 note), the Administrator of the Federal Emergency Management Agency shall appoint a Disability Coordinator. The Disability Coordinator shall report directly to the Administrator, in order to ensure that the needs of individuals with disabilities are being properly addressed in emergency preparedness and disaster relief.  
(b)ResponsibilitiesThe Disability Coordinator shall be responsible for— 
(1)providing guidance and coordination on matters related to individuals with disabilities in emergency planning requirements and relief efforts in the event of a major disaster;  
(2)interacting directly with the staff of the Federal Emergency Management Agency, the Interagency Coordinating Council on Preparedness and Individuals with Disabilities established under Executive Order No. 13347 (6 U.S.C. 312 note), other agencies of the Federal Government, and State and local government authorities regarding the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a major disaster;  
(3)consulting with organizations that represent the interests and rights of individuals with disabilities about the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a major disaster;  
(4)coordinating and disseminating best practices and model evacuation plans for individuals with disabilities;  
(5)developing a curriculum for training of emergency response providers (as that term is defined in section 102 of the Homeland Security Act of 2002 (6 U.S.C. 101)) on the needs of individuals with disabilities, including the needs of individuals with physical disabilities and the needs of individuals with psychiatric disabilities;  
(6)developing training materials for State and local governmental officials, emergency response providers, and others about the importance of allowing individuals with disabilities to retain their durable medical equipment, wheelchairs, service animals, and other assistive devices, to the maximum extent possible, in the aftermath of a major disaster;  
(7)working with the Director of the Centers for Medicare and Medicaid Services, durable medical equipment regional carriers, manufacturers and suppliers of durable medical equipment, and medical professionals to draft an emergency response plan for the temporary loan or replacement of durable medical equipment in the event of a major disaster;  
(8)ensuring the accessibility of telephone hotlines and websites regarding emergency preparedness, evacuations, and disaster relief;  
(9)working with the Chairman of the Federal Communications Commission to ensure that video programming distributors, including broadcasters, cable operators, and satellite television services, make emergency information accessible to individuals with hearing and vision disabilities;  
(10)coordinating the availability of accessible transportation options for individuals with disabilities in the event of an evacuation;  
(11)providing guidance and implementing policies to ensure that the rights and wishes of individuals with disabilities regarding post-evacuation residency and relocation are respected;  
(12)ensuring that meeting the needs of individuals with disabilities are included in any Federal emergency response plans; and  
(13)any other duties relevant to emergency preparedness and response for individuals with disabilities. .  
214.Accessible housingSection 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)) is amended by adding at the end the following— 
 
(iv)Accessibility 
(I)In generalNot less than 7 percent of the total housing units provided under this subparagraph for a major disaster shall be made accessible for persons with mobility impairments. Not less than an additional 2 percent of such units shall be made accessible for persons with hearing or vision impairments. Not less than 1 percent of such units shall be made accessible for persons with mobility and hearing or vision impairments.  
(II)IncreasesAny State, local government, or Federal agency may request an increase in the percentage under subclause (I), based upon demonstration of a need for a higher percentage, based on census data or other available data on the location of people with disabilities, or in response to evidence of a need for higher percentage or number received in any other manner. In reviewing a request under this subclause, or otherwise assessing the existence of such needs, the President shall take into account the expected needs of eligible persons with and without disabilities. .  
215.GAO Study on accessibility of emergency shelters 
(a)In generalThe Comptroller General of the United States shall conduct a national study regarding whether, and, if so, to what extent, emergency shelters for use in response to a major disaster are accessible to, and usable by, individuals with disabilities.  
(b)ReportNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Homeland Security and Governmental Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Homeland Security and the Committee on Education and the Workforce of the House of Representatives summarizing the results of the study conducted under subsection (a).  
216.Reunification 
(a)DefinitionsIn this section: 
(1)Child Locator CenterThe term Child Locator Center means the National Emergency Child Locator Center established under subsection (c).  
(2)Declared eventThe term declared event means a major disaster or emergency.  
(3)Displaced adultThe term displaced adult means an individual 21 years of age or older who is displaced from the habitual residence of that individual as a result of a declared event.  
(4)Displaced childThe term displaced child means an individual under 21 years of age who is displaced from the habitual residence of that individual as a result of a declared event.  
(b)National emergency child locator center 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in coordination with the Attorney General of the United States, shall establish within the National Center for Missing and Exploited Children the National Emergency Child Locator Center. In establishing the National Emergency Child Locator Center, the Administrator shall establish procedures to make all relevant information available to the National Emergency Child Locator Center in a timely manner to facilitate the expeditious identification and reunification of children with their families.  
(2)PurposesThe purposes of the Child Locator Center are to— 
(A)enable individuals to provide to the Child Locator Center the name of and other identifying information about a displaced child or a displaced adult who may have information about the location of a displaced child;  
(B)enable individuals to receive information about other sources of information about displaced children and displaced adults; and  
(C)assist law enforcement in locating displaced children.  
(3)Responsibilities and dutiesThe responsibilities and duties of the Child Locator Center are to— 
(A)establish a toll-free telephone number to receive reports of displaced children and information about displaced adults that may assist in locating displaced children;  
(B)create a website to provide information about displaced children;  
(C)deploy its staff to the location of a declared event to gather information about displaced children;  
(D)assist in the reunification of displaced children with their families;  
(E)provide information to the public about additional resources for disaster assistance;  
(F)work in partnership with Federal, State, and local law enforcement agencies;  
(G)provide technical assistance in locating displaced children;  
(H)share information on displaced children and displaced adults with governmental agencies and nongovernmental organizations providing disaster assistance;  
(I)use its resources to gather information about displaced children;  
(J)refer reports of displaced adults to— 
(i)an entity designated by the Attorney General to provide technical assistance in locating displaced adults; and  
(ii)the National Emergency Family Registry and Locator System as defined under section 217(a); and  
(K)enter into cooperative agreements with Federal and State agencies and other organizations such as the American Red Cross as necessary to implement the mission of the Child Locator Center; and  
(L)develop an emergency response plan to prepare for the activation of the Child Locator Center.  
(c)Conforming amendmentsSection 403(1) of the Missing Children's Assistance Act (42 U.S.C. 5772(1)) is amended— 
(1)in subparagraph (A), by striking or at the end;  
(2)in subparagraph (B), by adding or after the semicolon; and  
(3)by inserting after subparagraph (B) the following: 
 
(C)the individual is an individual under 21 years of age who is displaced from the habitual residence of that individual as a result of an emergency or major disaster (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)). .  
(d)ReportNot later than 270 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Health, Education, Labor and Pensions of the Senate and the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives a report describing in detail the status of the Child Locator Center, including funding issues and any difficulties or issues in establishing the Center or completing the cooperative agreements described under section 216(b)(3)(K).  
217.National Emergency Family Registry and Locator System 
(a)DefinitionsIn this section— 
(1)the term displaced individual means an individual displaced by an emergency or major disaster; and  
(2)the term National Emergency Family Registry and Locator System means the National Emergency Family Registry and Locator System established under subsection (b).  
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a National Emergency Family Registry and Locator System to help reunify families separated after an emergency or major disaster.  
(c)Operation of systemThe National Emergency Family Registry and Locator System shall— 
(1)allow a displaced adult to voluntarily register (and allow an adult that is the parent or guardian of a displaced child to register such child), by submitting personal information to be entered into a database (such as the name, current location of residence, and any other relevant information that could be used by others seeking to locate that individual);  
(2)include a means of providing information submitted under paragraph (1) to individuals named by a displaced individual and to law enforcement officials;  
(3)be accessible through the Internet and through a toll-free number, to receive reports of displaced individuals; and  
(4)include a means of referring displaced children to the National Emergency Child Locator Center established under section 216.  
(d)Publication of informationNot later than 210 days after the date of enactment of this Act, the Administrator shall establish a mechanism to inform the public about the National Emergency Family Registry and Locator System and its potential usefulness for assisting to reunite displaced individuals with their families.  
(e)CoordinationNot later than 90 days after the date of enactment of this Act, the Administrator shall enter a memorandum of understanding with the Department of Justice, the National Center for Missing and Exploited Children, the Department of Health and Human Services, and the American Red Cross and other relevant private organizations that will enhance the sharing of information to facilitate reuniting displaced individuals with their families.  
(f)ReportNot later than 270 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing in detail the status of the National Emergency Family Registry and Locator System, including any difficulties or issues in establishing the System, including funding issues.  
218.Federal assistance to individuals and households 
(a)Shared households 
(1)In generalSection 408(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)(1)) is amended— 
(A)by striking The President may and inserting the following: 
 
(A)In generalThe President may ; and  
(B)by adding at the end the following: 
 
(B)Shared households 
(i)DefinitionIn this subparagraph, the term member of the predisaster household means an individual who was a member of the predisaster household of the individual or a member of the predisaster household seeking assistance, as the case may be.  
(ii)Eligibility for shared householdsThe President may not deny assistance to an individual or household under this section because a member of the predisaster household has already received assistance under this section, if the individual or household seeking assistance— 
(I)has evacuated the predisaster residence of that individual or household and who for good cause, as determined by the President, resides in a different location than a member of the predisaster household who has already received assistance under this section;  
(II)is a victim of domestic violence, as defined under section 40002(a)(6) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(6)) and, in order to protect the safety of such individual or because of family or household break up or divorce, resides in a different residence than the member of the predisaster household who has already received assistance under this section; or  
(III)has other good cause, as determined by the President, for maintaining a separate household from the member of the predisaster household who has already received assistance under this section.  
(iii)Determination of victim of domestic violenceIn determining whether someone is a victim of domestic violence for purposes of clause (ii)(II), the President shall consider all credible evidence. .  
(2)RegulationsNot later than 180 days after the date of enactment of this Act, the President shall issue regulations to carry out the amendments made by this subsection.  
(b)Utility costs and fair market rentSection 408(c)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(A)) is amended— 
(1)in clause (i), by adding at the end the following: Such assistance may include the payment of the cost of utilities, excluding telephone service.;  
(2)in clause (ii), by inserting security deposits, after hookups,; and  
(3)by adding at the end the following: 
 
(iii)Adjustments to amount 
(I)In generalThe President shall provide assistance under clause (i) in an amount up to 120 percent of fair market rent plus the costs described in clause (ii) if the President determines that, as a result of rental market changes caused by the major disaster and its consequences, the fair market rent does not accurately reflect the reasonable cost of rental units available to individuals and households receiving assistance under clause (i). The President may provide assistance over 120 percent of fair market rent if the President determines that due to extraordinary circumstances a higher percentage is necessary. The President shall publicly announce any adjustment to the fair market rent in accordance with this subsection.  
(II)Persons with disabilitiesThe President shall adjust the amount of assistance under clause (i) if the President deems such adjustment necessary to accommodate the special housing needs of an individual with disabilities, as that term is as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)).  
(iv)DefinitionIn this subparagraph, the term fair market rent means the rent (including utilities, except telephone service), as determined by the Department of Housing and Urban Development, for units of varying sizes (by number of bedrooms), that must be paid in the market area to rent privately-owned, existing, decent, safe, and sanitary rental housing of modest (non-luxury) nature with suitable amenities. .  
(c)Guidance on housing assistanceSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended by adding at the end the following: 
 
(5)Public guidance on housing assistance 
(A)In generalThe President shall issue public guidance in simple terms explaining— 
(i)all types of housing assistance available under this Act to individuals and households affected by a major disaster;  
(ii)the specific requirements that individuals and households shall meet to be eligible for different types of housing assistance under this Act, including requirements for continuation of housing assistance provided;  
(iii)procedures for applying for such assistance;  
(iv)any relevant local condition; and  
(v)any modifications of previously announced policies or procedures.  
(B)Form of issuing guidanceThe President shall— 
(i)post the guidance described in subparagraph (A) on the website of the Federal Emergency Management Agency;  
(ii)provide a copy of the guidance described in subparagraph (A) to any individual or household who requests housing assistance; and  
(iii)take other reasonable steps to ensure that the guidance described in subparagraph (A) is freely accessible to the public.  
(C)AccessibilityThe guidance under subparagraph (A) shall be issued in formats that may be understood by individuals with— 
(i)vison impairments;  
(ii)limited English proficiency; and  
(iii)other special needs.  
(D)RevisionsAny revisions to the guidance described in subparagraph (A) shall be publicized as described in subparagraph (B).  
(E)DeadlineNot later than 5 days after declaring a major disaster, the President shall publicize the guidance described in this section and any local modifications. The President shall also publicize any subsequent modifications to the policy guidance described in this section not later than 2 days after the date of any such modification. .  
219.Mental health services 
(a)In generalSection 416 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5183) is amended— 
(1)by inserting and substance abuse after counseling;  
(2)by inserting or prevent after relieve;  
(3)by inserting or substance abuse after mental health; and  
(4)by inserting or identified mental health conditions or disorders after problems.  
(b)Response planNot later than 180 days after the date of enactment of this Act, the Substance Abuse and Mental Health Services Administration and other Federal agencies providing mental health or substance abuse services, in coordination with the Administrator and State and local government officials with responsibilities for providing mental health or substance abuse prevention and services, shall— 
(1)conduct a survey of mental health or substance abuse services and any applicable support services available to individuals affected by major disasters and to emergency response providers responding to major disasters; and  
(2)develop a strategy for the adequate provision of mental health and substance abuse services to individuals affected by major disasters and to emergency response providers responding to major disasters.  
220.Disaster related information services 
(a)DefinitionIn this section— 
(1)the term documents includes— 
(A)emergency notifications, public broadcasts, flyers, brochures, applications, and letters containing important information regarding assistance authorized to be provided by the President under this Act, and the amendments made by this Act;  
(B)notices pertaining to the reduction, denial, or termination of services or benefits under this Act, and the amendments made by this Act, including the right to appeal such actions; and  
(C)notices of the availability of free language services and other outreach materials;  
(2)the term appropriate population segments includes groups comprising a substantial portion of limited English proficient individuals in the area for which the President declares a major disaster; and  
(3)the term individuals with limited English proficiency means individuals who do not speak English as their primary language and who have a limited ability to read, write, speak, or understand English.  
(b)Reasonable steps To communicate with people with limited english proficiency or individuals with disabilitiesIn carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the President shall— 
(1)ensure that all Federal entities that provide assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as amended by this Act, maintain, on a continuing and updated basis, the capability to administer competent interpretation and translation services;  
(2)consult all available data and communicate with State and local governments and relevant non-governmental organizations for the purposes of— 
(A)identifying individuals with limited English proficiency; and  
(B)including such individuals in disaster preparedness planning;  
(3)direct all Federal agencies to implement disaster relief assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by providing to appropriate population segments, in a timely manner, competent interpretation services and translated documents;  
(4)provide documents to individuals with disabilities or other special needs in formats they can understand;  
(5)ensure that translated documents are provided to organizations that could assist with their distribution to affected population segments;  
(6)have available for activation disaster assistance employees sufficient to comply with paragraphs (1), (2), (3), and (4); and  
(7)develop and maintain an informational clearinghouse of model language assistance programs and best practices for State and local governments in providing disaster and emergency related services.  
(c)Technical assistance for development of plans and programsSection 201(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131(b)) is amended by inserting with and without English proficiency, disabilities, or other special needs after to individuals.  
221.Standards for State and local emergency preparedness operational plans 
(a)Standards 
(1)In generalSection 613 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196b) is amended— 
(A)by redesignating subsection (g) as subsection (h); and  
(B)by inserting after subsection (f) the following: 
 
(g)Standards for State and Local Emergency Preparedness PlansIn approving standards for State and local emergency preparedness plans under subsection (b)(3), the Administrator shall ensure that such plans take into account the needs of individuals with special needs and requirements as described in section 611(f) and individuals with pets as described in section 611(g). .  
(2)Plan requirementsSection 613(b)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196b(b)(3)) is amended by inserting before the semicolon , in consultation with State and local government officials.  
(b)Planning for special needs and individuals with petsSection 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) is amended— 
(1)by redesignating subsections (f) through (k) as subsections (h) through (m); and  
(2)by inserting after subsection (e) the following: 
 
(f)The Administrator of the Federal Emergency Management Agency, shall take appropriate actions to ensure that each State, in its Homeland Security Strategy or other homeland security plan, provides detailed and comprehensive predisaster and postdisaster plans for individuals with special needs and their care givers, including individuals with disabilities and individuals with chronic diseases, including those with service animals, individuals with limited English proficiency, children, and the elderly, including plans for medical care, evacuations and sheltering. The Administrator shall also ensure that such plans address the evacuation planning needs of those unable to evacuate themselves, including those individuals with low-income or without access to private transportation and those requiring specialized transportation because of medical conditions.  
(g)The Administrator of the Federal Emergency Management Agency shall take appropriate actions to ensure that State and local emergency preparedness, evacuation, and sheltering plans take into account the needs of individuals with household pets prior to, during, and following a major disaster or emergency. .  
(c)Assistance to States and local authoritiesSection 611(l)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as redesignated by subsection (b) of this section, is amended by striking the period at the end of the first sentence and inserting the following: , and the Administrator of the Federal Emergency Management Agency may provide financial and technical support, including the services of subject matter experts, such as pediatricians and geriatricians, on the basis of programs or projects approved by the Administrator, to States and local governments for the purpose of developing and implementing plans for individuals with special needs and requirements, as identified in subsection (f), including procurement of facilities and medical equipment and supplies for the care of such individuals, and individuals with pets as identified in subsection (g), including the procurement, construction, leasing, or renovating of emergency shelter facilities and materials that will accommodate individuals with disabilities, individuals with special needs, and individuals with household pets or service animals..  
(d)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report— 
(1)evaluating the adequacy of the plans of the States to evacuate individuals with special needs and requirements, as described in section 611(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as amended by subsection (b) of this section, in emergencies or major disasters that would warrant their evacuation; and  
(2)discussing— 
(A)whether the States have the resources necessary to implement fully their evacuation and sheltering plans; and  
(B)the manner in which the plans of the States are integrated with the response plans of the Federal Government for natural and man-made disasters that would require the evacuation and sheltering of individuals with special needs.  
(e)Training programsSection 611(h)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as redesignated by subsection (b) of this section is amended by striking subparagraph (A) and inserting the following: 
 
(A)conduct or arrange by contract or otherwise, the training programs for the instruction of emergency preparedness and response officials and other persons in the organization, operation and techniques of emergency preparedness and response, including planning for and responding to individuals with special needs; .  
222.Transportation assistance and case management services to individuals and householdsTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), as amended by this Act, is amended by adding at the end the following: 
 
426.Transportation assistance to individuals and householdsThe President may provide transportation assistance to relocate individuals displaced from their predisaster primary residences as a result of an incident declared under this Act or otherwise transported from their predisaster primary residences under section 403(a)(3) or 502, to and from alternative locations for short or long-term accommodation or to return an individual or household to their predisaster primary residence or alternative location, as determined necessary by the President.  
427.Case management servicesThe President may provide case management services, including financial assistance, to State or local government agencies or qualified private organizations to provide such services, to victims of major disasters to identify and address unmet needs. .  
223.Non-Federal assistanceSection 801 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201), as redesignated by this Act, is amended— 
(1)in subsection (b), by striking the period at the end of the first sentence and inserting the following: including from foreign organizations and governments.; and  
(2)by adding at the end the following: 
 
(c)Receipt and Coordination of Gifts from Foreign SourcesNotwithstanding the provisions of section 612, the President or the designee of the President shall coordinate receipt of gifts or assistance from foreign sources with the Secretary of Defense and the Secretary of State with regard to— 
(1)the identification of emergency requirements for which such gifts or assistance are required and appropriate; and  
(2)procedures for receipt, distribution, and monitoring of the use of such gifts or assistance. .  
224.Disaster coordinationNot later than 180 days after the date of enactment of this Act, the Administrator shall, in consultation with the Secretary of Defense and the Secretary of State, develop policies and procedures relating to the effective coordination of disaster assistance from non-Federal entities, including private and foreign entities and governments, as provided under section 801 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as redesignated by this Act, including— 
(1)coordination with other disaster assistance from the Federal Government, and State and local governments and other sources;  
(2)identification of requirements for use that are necessary and appropriate for such assistance;  
(3)receipt and distribution of such assistance; and  
(4)monitoring to ensure the appropriate use of such assistance.  
225.Public facilitiesSection 406(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)(1)(B)) is amended— 
(1)by amending the subparagraph heading to read as follows: Repair, restoration, reconstruction, or replacement infeasible.—; and  
(2)in the first sentence, by inserting or another condition after soil instability.  
226.Volunteer HousingThe President may make contributions to State or local governments for expenses associated with housing volunteers who are assisting the response and recovery efforts in an area affected by a major disaster.  
227.Housing RehabilitationSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)), as amended by this Act, is amended— 
(1)in paragraph (1)(B)(i), by inserting including existing rental units repaired under paragraph (2)(A)(iii) after purchase or lease,; and  
(2)in paragraph (2)— 
(A)in subparagraph (A)— 
(i)in clause (i), by striking and after the semicolon;  
(ii)in clause (ii), by striking the period and inserting ; and; and  
(iii)by adding at the end the following: 
 
(iii)the repair, to a safe and sanitary condition, of existing rental housing units that will be used to provide temporary housing to individuals and households eligible under paragraph (1). ;  
(B)by redesignating subparagraph (B) as subparagraph (C);  
(C)by inserting after subparagraph (A) the following: 
 
(B)Repair of rental housing units 
(i)In generalFunds may be provided to State and local governments to contract with owners of private rental housing for purposes of subparagraph (A)(iii). Such contracts shall require repaired units to be made available to individuals and households eligible for assistance under this part for a period of up to 18 months at a rent that may not exceed the rent under paragraph (1)(A)(iii).  
(ii)Competitive selection processFunding to provide assistance under subparagraph (A)(iii) shall be allocated by the President or by a State or local government through a competitive selection process that considers— 
(I)the amount of funding required per unit, with preference for the lowest per unit cost consistent with other selection priorities;  
(II)the demonstrated ability of property owners to complete the repairs and make the housing units available promptly, and not more than 120 days after the date of receiving funding;  
(III)whether the property owner requires a short-term or long-term loan to complete the repairs, with preference to owners agreeing to repay funds loaned upon receipt of insurance payments for property losses caused by the disaster; and  
(IV)whether the property owner is a for profit or nonprofit organization, with preference given to nonprofit property owners. ; and  
(D)in subparagraph (C), as redesignated by this paragraph, by— 
(i)by striking this paragraph and inserting clause (i) or (ii) of subparagraph (A); and  
(ii)by striking can and inserting cannot.  
228.Debris removal contracting 
(a)In generalThe Administrator, in consultation with the Administrator of the Environmental Protection Agency and the Chief of Engineers of the United States Army Corps of Engineers, shall— 
(1)review all regulations and procedures related to contracting for debris removal and, where appropriate and practicable, provide additional incentives to recycle debris cleared from an area in which the President has declared a major disaster; and  
(2)identify any legal or other obstacles to increasing the amount of debris recycled following a major disaster.  
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report regarding— 
(1)the review and any incentives provided under subsection (a)(1); and  
(2)any obstacles that have been identified under subsection (a)(2).  
229.Emergency housing for victims 
(a)DefinitionsIn this section— 
(1)the term authorized placement means placing a covered manufactured home as authorized by subparagraph (A), (B), or (C) of subsection (b)(1);  
(2)the term base flood means the flood which has a 1 percent chance of being equaled or exceeded in any given year;  
(3)the term costal high hazard area means an area subject to high velocity waters, including hurricane wave wash or a tsunami;  
(4)the term covered civil action means a civil action against the Federal Government (including a civil action against the Administrator) for damages related to the flooding of a covered manufactured home that is the subject of an authorized placement;  
(5)the term covered individual means an individual displaced by Hurricane Katrina of 2005 or Hurricane Rita of 2005;  
(6)the term covered manufactured home means a manufactured home purchased by the Authority during the period beginning on August 1, 2005, and ending on the date of enactment of this Act;  
(7)the term flood means a general and temporary condition of partial or complete inundation of normally dry land areas from— 
(A)the overflow of inland or tidal waters; or  
(B)the unusual and rapid accumulation or runoff of surface waters from any source;  
(8)the term flood plain means an area which has a 1 percent chance of being flooded in any given year;  
(9)the term floodway means that portion of the flood plain which— 
(A)provides for the discharge of the base flood so the cumulative increase in water surface elevation is no more than 12 inches; and  
(B)is effective in carrying flow, within which this carrying capacity shall be preserved and where the flood hazard is generally highest; and  
(10)the term manufactured home has the same meaning as in section 603 of the Manufactured Home Construction and Safety Standards Act of 1974 (42 U.S.C. 5402).  
(b)Use of Manufactured homes 
(1)In generalExcept as provided in paragraph (2), and notwithstanding any other provision of law (including section 9.13 of title 44, Code of Federal Regulations (or any corresponding similar regulation or ruling)), upon receiving a request from, or on behalf of, a covered individual, the Administrator shall place a covered manufactured home— 
(A)in a floodway or costal high hazard area;  
(B)in a flood plain, without elevating such home up to the base flood level; or  
(C)in a flood plain, without complying with— 
(i)the decision-making process required under section 9.6 of title 44, Code of Federal Regulations (or any corresponding similar regulation or ruling); and  
(ii)the mitigation requirements under section 9.11 of title 44, Code of Federal Regulations (or any corresponding similar regulation or ruling).  
(2)Evacuation plansThe Administrator may not make an authorized placement, unless the Administrator has received an evacuation plan from State or local government officials that includes the area in which the covered placement will be made.  
(3)Types of useAny authorized placement shall be used to house covered individuals.  
(4)Promotional materialsThe Administrator shall make appropriate changes to any promotional materials to reflect, and otherwise publicize, the authorization in this subsection.  
(5)Rule of constructionNothing in this subsection shall be construed to prohibit any other lawful use of a covered manufactured home.  
(c)Liability 
(1)In generalIf the Administrator makes an authorized placement, a covered civil action relating to the covered manufactured home involved in such authorized placement may not be brought in any Federal or State court.  
(2)NoticeThe Administrator shall provide any person to whom the Administrator provides a covered manufactured home as part of an authorized placement with written notice of— 
(A)the potential risks associated with such placement; and  
(B)the limitations on liability under paragraph (1).  
IIIStaffing improvements 
301.Strategic human capital plan 
(a)Plan developmentNot later than 6 months after the date of enactment of this Act, the Administrator shall develop and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives a strategic human capital plan to shape and improve the workforce of the Agency.  
(b)ContentsThe strategic human capital plan shall include— 
(1)a workforce gap analysis, including an assessment of— 
(A)the critical skills and competencies that will be needed in the workforce of the Agency to support the mission and responsibilities of, and effectively manage, the Agency during the 10-year period beginning on the date of enactment of this Act;  
(B)the skills and competencies of the workforce of the Federal Emergency Management Agency on the day before the date of enactment of this Act and projected trends in that workforce, based on expected losses due to retirement and other attrition; and  
(C)the staffing levels of each category of employee, including gaps in the workforce of the Federal Emergency Management Agency on the day before the date of enactment of this Act and in the projected workforce of the Agency that should be addressed to ensure that the Agency has continued access to the critical skills and competencies described in subparagraph (A); and  
(2)a plan of action for developing and reshaping the workforce of the Agency to address the gaps in critical skills and competencies identified under paragraph (1)(C), including— 
(A)specific recruiting and retention goals, including the use of bonus authority under sections 5753 and 5754 of title 5, United States Code, (including the program objectives of the Agency to be achieved through such goals);  
(B)specific strategies for developing, training, deploying, compensating, and motivating and retaining the Agency workforce and its ability to fulfill the Agency’s mission and responsibilities (including the program objectives of the Department and the Agency to be achieved through such strategies);  
(C)specific strategies for recruiting individuals who have served in multiple State agencies with emergency management responsibilities; and  
(D)specific strategies for the development, training, and coordinated and rapid deployment of the Surge Capacity Force established by section 304; and  
(3)a discussion that— 
(A)details the number of employees of the Department not employed by the Agency serving in the Surge Capacity Force and the qualifications or credentials of such individuals;  
(B)details the number of individuals not employed by the Department serving in the Surge Capacity Force and the qualifications or credentials of such individuals;  
(C)describes the training given to the Surge Capacity Force during the last year;  
(D)states whether the Surge Capacity Force is able to adequately prepare for, respond to, and recover from a natural or man-made disaster, including a catastrophic incident; and  
(E)describes any additional authorities or resources necessary to address any deficiencies in the Surge Capacity Force.  
(c)Annual updatesNot later than May 1, 2007, and May 1 of each year thereafter until 2012, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives an update of the strategic human capital plan, including an assessment by the Administrator, using results-oriented performance measures, of the progress of the Department and the Agency in implementing the strategic human capital plan.  
(d)Comptroller general review 
(1)In generalNot later than 90 days after the Administrator submits the strategic human capital plan under subsection (a), the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives a report evaluating the plan.  
(2)UpdatesNot later than 90 days after the Administrator submits an update of the strategic human capital plan under subsection (c), the Comptroller General shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives a report evaluating the updated plan.  
302.Career paths 
(a)In generalThe Administrator shall— 
(1)ensure that appropriate career paths for personnel are identified, including the education, training, experience, and assignments necessary for career progression within the Agency; and  
(2)publish information on the career paths described in paragraph (1).  
(b)Education, training, and experienceThe Administrator shall ensure that all personnel of the Agency are provided the opportunity to acquire the education, training, and experience necessary to qualify for promotion within the Agency, including, as appropriate, the opportunity to participate in the Rotation Program established under section 305.  
(c)PolicyThe Administrator shall establish a policy for assigning Agency personnel to positions that provides for a balance between— 
(1)the need for such personnel to serve in career enhancing positions; and  
(2)the need to require service in a position for sufficient period of time to provide the stability necessary— 
(A)to carry out the duties of that position; and  
(B)for responsibility and accountability for actions taken in that position.  
303.National Homeland Security Academy 
(a)Establishment of National Homeland Security Academy 
(1)In generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by adding after section 801 the following: 
 
802.National Homeland Security Academy 
(a)Establishment 
(1)In generalThe Secretary— 
(A)shall establish the National Homeland Security Academy (referred to in this section as the Academy); and  
(B)shall coordinate with the Administrator of the General Services Administration to identify and utilize, to the maximum extent possible, unused Federal real property for the Academy and if the Secretary determines that a suitable location cannot be found, the Secretary may enter into cooperative agreements with other agencies or entities to utilize space and provide for the lease of real property for the Academy or any component of the Academy.  
(2)CompositionThe Academy shall consist of— 
(A)the National Homeland Security Education and Strategy Center (referred to in this section as the Strategy Center) to provide fundamental instruction and develop a homeland security curriculum focusing primarily on the Federal Government’s overall strategy, goals, methods, and techniques;  
(B)a communications network capable of delivering distance learning opportunities, at the direction of the Strategy Center;  
(C)the programs of the Center for Homeland Defense and Security located at the Naval Postgraduate School, and such programs shall be incorporated into the Academy in a manner to be determined by the Secretary; and  
(D)the National Homeland Security Education Network, which— 
(i)shall be composed of representatives from all of the academies and training centers within the jurisdiction of the Department;  
(ii)shall work with the Academy to develop a standardized homeland security curriculum to be incorporated, as appropriate, at each academy and training center to ensure that the focus of the individual centers is coordinated with the centralized educational strategies and goals of the Academy; and  
(iii)shall not affect the respective missions and goals of the participating academies and training centers.  
(3)MissionThe mission of the Academy shall be to— 
(A)establish an educational system to— 
(i)cultivate leaders in homeland security; and  
(ii)ensure that Federal, State, local, tribal, and private sector officials get the full range of skills needed to provide robust homeland security;  
(B)provide strategic education and training to carry out the missions of the Department of Homeland Security;  
(C)provide cross-disciplinary and joint education and training to Federal, State, and local government officials responsible for the direct application and execution of vital homeland security missions; and  
(D)focus primarily on shorter-term classes and exercises to maximize participation by the homeland security community.  
(4)Enrollment target 
(A)In generalThe Strategy Center shall have an initial annual enrollment target of 1,000 resident students, as described in subsection (b)(3)(A).  
(B)Non-resident studentsThe enrollment target under subparagraph (A) does not include non-resident students, including students who participate in electronic learning systems.  
(5)Responsibilities 
(A)In generalIn addition to providing traditional course work and hands-on training exercises, the Academy shall encourage the development and use of modern technology to ensure that the training offered at the Academy, and to organizations and individuals receiving instruction over electronic learning systems— 
(i)is tailored to the unique needs of the individuals and groups that need training;  
(ii)efficiently uses such technology; and  
(iii)translates directly into practical skills.  
(B)Instructional materialsThe Academy shall develop instructional requirements for courses related to its mission that are supported with materials that are adequately reviewed and continuously updated.  
(C)Certification 
(i)In generalThe Academy may establish certification criteria for students in areas related to its mission, in consultation with the Network established under subsection (e).  
(ii)RecertificationThe criteria established under clause (i) shall include requirements for recertification and ensure the availability of needed assessment tools.  
(D)Information repositoryThe Academy shall provide a repository of approved instructional materials, instructional software, and other materials that are easily accessible by participants.  
(E)Communication networksThe Academy shall certify, and operate, if necessary, a secure, reliable communication system capable of delivering instructional materials to participants at any time and place.  
(F)Instruction and expertiseThe Academy shall certify instructors, experts, counselors, and other individuals who can provide answers and advice to students over communication systems.  
(6)Strategy Center 
(A)ResponsibilitiesThe Strategy Center shall— 
(i)provide curriculum development and classroom instruction for resident students that focus on the strategic goals, methods, and techniques for homeland security;  
(ii)provide instruction— 
(I)primarily to Federal employees described under subsection (b)(3)(A) with homeland security responsibilities; and  
(II)to small numbers of State and local government officials and private individuals; and  
(iii)direct the operation of the Academy’s electronic learning systems.  
(B)CurriculumThe curriculum taught at the Strategy Center shall— 
(i)include basic education about homeland security, the Department, and the relationship of the directorates within the Department;  
(ii)include the relationship between the Department and other Federal, State, and local agencies with homeland security responsibilities; and  
(iii)be developed with assistance from the National Homeland Security Education Network.  
(b)Administration 
(1)Executive DirectorThe Secretary shall appoint an Executive Director for the Academy, who shall— 
(A)administer the operations of the Academy;  
(B)establish an Academic Board, to be headed by the Dean of the Academic Board, appointed under paragraph (2);  
(C)hire initial staff and faculty, as appropriate and necessary;  
(D)contract with practitioners and experts, as appropriate, to supplement academic instruction; and  
(E)make recommendations to the Secretary regarding long-term staffing and funding levels for the Academy.  
(2)Dean of the Academic BoardThe Executive Director shall appoint, with the approval of the Secretary, a permanent professor to serve as Dean of the Academic Board and perform such duties as the Executive Director may prescribe.  
(3)Director of AdmissionsThe Executive Director shall appoint, with the approval of the Secretary, a Director of Admissions, who shall— 
(A)grant admission to the Strategy Center to— 
(i)new employees of the Department, who have clear homeland security responsibilities;  
(ii)mid-level executive employees of the Department, including employees that receive academy or other training, who demonstrate a need for cross-disciplinary or advanced education and training and have been endorsed by the appropriate Under Secretary;  
(iii)other Federal employees with homeland security responsibilities who have been endorsed by the head of their agency;  
(iv)State and local employees who— 
(I)demonstrate a clear responsibility for providing homeland security; and  
(II)possess the nomination of the Governor of their State, or head of the applicable jurisdiction; and  
(v)private sector applicants who demonstrate a clear responsibility for providing homeland security, if such applicants reimburse the Academy for all expenses associated with their education at the Academy;  
(B)ensure that students from each level of government and the private sector are included in all programs and classes, whenever appropriate; and  
(C)perform such duties as the Executive Director may prescribe.  
(c)Board of Visitors 
(1)EstablishmentBefore the Academy admits any students, the Secretary shall establish a Board of Visitors (in this section referred to as the Board) to— 
(A)assist in the development of curriculum and programs at the Academy; and  
(B)recommend the site for the location of the Strategy Center.  
(2)Membership 
(A)CompositionThe Board will be composed of— 
(i)the Secretary, or designee, who shall serve as chair;  
(ii)the Executive Director of the Academy, or designee, who shall be a nonvoting member;  
(iii)the Chairman of the Committee on Homeland Security and Governmental Affairs of the Senate, or designee;  
(iv)the Ranking Member of the Committee on Homeland Security and Governmental Affairs of the Senate, or designee;  
(v)the Chairman of the Committee on Homeland Security of the House of Representatives, or designee;  
(vi)the Ranking Member of the Committee on Homeland Security of the House of Representatives, or designee;  
(vii)the Secretary of Health and Human Services, or designee;  
(viii)the Secretary of Defense, or designee;  
(ix)the Secretary of Education, or designee;  
(x)the Secretary of Transportation, or designee;  
(xi)the Director of the Federal Bureau of Investigation, or designee;  
(xii)4 persons, who shall be appointed by the Secretary for 2-year terms to represent State and local governments; and  
(xiii)4 persons, who shall be appointed by the Secretary for 2-year terms to represent emergency response providers.  
(B)ProhibitionAny person described under subparagraph (A), whose membership on the Board would create a conflict of interest, shall not serve as a member of the Board.  
(C)VacanciesIf a member of the Board dies or resigns from office, the official who designated the member shall designate a successor for the unexpired portion of the term.  
(3)Duties 
(A)Academy visitsThe Board shall visit the Academy not less than annually, and may, with the approval of the Secretary, make other visits to the Academy in connection with the duties of the Board or to consult with the Executive Director of the Academy.  
(B)InquiriesThe Board shall inquire into the curriculum, instruction, physical equipment, fiscal affairs, academic methods, student body composition, and other matters relating to the Academy that the Board decides to consider.  
(C)Reports 
(i)Annual reportNot later than 60 days after each annual visit, the Board shall submit a written report to the Secretary, which describes its factual findings, and its views and recommendations pertaining to the Academy.  
(ii)Additional reportsAny report of a visit, other than the annual visit, shall, if approved by a majority of the members of the Board, be submitted to the Secretary not later than 60 days after the approval.  
(4)Travel expensesThe members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.  
(d)Reports to Congress 
(1)Curriculum and attendanceThe Secretary shall submit an annual report that describes the curriculum of, and enrollment at, the Academy to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and  
(B)the Committee on Homeland Security of the House of Representatives.  
(2)Feasibility reportNot later than 1 year after the establishment of the Academy, the Secretary shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that— 
(A)recommends an appropriate combination of students from Federal, State, and local government and the private sector, and the percentage of costs related to the education of student groups from Federal, State, and local government that should be borne by the Department and borne by the student's home organization, respectively;  
(B)describes the feasibility of expanding the Academy in regional offices of the Federal Emergency Management Agency or other government or university programs to provide ongoing education and training for Federal employees with homeland security responsibilities; and  
(C)describes the feasibility of providing education for the general public through electronic learning systems.  
(e)National Homeland Security Education Network 
(1)EstablishmentThe Executive Director of the Academy shall establish a National Homeland Security Education Network (referred to in this section as the Network), as described under subsection (a)(2)(B).  
(2)MembershipThe Network shall be comprised of representatives from Federal training and certification organizations, including— 
(A)the National Homeland Security Academy;  
(B)the Office of Grants and Training;  
(C)the National Domestic Preparedness Consortium;  
(D)the Center for Homeland Defense and Security at the Naval Postgraduate School;  
(E)the Federal Law Enforcement Training Center, including all schools or training and education programs managed or co-located with the Center;  
(F)the Customs and Border Protection Academy;  
(G)the Border Patrol Academy;  
(H)the Bureau of Immigration and Customs Enforcement Academy;  
(I)the Secret Service Academy;  
(J)the United States Coast Guard Academy, including all schools within the jurisdiction of the Coast Guard Academy;  
(K)the Emergency Management Institute;  
(L)the Animal and Plant Health Inspection Service Training Program;  
(M)the Federal Air Marshal Training Center;  
(N)the National Fire Academy; and  
(O)other relevant training facilities within the Department.  
(3)Curriculum requirementsThe curriculum and course work developed as part of the Network shall be incorporated into the curriculum of the institutions listed under paragraph (2), as appropriate, to ensure that students at these institutions understand how their homeland security responsibilities relate to other homeland security responsibilities in the Department and other Federal, State, and local agencies. The training centers and academies listed under paragraph (2) shall retain their respective missions and goals.  
(4)Semi-annual meetingsThe Executive Director and the Dean of the Academic Board shall meet with the Network not less than once every 6 months to— 
(A)discuss curriculum requirements; and  
(B)coordinate training activities within the Network.  
(5)ReportsNot later than 2 years after the date of enactment of this section, and every 2 years thereafter, the Network shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives, which describes the Network’s— 
(A)strategy for using advanced instructional technologies;  
(B)plans for future improvement; and  
(C)success in working with other organizations in achieving the goals described under subparagraphs (A) and (B). .  
(2)Technical amendmentSection 1(b) of the Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after the item relating to section 801 the following: 
 
 
Sec. 802. National Homeland Security Academy.  .  
(b)State and local education and training coordinatorThe Secretary shall appoint a State and Local Education and Training Coordinator, who shall— 
(1)serve as the primary point of contact between Federal, State, and local training facilities, the National Homeland Security Academy, and the Agency, in order to— 
(A)maximize the ability of the Academy to identify non-Academy programs that meet specific training goals and are crucial to the Nation's homeland security mission; and  
(B)assist the Academy in determining where to direct Federal training funds; and  
(2)at least semiannually, conduct meetings with a coalition of State and local education and training facilities to— 
(A)allow State and local fire, rescue, and law enforcement training facilities to provide input on decisions made concerning the training of emergency response providers; and  
(B)increase curriculum coordination between the Academy and Federal, State, and local facilities.  
304.Surge Capacity Force 
(a)DefinitionIn this section, the term Surge Capacity Force means the Surge Capacity Force established under subsection (b).  
(b)Establishment 
(1)In generalThe Administrator shall establish a Surge Capacity Force for deployment of individuals to natural or man-made disasters, including catastrophic incidents.  
(2)Employees designated to serveThe Secretary shall designate employees of the Department who are not employees of the Agency and employees of other Federal departments and agencies, as appropriate, to serve on the Surge Capacity Force.  
(c)CapabilitiesThe Administrator shall— 
(1)include a sufficient number of individuals credentialed in accordance with section 531 of the Homeland Security Act of 2002, as amended by this Act, that are capable of deploying rapidly and efficiently after activation to prepare for, respond to, and recover from a natural or man-made disaster, including a catastrophic incident; and  
(2)include a sufficient number of full-time, highly trained individuals credentialed in accordance with section 531 of the Homeland Security Act of 2002, as amended by this Act, to lead and manage the Surge Capacity Force.  
(d)TrainingThe Administrator shall provide appropriate and continuous training to individuals serving in the Surge Capacity Force to ensure such personnel are adequately trained on the Agency's programs and policies relevant to assistance provided by the Agency as a result of an emergency or major disaster.  
(e)DatabaseThe Administrator shall establish and maintain a database regarding the members of the Surge Capacity Force that includes the skills, qualifications, and disaster management experience of such members.  
(f)AnnuitantsIf an individual receiving an annuity from the Civil Service Retirement and Disability Fund becomes temporarily reemployed under this section, such annuity shall not be discontinued on that basis. An individual so reemployed as a Surge Capacity Force employee shall not be considered an employee for the purposes of chapter 83 or 84 of title 5, United States Code.  
(g)No impact on Agency personnel ceilingSurge Capacity Force members under this section shall not be counted against any personnel ceiling applicable to the Agency.  
(h)ExpensesThe Administrator may provide members of the Surge Capacity Force with travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, for the purpose of participating in any training that relates to service as a member of the Surge Capacity Force.  
305.Establishment of Homeland Security rotation program at the Department of Homeland Security 
(a)Establishment 
(1)In generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting after section 843 the following: 
 
844.Homeland security rotation program 
(a)Establishment 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish the Homeland Security Rotation Program (in this section referred to as the Rotation Program) for employees of the Department. The Rotation Program shall use applicable best practices, including those from the Chief Human Capital Officers Council.  
(2)GoalsThe Rotation Program established by the Secretary shall— 
(A)be established in accordance with the Human Capital Strategic Plan of the Department;  
(B)provide middle and senior level employees in the Department the opportunity to broaden their knowledge through exposure to other components of the Department;  
(C)expand the knowledge base of the Department by providing for rotational assignments of employees to other components;  
(D)build professional relationships and contacts among the employees in the Department;  
(E)invigorate the workforce with exciting and professionally rewarding opportunities;  
(F)incorporate Department human capital strategic plans and activities, and address critical human capital deficiencies, recruitment and retention efforts, and succession planning within the Federal workforce of the Department; and  
(G)complement and incorporate (but not replace) rotational programs within the Department in effect on the date of enactment of this section.  
(3)Administration 
(A)In generalThe Chief Human Capital Officer shall administer the Rotation Program.  
(B)ResponsibilitiesThe Chief Human Capital Officer shall— 
(i)provide oversight of the establishment and implementation of the Rotation Program;  
(ii)establish a framework that supports the goals of the Rotation Program and promotes cross-disciplinary rotational opportunities;  
(iii)establish eligibility for employees to participate in the Rotation Program and select participants from employees who apply;  
(iv)establish incentives for employees to participate in the Rotation Program, including promotions and employment preferences;  
(v)ensure that the Rotation Program provides professional education and training;  
(vi)ensure that the Rotation Program develops qualified employees and future leaders with broad-based experience throughout the Department;  
(vii)provide for greater interaction among employees in components of the Department; and  
(viii)coordinate with rotational programs within the Department in effect on the date of enactment of this section.  
(4)Allowances, privileges, and benefitsAll allowances, privileges, rights, seniority, and other benefits of employees participating in the Rotation Program shall be preserved.  
(5)ReportingNot later than 180 days after the date of the establishment of the Rotation Program, the Secretary shall submit a report on the status of the Rotation Program, including a description of the Rotation Program, the number of employees participating, and how the Rotation Program is used in succession planning and leadership development to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate;  
(B)the Committee on Homeland Security of the House of Representatives; and  
(C)the Committee on Government Reform of the House of Representatives. .  
(2)Technical and conforming amendmentSection 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 843 the following: 
 
 
Sec. 844. Homeland Security Rotation Program.  .  
306.Quarterly report on vacancy rate in employee positions 
(a)Initial report 
(1)In generalNot later than 3 months after the date of enactment of this Act, the Administrator shall develop and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives a report on the vacancies in employee positions of the Agency.  
(2)ContentsThe report under this subsection shall include— 
(A)vacancies of each category of employee position;  
(B)the number of applicants for each vacancy for which public notice has been given;  
(C)the length of time that each vacancy has been pending;  
(D)hiring-cycle time for each vacancy that has been filled; and  
(E)a plan for reducing the hiring-cycle time and reducing the current and anticipated vacancies with highly-qualified personnel.  
(b)Quarterly updatesNot later than 3 months after submission of the initial report, and every 3 months thereafter until 5 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Government Reform of the House of Representatives an update of the report under subsection (a), including an assessment by the Administrator of the progress of the Agency in filling vacant employee positions of the Agency.  
307.Report by the Inspector General 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall submit a report to Congress evaluating the implications of the conversion of some portion of the Agency's temporary workforce into a permanent full-time response workforce or other permanent full-time positions.  
(b)ConsiderationsThe report under this section shall consider the appropriateness of taking actions to implement such conversions, including the feasibility of making such conversions, associated costs, and likely improvements, if any, to the Agency's ability to respond to and recover from a natural or man-made disaster, including a catastrophic incident.  
IVPlanning, preparedness, and training 
401.DefinitionIn this title, the term Emergency Support Function Annex means an Emergency Support Function Annex to the National Response Plan.  
402.Emergency response framework 
(a)In generalThe Secretary, acting through the Administrator, shall employ the National Incident Management System and the National Response Plan as the framework for emergency response and domestic incident management.  
(b)Use by Federal agencies 
(1)National Response PlanThe National Response Plan shall be the governing plan for any Federal involvement or assistance in a natural or man-made disaster or other Incident of National Significance declared by the Secretary under the National Response Plan.  
(2)National Incident Management SystemThe National Incident Management System shall be the incident management system for any Federal involvement or assistance in a natural or man-made disaster or other Incident of National Significance declared by the Secretary under the National Response Plan.  
403.Review of the National Response Plan 
(a)Review and revision of plan 
(1)In generalNot later than May 1, 2007, the Secretary, acting through the Administrator, and in conjunction with the Federal agencies and nongovernmental organizations that are signatories to the National Response Plan and with the National Advisory Council, shall— 
(A)conduct a comprehensive review of the adequacy of the National Response Plan, including incorporating lessons learned from Hurricane Katrina of 2005; and  
(B)revise and update the National Response Plan, as appropriate, to incorporate the findings of the review under subparagraph (A) and the changes to the National Response Plan required under paragraph (2).  
(2)Changes requiredThe comprehensive review and update required under paragraph (1) shall ensure the following: 
(A)Principal Federal official 
(i)In generalThat the position of Principal Federal Official under the National Response Plan is eliminated.  
(ii)Chain of commandThat the National Response Plan provides for a clear chain of command to lead and coordinate the Federal response to any natural or man-made disaster. The chain of the command specified in the National Response Plan shall provide for a role for the Administrator consistent with the Administrator's role as the principal emergency preparedness and response advisor to the President, the Homeland Security Council, and the Secretary under section 512(c)(4) of the Homeland Security Act of 2002, as amended by this Act, and the Administrator's responsibility to manage the response of the Federal Government to a natural or man-made disaster under section 513(a)(4) of that Act, as amended by this Act, and shall provide for a role for the Federal Coordinating Officer consistent with the responsibilities under section 302(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b).  
(iii)Incidents of National Significance that are not Stafford Act declarationsThe President or the Secretary may designate a Federal coordinating officer for Incidents of National Significance or other domestic incidents not considered an emergency or major disaster. In such cases, the Federal coordinating officer shall have all the authorities and responsibilities the Federal coordinating officer would have under section 302 (b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)), in addition to any others the President, the Secretary, or the Administrator may assign.  
(B)Mass care, housing, and human services emergency support functionThat, in consultation with the Department of Justice and the Department of Health and Human Services, the National Response Plan includes measures to reunify families separated after a major disaster or catastrophic event, including the location of missing children, and that the appropriate agency or nongovernmental organization is assigned timely responsibility for that task.  
(C)Public health and medical emergency support functionThat, in consultation with the Secretary of Health and Human Services and other relevant Federal agencies, the National Response Plan, including any Emergency Support Function Annex relating to public health and medical services— 
(i)addresses the public health and medical needs of evacuees, special-needs populations, and the general population that is affected by a natural or man-made disaster; and  
(ii)assigns and clarifies the responsibility for mortuary activities.  
(D)Search and rescueThat, in consultation with the member agencies or departments of the National Search and Rescue Committee, the National Response Plan, including Emergency Support Function Annex 9 (relating to urban search and rescue)— 
(i)addresses the full range of search and rescue requirements and environments for natural and man-made disasters; and  
(ii)designates coordinating, primary, and supporting agencies appropriate to a range of environments of natural or man-made disasters.  
(E)Senior Federal Law Enforcement OfficerThat, in consultation with the Attorney General, the National Response Plan clearly describes— 
(i)the roles and responsibilities of the Senior Federal Law Enforcement Officer;  
(ii)how the roles and responsibilities of the Senior Federal Law Enforcement Officer relate to the roles and responsibilities of other law enforcement entities; and  
(iii)how the roles and responsibilities of the Senior Federal Law Enforcement Officer relate to the roles and responsibilities of Federal agencies provided for under Emergency Support Function Annex 13 of the National Response Plan (relating to public safety and security).  
(F)Infrastructure protection emergency support functionThat, in consultation with other Federal departments and agencies responsible for infrastructure restoration, the need for an additional emergency support function annex within the National Response Plan focused on the identification, protection, resiliency, and restoration of critical infrastructure and key resources is considered.  
(G)Maritime salvageThat, in consultation with the Commandant of the Coast Guard, the Chief of Naval Operations, and the Chief Engineer of the United States Army Corps of Engineers, the National Response Plan— 
(i)assigns a single Federal agency to coordinate maritime-salvage needs during a natural or man-made disaster;  
(ii)clarifies the responsibilities of the coordinating agency assigned under clause (i) and other Federal agencies relating to maritime salvage; and  
(iii)considers the need for an additional Emergency Support Function Annex within the National Response Plan focused on maritime salvage and wreck removal.  
(H)Catastrophic incidentsThe timely completion of the Catastrophic Incident Supplement to the National Response Plan, and that the Catastrophic Incident Supplement effectively addresses response requirements in the event of a catastrophic incident.  
(3)Consultation with State and local governmentsIn reviewing and revising the National Response Plan under paragraphs (1) and (2), and in making any subsequent significant revision of the National Response Plan, the Secretary and the Administrator shall, to the fullest extent possible, consult with State and local government officials, including through the National Advisory Council.  
(4)AccessibilityIn revising or updating the National Response Plan under paragraphs (1)(B) and (2), and in any subsequent revision of the National Response Plan, the Secretary, acting through the Administrator, shall ensure that the National Response Plan is written in a manner that provides clear, unambiguous, and accessible guidance and information, and whenever possible uses plain English.  
(b)Reporting 
(1)In generalThe Secretary, acting through the Administrator, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives— 
(A)not later than May 1, 2007, a report on the results of its review under subsection (a), including a detailed discussion of how the changes to the National Response Plan described in subsection (a) have been implemented; and  
(B)after May 1, 2007, a copy of any proposed change, not later than 30 days before the date of implementing that proposed change to the National Response Plan.  
404.Planning and preparedness 
(a)In GeneralThe Secretary, acting through the Administrator, in conjunction with other Federal departments and agencies with coordinating, primary, and supporting roles under the National Response Plan and its annexes, and in consultation with State and local government officials, including through the National Advisory Council, shall develop a unified system of strategic and operational plans to respond effectively to natural or man-made disasters, in support of the National Response Plan. These plans shall include plans for specific geographic regions and for specific types of high-risk events, and shall include, at a minimum, the following elements: 
(1)Concepts of operation for appropriate natural and man-made disasters.  
(2)Critical tasks and department and agency responsibilities, consistent with the National Response Plan and all its Emergency Support Functions.  
(3)Detailed resource and personnel requirements and sourcing for the accomplishment of critical tasks and capabilities.  
(4)Creation and maintenance of asset inventories by departments and agencies with Emergency Support Function responsibilities under the National Response Plan.  
(5)Incorporation of deployable interagency headquarters units, including crisis planning teams, to manage the response and to ensure unity of effort by all response organizations.  
(6)Provision for special needs populations in all planning.  
(b)Catastrophic planning 
(1)In generalIn carrying out the requirements of subsection (a), the Administrator shall develop comprehensive operational plans to respond to catastrophic incidents.  
(2)ContentsThe plans developed under paragraph (1)— 
(A)shall include the elements under subsection (a); and  
(B)shall— 
(i)be based on specific identified national and regional risks;  
(ii)be developed in conjunction with State and local government officials and other relevant Federal departments and agencies;  
(iii)provide for the surge capacity necessary to respond proportionately to the scale of the event;  
(iv)provide, where necessary and appropriate for the proactive, rapid, and self-sustaining deployment and integration of Federal resources and personnel essential to save lives, prevent suffering, and preserve property or public health and safety;  
(v)address the implementation of the appropriate means of ensuring continuity of government and command structures in the affected area;  
(vi)include planning for the emergency sheltering, accommodation (including details on feeding, protecting, and managing), relocation, transportation, placement, and long-term housing of large populations of displaced victims in the event of a catastrophic incident, that includes identifying housing options in different regions of the country, site options for temporary, semipermanent, and permanent housing, and available land and property that could serve to shelter mass populations during catastrophic incidents; and  
(vii)address the recovery of areas affected by a catastrophic incident.  
(c)Standards and guidanceThe Secretary, acting through the Administrator, shall— 
(1)provide clear standardization, guidance, and assistance with planning at the Federal, State, and local government levels; and  
(2)ensure— 
(A)a common terminology, approach, and framework for all strategic and operational planning; and  
(B)that planning considers threats, both natural and man-made.  
(d)Planning 
(1)In generalPlanning under subsections (a) and (b) shall, at a minimum, address the following matters: 
(A)Health and medical 
(i)In generalPreparedness and deployment of health and medical resources, including clearly defining the responsibility for logistics, security, and other support assets, and the ability to track these resources.  
(ii)National Disaster Medical SystemWith respect to the National Disaster Medical System, the provision of resources to equip, staff, and train National Disaster Medical System teams, transportation, logistics and communications capabilities, and training and outreach programs and patient triage and tracking capabilities.  
(B)Human ServicesOperational plans for the expeditious location of missing children and the reunification of families, to include— 
(i)clarification of the role of the National Center for Missing and Exploited Children;  
(ii)appropriate coordination and information-sharing between the Agency, the Department of Justice, the National Center for Missing and Exploited Children, the Department of Health and Human Services, the American Red Cross, other relevant nongovernmental organizations, and Federal, State, and local government emergency management and law enforcement agencies, including the development of advance cooperative agreements as necessary to facilitate implementation during response; and  
(iii)appropriate public information gathering and dissemination mechanisms.  
(C)Search and rescueIn consultation with the National Search and Rescue Committee, development of a National Search and Rescue Plan that includes the search and rescue requirements of a multienvironment (air, water, or land) disaster, including providing for a unified coordination structure, asset deployment, a communications network, and sharing of information with State and local search and rescue units.  
(D)EvacuationIn coordination with State and local governments, plans to support mass evacuations in advance of, or following, a natural or man-made disaster, that address— 
(i)keeping families together throughout evacuation and sheltering;  
(ii)populations lacking the means to evacuate themselves and individuals with special needs;  
(iii)policies and provisions for evacuating pets;  
(iv)the deployment and employment of various transportation modes necessary to expedite mass evacuations, together with appropriate security escorts;  
(v)information and guidance to the public; and  
(vi)short-term and long-term sheltering following evacuation.  
(E)Coordination with Department of DefenseIn conjunction with the Department of Defense, including the United States Northern Command, the United States Pacific Command, the National Guard Bureau, and the National Advisory Council, develop plans for military support of civilian authorities under the National Response Plan, including— 
(i)the coordinated deployment, and the reception, staging, onward movement, and integration of appropriate units and personnel of the regular components and reserve components of the Armed Forces in response to natural and man-made disasters;  
(ii)the coordination, command, and control of units and personnel in order to facilitate and ensure integrated military support for the response to natural and man-made disasters;  
(iii)the identification of response assets (including helicopters, boats, medical supplies and personnel, food and water, communications equipment, and other assets) required for military support for the response to natural and man-made disasters, and the development of procedures and guidelines for the prepositioning or preassembly of such assets;  
(iv)procedures for expedited requests and approvals of Federal payment for, or Federal reimbursement of, the costs of the States in deploying members of the National Guard in State status;  
(v)procedures for coordination between the Department of Defense and the State governments to ensure that the military support provided meets applicable State requirements;  
(vi)procedures for identifying units and personnel of the regular components of the Armed Forces that have capabilities suitable for purposes of providing military support to natural and man-made disasters; and  
(vii)military support for the distribution by the Department and the Agency of basic commodities in response to a catastrophic incident.  
(F)Use of aerial and remotely sensed imageryTo the extent practicable and appropriate, incorporate use of Department of Defense, National Air and Space Administration, National Oceanic and Atmospheric Administration, and commercial aircraft and satellite remotely sensed imagery to ensure timely situational awareness throughout the Federal Government in the wake of a natural or man-made disaster or catastrophic incident.  
(G)Private sector and nongovernmental organizationsTo the extent possible, and appropriate, incorporate coordination with and integration of support from the private sector and nongovernmental organizations whether in accordance with, or in the absence of, prior agreements. Planning shall also incorporate the means to communicate and coordinate with such entities during response efforts.  
(H)Maritime salvageIn coordination with Federal, State, or local government agencies that have or may have maritime salvage responsibilities, including the United States Coast Guard, the United States Navy, the Agency, and the United States Army Corps of Engineers, plans to allow salvage to proceed in a timely manner during a natural or man-made disaster and, where appropriate, provide for a national emergency salvage contract to 1 or more qualified national salvors that would allow immediate access to commercial salvage assets.  
(I)Disposal of debrisIn coordination with the United States Army Corps of Engineers, the United States Environmental Protection Agency and other agencies with coordinating, primary, and supporting responsibilities under the National Response Plan’s Public Works and Engineering Emergency Support Function Annex— 
(i)provisions for the safe handling and sorting of debris to ensure proper identification and disposal of hazardous material; and  
(ii)provisions for the recycling of debris where appropriate and practicable.  
(e)National and interagency preparednessThe Secretary, acting through the Administrator, shall ensure the following: 
(1)Asset inventoryIn conjunction with the appropriate Federal agencies and departments with coordinating, primary, and supporting responsibilities under the National Response Plan, the development of an inventory of Federal resources, including assets and personnel with particular skills that are available for deployment and employment in response to natural and man-made disasters.  
(2)Prescripted mission assignmentsTo the extent practicable and where appropriate, the development of prescripted mission assignments in conjunction with the appropriate Federal agencies and departments with coordinating, primary and supporting responsibilities under the National Response Plan.  
(3)Representation at military commandsIn consultation with the Department of Defense— 
(A)the determination of appropriate representatives of the Department to the United States Northern Command and, as appropriate, the United States Pacific Command; and  
(B)the integration of such representatives into national planning, training, exercising, and responses to a natural or man-made disaster to promote better coordination.  
(4)Coordination with Department of Health and Human ServicesNot later than March 1, 2007, the Secretary of Homeland Security and the Secretary of Health and Human Services shall— 
(A)establish a memorandum of understanding defining the respective roles and responsibilities of their respective departments in providing for public health and medical care under the National Response Plan or in the event that the Secretary of Health and Human Services declares a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247(d)) and for coordinating their respective activities in such an event, including deployment, operational control and resupply of National Disaster Medical System and Metropolitan Medical Response System assets; and  
(B)create a pilot project for establishing special needs registries (in which individuals should voluntarily enroll), which shall include information regarding an individual’s location, medical needs, transportation needs, mobility, emergency contact information, and other relevant information and which emergency and evacuation personnel and transportation providers would be used in the event of an emergency to best meet the needs of special needs individuals and seniors in the community.  
(f)Reports 
(1)In generalNot later than May 1, 2007, and annually thereafter until May 1, 2017, the Secretary, acting through the Administrator, shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives describing all Federal planning and preparedness efforts relating to the National Response Plan, including an evaluation of the status of national disaster planning, particularly for catastrophic incidents.  
(2)Initial reportThe initial report submitted under paragraph (1) shall include findings on the status and progress in completing the national operational plans described in subsections (a) through (d) and the preparedness efforts described in subsection (e) and a description of how the Administrator used remotely sensed imagery from the departments and agencies identified in subsection (d)(1)(F) during the response to Hurricane Katrina of 2005 and how such imagery can be used during response to future disasters.  
405.Training and exercises 
(a)In generalThe Administrator, in conjunction with other Federal departments and agencies with coordinating, primary, or support functions under the National Response Plan and, where practicable and appropriate, with the National Homeland Security Academy and the National Incident Management System Integration Center, and in consultation with the National Advisory Council, shall ensure that the planning and preparedness requirements under section 404 are effectively trained and exercised to provide for a fully coordinated national response to natural and man-made disasters.  
(b)RequirementsThe training and exercises under subsection (a), shall at a minimum, include the following: 
(1)State and local participationWith respect to State and local governments, emergency response providers, and emergency managers— 
(A)incorporate input from State and local governments, emergency response providers, and emergency managers in planning and conducting the national exercises and training under subsection (a); and  
(B)disaster and catastrophic response training and exercises on the National Response Plan, State disaster plans, the Catastrophic Incident Annex to the National Response Plan, and operational plans developed under section 404.  
(2)Federal departments and agenciesIncorporate all Federal departments and agencies with any responsibilities under the National Response Plan, relevant agencies of State and local governments, and emergency response providers, including exercises relating to large-scale natural and man-made disasters, including catastrophic incidents, that simulate the partial or complete incapacitation of emergency response providers from State and local government.  
(3)ScopePrograms to address the unique requirements of various special needs populations.  
(4)Surge capacityTraining on disaster response and recovery for employees of the Federal Government designated as part of the surge capacity of the Federal Government, including disaster assistance employees.  
(5)Senior officialsTraining that ensures that senior level officials from Federal agencies and departments with responsibilities under the National Response Plan, including senior military officers and officials with responsibilities related to mitigation, preparedness, response, and recovery from a natural or man-made disaster on a national level, are trained in the National Response Plan, National Incident Management System, and, as appropriate, the Defense Support to Civil Authorities mission of the Department of Defense.  
(6)Elected officialsTraining for Federal, State, and local government elected officials regarding the National Response Plan, National Incident Management System, and, as appropriate, the Defense Support to Civil Authorities mission of the Department of Defense.  
(7)Implementation of lessons learnedProcedures for implementing lessons learned from exercises into disaster response plans and programs.  
(c)ReportsNot later than May 1, 2007, and annually thereafter until May 1, 2017, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report regarding the development and implementation of national exercise and training programs under this section.  
406.Emergency support function assurance programs 
(a)Entity reports and certificationNot later than February 1, 2007, and annually thereafter, each agency or entity designated as a primary or support agency for any emergency support function under the National Response Plan and annexes thereof shall provide the coordinating organization for that emergency support function with a detailed description of its plan to fulfill its responsibilities under such Plan and annexes, including identification of key personnel and organizations or offices responsible for such functions, and the staffing and budget allocated for these purposes for the current year and staffing and budget needs for the succeeding year. Each such agency or entity shall include in each such report a certification that the agency or entity is capable and prepared to fulfill its responsibilities under such Plan and annexes. If such agency or entity concludes that the agency or entity is not capable and prepared, the agency or entity shall submit a remedial plan to the Administrator and the coordinating organization for the relevant emergency support function.  
(b)Coordinating organization reports and certificationEach agency or entity designated as a coordinating agency under the National Response Plan and annexes thereof shall evaluate plans submitted by the primary and support agencies or entities under subsection (a). Not later than March 1, 2007, and annually thereafter, each coordinating organization for an emergency support function under the National Response Plan and annexes thereof shall provide the Administrator with a detailed description of its coordinated plan with primary and support entities or agencies for the relevant emergency support function to fulfill its responsibilities under the National Response Plan and annexes thereof, including identification of key personnel and organizations or offices responsible for such functions, and the staffing and budget allocated for these purposes for the current year and staffing and budget needs for the succeeding year. Each such agency or entity shall include in each such report a certification that the coordinating, primary, and support agencies are capable and prepared to fulfill their responsibilities under such Plan and annexes. If such agency or entity concludes that the coordinating, primary, or support agency is not capable and prepared, the agency or entity shall submit a remedial plan to the Administrator and the coordinating agency for the relevant emergency support function.  
(c)Evaluation and report to congress by the administrator 
(1)In generalThe Administrator shall ensure that each agency or entity designated as a coordinating, primary, or support agency under the National Response Plan and annexes thereof is capable and prepared to carry out its responsibilities including appropriate operational plans, staffing, resources, and training.  
(2)ReportsNot later than June 1, 2007, and annually thereafter, the Administrator shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that— 
(A)evaluates and verifies the readiness of such agencies or entities for the purposes under paragraph (1);  
(B)includes an appendix that identifies the level of funding and staffing each agency or entity has designated to meet its responsibilities under the National Response Plan; and  
(C)in those cases where the Administrator determines that an agency or entity is not capable or prepared to fulfill its responsibilities, identifies the deficiencies and develops an alternative mechanism to ensure that the necessary capabilities are in place to meet the requirements of the plan.  
VPrevention of fraud, waste, and abuse 
501.Prohibition on excessive pass-through charges 
(a)Regulations requiredNot later than 120 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy shall prescribe regulations prohibiting excessive pass-through charges on contracts, subcontracts, or task or delivery orders that are entered into for or on behalf of an executive agency that are in excess of the simplified acquisition threshold, as specified in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(11)).  
(b)Scope of regulationsThe regulations prescribed under this section shall not apply to any firm, fixed-price contract, subcontract, or task or delivery order that is— 
(1)awarded on the basis of adequate price competition; or  
(2)for the acquisition of a commercial item, as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)).  
(c)DefinitionsIn this section: 
(1)Excessive pass-through chargeThe term excessive pass-through charge means a charge by a covered contractor or subcontractor for overhead or profit on work performed by a covered lower-tier contractor (other than charges for the direct costs of managing lower-tier contracts and overhead and profit based on such direct costs).  
(2)Covered contractorThe term covered contractor means the following: 
(A)A contractor that assigns work accounting for more than 80 percent of the cost of contract performance (not including overhead or profit) to subcontractors.  
(B)In the case of a contract providing for the development or production of a system of systems, a contractor that assigns work accounting for more than 80 percent of the cost of contract performance (not including overhead or profit) for any particular system under such contract to subcontractors.  
(3)Covered lower-tier contractorThe term covered lower-tier contractor means the following: 
(A)With respect to a covered contractor described by paragraph (2)(A) in a contract, any lower-tier subcontractor under such contract.  
(B)With respect to a covered contractor described by paragraph (2)(B) in a contract, any lower-tier subcontractor on a system under such contract for which such covered contractor has assigned work accounting for more than 80 percent of the cost of contract performance (not including overhead or profit).  
(4)Executive agencyThe term executive agency has the meaning given such term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
(d)Effective dateThe regulations prescribed under this section shall apply to contracts awarded on or after the date that is 120 days after the date of the enactment of this Act.  
(e)GAO ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit a report to Congress that— 
(1)determines the total number of all contracts and subcontracts entered into during the 2-year period preceding the date of enactment of this Act to carry out the Robert T. Stafford Disaster Relief and Emergency Assistance Act or relating to Hurricane Katrina of 2005;  
(2)determines the number of the contracts and subcontracts described in paragraph (1) of this subsection to which the prohibition under subsection (a) would have applied if this section had been in effect during that 2-year period; and  
(3)determines the number of the contracts and subcontracts described in paragraph (1) of this subsection to which the prohibition under subsection (a) would have applied if— 
(A)this section had been in effect during that 2-year period; and  
(B)the term 90 percent is substituted for the term 80 percent each place it appears in subsection (c).  
502.Fraud prevention programs 
(a)Report 
(1)AnalysisThe Comptroller General shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report containing an analysis of fraud prevention programs used by the Department in connection with assistance programs. The analysis shall assess, among other relevant issues, the effectiveness of, and adherence to, the fraud prevention controls used in such programs for registration and payment processes.  
(2)RecommendationsThe report required under this subsection shall include recommendations for additional fraud prevention controls, including requiring that data provided by registrants be validated against other Federal Government or third-party sources to determine the accuracy of identification and residence information.  
(b)TrainingThe Secretary shall conduct training on fraud awareness for key Department personnel, including contracting officers and the Surge Capacity Force established under section 304, for the purpose of preventing fraud in the assistance programs of the Department.  
503.Contingency Contracting Corps and regulations 
(a)Establishment and purposeThe Director of the Office of Management and Budget, in consultation with the heads of other relevant executive agencies, is authorized to establish and maintain a Contingency Contracting Corps (in this section referred to as the Corps). The Corps shall be composed of contracting officers of executive agencies who are trained and available to perform on a temporary and volunteer basis services necessary to assist agencies with contracting activities during unplanned events.  
(b)ServiceAn employee of an executive agency shall receive the approval of such agency prior to performing services for the Corps under subsection (a) that reduce substantially the amount of time such employee is able to perform the normal functions of such employee, and may perform such services for at least 30 days, but not more than 1 year. An employee performing services for the Corps in accordance with this subsection shall not be removed from employment as a result of performing such services.  
(c)Continuity of knowledgeThe Director of the Office of Management and Budget shall ensure that, as employees rotate through periods of service with the Corps, the Corps retains information developed during such periods of service in a useful, complete format to enable the Corps to effectively carry out the purposes of the Corps.  
(d)TrainingMembers of the Corps shall receive training on contingency contracting from the Federal Acquisition Institute or other appropriate entity. The training shall be provided using available funds in the Acquisition Workforce Training Fund established under section 37(h)(3)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 433(h)(3)(A)).  
(e)Contingency Contracting RegulationsEach member of the Corps shall— 
(1)be provided all necessary forms and regulations in a portable, electronic format to facilitate compliance with all relevant laws, including part 18 of the Federal Acquisition Regulation relating to emergency acquisitions; and  
(2)be familiar with such forms and regulations.  
504.Verification measures for Individuals and Households ProgramNot later than 180 days after the date of the enactment of this Act, the Administrator shall prescribe regulations— 
(1)establishing an identity verification process for the Individuals and Households Program (in this section referred to as the IHP) registrants applying via the Internet or by telephone to provide reasonable assurance that disaster assistance payments are made only to qualified individuals;  
(2)developing procedures to improve the existing review process of duplicate registrations containing the exact same social security numbers and to identify the reasons why registrations flagged as invalid or as potential duplicates have been overridden and approved for payment;  
(3)establishing an address verification process for IHP registrants applying via the Internet or by telephone to provide reasonable assurance that disaster assistance payments are made only to qualified individuals;  
(4)establishing procedures for entering into agreements with other agencies, such as the Social Security Administration, to periodically authenticate information contained in the IHP registrations;  
(5)establishing procedures to collect duplicate expedited assistance payments or to offset these amounts against future payments;  
(6)ensuring that distributions of IHP debit cards include instructions on the proper use of IHP funds, similar to those instructions provided to recipients of IHP checks and electronic fund transfers, to prevent improper usage;  
(7)ensuring that any systems or processes established under paragraphs (1) through (6) are fully tested before implementation for quality assurance; and  
(8)providing an expedited and simplified review and appeal process for IHP registrants whose disaster assistance applications are denied.  
505.Information technology systemsThe Secretary shall ensure that information technology systems used by the Department have functions to help ensure the validity of claims for assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), to deter waste, fraud, and abuse.  
506.Registry of disaster response contractors 
(a)DefinitionsIn this section— 
(1)the term registry means the registry created under subsection (b); and  
(2)the terms small business concern, small business concern owned and controlled by socially and economically disadvantaged individuals, small business concern owned and controlled by women, and small business concern owned and controlled by service-disabled veterans have the meanings given those terms under the Small Business Act (15 U.S.C. 631 et seq.).  
(b)Registry 
(1)In generalThe Administrator shall create a registry of contractors who are capable of performing debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities.  
(2)ContentsThe registry shall include, for each business concern— 
(A)the name of the business concern;  
(B)the location of the business concern;  
(C)the area served by the business concern;  
(D)the type of good or service provided by the business concern;  
(E)the bonding level of the business concern; and  
(F)whether the business concern is— 
(i)a small business concern;  
(ii)a small business concern owned and controlled by socially and economically disadvantaged individuals;  
(iii)a small business concern owned and controlled by women; or  
(iv)a small business concern owned and controlled by service-disabled veterans.  
(3)Source of information 
(A)SubmissionInformation maintained in the registry shall be submitted on a voluntary basis by business concerns.  
(B)AttestationEach business concern submitting information to the registry shall submit— 
(i)an attestation that the information is true; and  
(ii)documentation supporting such attestation.  
(C)VerificationThe Administrator shall verify that the documentation submitted by each business concern supports the information submitted by that business concern.  
(D)Enforcement penalties for misrepresentationAny business concern that misrepresents the status of that business concern as a small business concern, a small business concern owned and controlled by socially and economically disadvantaged individuals, a small business concern owned and controlled by women, or a small business concern owned and controlled by service-disabled veterans shall be subject to the criminal and civil provisions of section 1001 of title 18, United States Code, and sections 3729 through 3733 of title 31, United States Code.  
(4)Availability of registryThe registry shall be made generally available on the Internet site of the Agency.  
(5)Consultation of registryAs part of the acquisition planning for contracting for debris removal, distribution of supplies in a disaster, reconstruction, and other disaster or emergency relief activities, a Federal agency shall consult the registry.  
507.Use of certain supply schedulesSection 502(c) of title 40, United States Code, is amended by striking paragraph (1) and inserting the following: 
 
(1)In generalThe Administrator may provide for the use by State or local governments of Federal supply schedules of the General Services Administration for— 
(A)automated data processing equipment (including firmware), software, supplies, support equipment, and services (as contained in Federal supply classification code group 70); and  
(B)procurement of supplies or services to be used to prepare for or respond to a emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). .  
508.Use of local firms and individualsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by striking section 307 and inserting the following: 
 
307.Use of local firms and individuals 
(a)Contracts or agreements with private entities 
(1)In generalIn the expenditure of Federal funds for debris clearance, distribution of supplies, reconstruction, and other major disaster or emergency assistance activities which may be carried out by contract or agreement with private organizations, firms, or individuals, preference shall be given, to the extent feasible and practicable, to those organizations, firms, and individuals residing or doing business primarily in the area affected by such major disaster or emergency.  
(2)ConstructionThis subsection shall not be considered to restrict the use of Department of Defense resources under this Act in the provision of assistance in a major disaster.  
(b)Implementation 
(1)Contracts not to entities in areaAny expenditure of Federal funds for debris clearance, distribution of supplies, reconstruction, and other major disaster or emergency assistance activities which may be carried out by contract or agreement with private organizations, firms, or individuals, not awarded to an organization, firm, or individual residing or doing business primarily in the area affected by such major disaster shall be justified in writing in the contract file.  
(2)TransitionTo the maximum extent feasible and practicable, taking into consideration cost, schedule, and performance as significant factors, following the declaration of an emergency or major disaster, an agency performing response, relief, and reconstruction activities shall transition work performed under contracts in effect on the date on which the President declares the emergency or major disaster to organizations, firms, and individuals residing or doing business primarily in any area affected by the major disaster or emergency.  
(c)Prior contractsNothing in this section shall be construed to require any Federal agency to breach or renegotiate any contract in effect before the occurrence of a major disaster or emergency. .  
509.Advance contracting 
(a)Initial report 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit a report under paragraph (2) identifying— 
(A)recurring disaster response requirements, including specific goods and services, for which the Agency is capable of contracting for in advance of natural or man-made disasters in a cost effective manner;  
(B)recurring disaster response requirements, including specific goods and services, for which the Agency can not contract in advance of a natural or man-made disaster in a cost-effective manner; and  
(C)a contracting strategy that maximizes the use of advance contracts to the extent practical and cost effective.  
(2)SubmissionThe report under paragraph (1) shall be submitted to— 
(A)the Committee on Homeland Security and Governmental Affairs the Senate; and  
(B)the Committee on Homeland Security of the House of Representatives.  
(b)Entering into contractsNot later than 1 year after the date of enactment of this Act, the Administrator shall enter into 1 or more contracts through the use of competitive procedures for each type of goods or services identified under subsection (a)(1)(A), and in accordance with the contracting strategy identified in subsection (a)(1)(C). Any contract for goods or services identified in subsection (a)(1)(A) previously awarded under competitive procedures may be maintained in fulfilling this requirement. Before entering into any contract under this subsection, the Administrator shall consider section 307 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5150), as amended by this Act.  
(c)Maintenance of contractsAfter the date described under subsection (b), the Administrator shall have the responsibility to maintain contracts for appropriate levels of goods and services in accordance with subsection (a)(1)(C).  
(d)Report on contracts not using competitive proceduresAt the end of each fiscal quarter, beginning with the first fiscal quarter occurring at least 90 days after the date of enactment of this Act, the Administrator shall submit a report on each disaster assistance contract entered into by the Agency by other than competitive procedures to— 
(1)the Committee on Homeland Security and Governmental Affairs the Senate; and  
(2)the Committee on Homeland Security of the House of Representatives.  
510.Purchase card waste elimination 
(a)Requirement for guidance 
(1)Office of Management and Budget Policy GuidanceNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidelines to assist the heads of executive agencies in improving the management of the use of the Governmentwide commercial purchase card for making micropurchases. The Director shall include guidelines on the following matters: 
(A)Analysis of purchase card expenditures to identify opportunities for achieving savings through micropurchases made in economical volumes.  
(B)Negotiation of discount agreements with major vendors accepting the purchase card.  
(C)Establishment of communication programs to ensure that purchase card holders receive information pertaining to the availability of discounts, including programs for the training of purchase card holders on the availability of discounts.  
(D)Assessment of cardholder purchasing practices, including use of discount agreements.  
(E)Collection and dissemination of best practices and successful strategies for achieving savings in micropurchases.  
(F)Analysis of purchase card expenditures to identify opportunities for achieving and accurately measuring fair participation of small business concerns in micropurchases consistent with the national policy on small business participation in Federal procurements set forth in sections 2(a) and 15(g) of the Small Business Act (15 U.S.C. 631(a) and 644(g)), and dissemination of best practices for participation of small business concerns in micropurchases.  
(2)General Services AdministrationThe Administrator of General Services shall— 
(A)continue efforts to improve reporting by financial institutions that issue the Governmentwide commercial purchase card so that the General Services Administration has the data needed to identify opportunities for achieving savings; and  
(B)actively pursue point-of-sale discounts with major vendors accepting the purchase card so that any Federal Government purchaser using the purchase card can benefit from such point-of-sale discounts.  
(3)Agency Reporting RequirementThe senior procurement executive for each executive agency shall, as directed by the Director of the Office of Management and Budget, submit to the Director periodic reports on the actions taken in such executive agency under the guidelines issued under paragraph (1).  
(4)Congressional OversightNot later than December 31 of the year following the year in which this Act is enacted, and December 31 of each of the ensuing 3 years, the Director of the Office of Management and Budget shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives a report summarizing the progress made during the fiscal year ending in the year in which such report is due— 
(A)in improving the management of the use of the Governmentwide commercial purchase card for making micropurchases; and  
(B)in achieving savings in micropurchases made with such card, expressed in terms of average savings achieved by each executive agency in the use of discount agreements identified in paragraph (1) and the total savings achieved Governmentwide.  
(5)DefinitionsIn this subsection: 
(A)The term executive agency has the meaning given such term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
(B)The term micropurchase means a purchase in an amount not in excess of the micropurchase threshold, as defined in section 32 of such Act (41 U.S.C. 428).  
(b)Payments to Federal contractors with Federal tax debtThe General Services Administration, in conjunction with the Internal Revenue Service and the Financial Management Service, shall develop procedures to subject purchase card payments to Federal contractors to the Federal Payment Levy program.  
(c)Reporting of air travel by Federal Government employees 
(1)DefinitionIn this subsection, the term executive agency has the meaning given such term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
(2)Annual Reports RequiredThe Administrator of the General Services shall submit annually to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives a report on all first class and business class travel by employees of each executive agency undertaken at the expense of the Federal Government.  
(3)ContentThe reports submitted under paragraph (2) shall include, at a minimum, with respect to each travel by first class or business class— 
(A)the names of each traveler;  
(B)the date of travel;  
(C)the points of origination and destination;  
(D)the cost of the first class or business class travel; and  
(E)the cost difference between such travel and travel by coach class.  
511.Management of purchase cards 
(a)DefinitionIn this section, the term executive agency has the meaning given such term in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)).  
(b)Required safeguards and internal controlsThe head of each executive agency that issues and uses purchase cards and convenience checks shall establish and maintain safeguards and internal controls to ensure the following: 
(1)That there is a record in each executive agency of each holder of a purchase card issued by the agency for official use, annotated with the limitations on single transaction and total credit amounts that are applicable to the use of each such card by that purchase cardholder.  
(2)That each purchase card holder is assigned an approving official other than the card holder with the authority to approve or disapprove expenditures.  
(3)That the holder of a purchase card and each official with authority to authorize expenditures charged to the purchase card are responsible for— 
(A)reconciling the charges appearing on each statement of account for that purchase card with receipts and other supporting documentation; and  
(B)forwarding such reconciliation to the designated official who certifies the bill for payment in a timely manner.  
(4)That any disputed purchase card charge, and any discrepancy between a receipt and other supporting documentation and the purchase card statement of account, is resolved in the manner prescribed in the applicable Governmentwide purchase card contract entered into by the Administrator of General Services.  
(5)That payments on purchase card accounts are made promptly within prescribed deadlines to avoid interest penalties.  
(6)That rebates and refunds based on prompt payment on purchase card accounts are monitored for accuracy and properly recorded as a receipt to the agency that pays the monthly bill.  
(7)That records of each purchase card transaction (including records on associated contracts, reports, accounts, and invoices) are retained in accordance with standard Government policies on the disposition of records.  
(8)That periodic reviews are performed to determine whether each purchase cardholder has a need for the purchase card.  
(9)That appropriate training is provided to each purchase cardholder and each official with responsibility for overseeing the use of purchase cards issued by an executive agency.  
(10)That the executive agency has specific policies regarding the number of purchase cards issued by various organizations and categories of organizations, the credit limits authorized for various categories of cardholders, and categories of employees eligible to be issued purchase cards, and that those policies are designed to minimize the financial risk to the Federal Government of the issuance of the purchase cards and to ensure the integrity of purchase cardholders.  
(11)That the executive agency utilizes technologies to prevent or identify fraudulent purchases, including controlling merchant codes and utilizing statistical machine learning and pattern recognition technologies that review the risk of every transaction.  
(12)That the executive agency invalidates the purchase card of each employee who— 
(A)ceases to be employed by the agency immediately upon termination of the employment of the employee; or  
(B)transfers to another unit of the agency immediately upon the transfer of the employee.  
(13)That the executive agency takes steps to recover the cost of any improper or fraudulent purchase made by an employee, including, as necessary, through salary offsets.  
(c)Management of purchase cardsThe head of each executive agency shall prescribe regulations implementing the safeguards and internal controls in subsection (b). The regulations shall be consistent with regulations that apply Governmentwide regarding the use of purchase cards by Government personnel for official purposes.  
512.GAO Report on compliance with the Single Audit Act of 1984Not later than 90 days after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on the compliance of the Department with the Single Audit Act of 1984 (31 U.S.C. 7501 note), specifically with respect to the management decisions of the Department during the 2-year period preceding the date of enactment of this Act relating to the quality of audits of the recipients of grants.  
513.GAO Report on Improper PaymentsNot later than 90 days after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on— 
(1)the ability of the Department to comply with the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) with respect to disasters similar to Hurricane Katrina of 2005; and  
(2)whether internal controls are in place within the Department to ensure that the risk of making improper payments (as defined under section 2(d)(2) of that Act) is not increased with the need to expend funds quickly in similar disasters.  
514.GAO Report on Contracts with Certain Small Business ConcernsNot later than 90 days after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on the number of all contracts and subcontracts entered into during the 2-year period preceding the date of enactment of this Act to carry out the Robert T. Stafford Disaster Relief and Emergency Assistance Act or relating to Hurricane Katrina of 2005 between the Department and small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, and small business concerns owned and controlled by service-disabled veterans, as those terms are defined in the Small Business Act (15 U.S.C. 631 et seq.).  
515.Chief Financial Officer for Catastrophic Incidents and Long-term Recovery Offices 
(a)Establishment and appointmentIn the event of a catastrophic incident or when the President has elected to establish and operate long-term recovery offices for any other emergency, the President shall— 
(1)establish an Office of Catastrophic Incident or Long-term Recovery in the Executive Office of the President (in this section referred to as the Office); and  
(2)appoint a Chief Financial Officer, by and with the advice and consent of the Senate, to be the head of the Office.  
(b)Superseding provisionsAny provision of this section that is inconsistent with any other provision of this Act, the Homeland Security Act of 2002, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act, shall apply instead of such other provision to the extent of the inconsistency.  
(c)QualificationsThe Chief Financial Officer shall— 
(1)have the qualifications required under section 901(a)(3) of title 31, United States Code; and  
(2)have knowledge of Federal contracting and policymaking functions.  
(d)Authorities and Functions 
(1)In generalThe Chief Financial Officer shall— 
(A)be responsible for the efficient and effective use of Federal funds in all activities relating to the recovery from the catastrophic incident or other emergency;  
(B)strive to ensure that— 
(i)priority in the distribution of Federal relief funds is given to individuals and organizations most in need of financial assistance; and  
(ii)priority in the distribution of Federal reconstruction funds is given to business entities that are based in the area of the catastrophic incident or other emergency or business entities that hire workers who resided in that area before the catastrophic incident or other emergency occurred;  
(C)perform risk assessments of all programs and operations related to recovery from the catastrophic incident or other emergency and implement internal controls and program oversight based on risk of waste, fraud, or abuse;  
(D)report directly to the President regarding financial management matters and activities relating to the programs and operations of the catastrophic incident recovery effort or long-term recovery effort;  
(E)oversee all financial management activities relating to the programs and operations of the catastrophic incident or other emergency recovery effort;  
(F)develop and maintain an integrated accounting and financial management system, including financial reporting and internal controls, which— 
(i)complies with applicable accounting principles, standards, and requirements, and internal control standards;  
(ii)complies with such policies and requirements as may be prescribed by the Director of the Office of Management and Budget;  
(iii)complies with any other requirements applicable to such systems; and  
(iv)provides for— 
(I)complete, reliable, consistent, and timely information which is prepared on a uniform basis and which is responsive to the financial information needs of the Office;  
(II)the development and reporting of cost information;  
(III)the integration of accounting and budgeting information; and  
(IV)the systematic measurement of performance;  
(G)monitor the financial execution of the budget of Federal agencies relating to recovery from the catastrophic incident or other emergency in relation to actual expenditures, and prepare and submit to the President timely performance reports;  
(H)have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material which are the property of Federal agencies, or which are available to the agencies, and which relate to programs and operations with respect to which the Chief Financial Officer has responsibilities;  
(I)request such information or assistance as may be necessary for carrying out the duties and responsibilities provided by this section from any Federal, State, or local governmental entity, including any Chief Financial Officer under section 902 of title 31, United States Code, and, upon receiving such request, insofar as is practicable and not in contravention of any law, any such Federal Governmental entity or Chief Financial Officer under section 902 shall cooperate and furnish such requested information or assistance;  
(J)to the extent and in such amounts as may be provided in advance by appropriations Acts, be authorized to— 
(i)enter into contracts and other arrangements with public agencies and with private persons for the preparation of financial statements, studies, analyses, and other services; and  
(ii)make such payments as may be necessary to carry out the provisions of this section;  
(K)for purposes of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note), perform, in consultation with the Office of Management and Budget, the functions of the head of an agency for any activity relating to the recovery from the catastrophic incident or other emergency that is not currently the responsibility of the head of an agency under that Act; and  
(L)transmit a report, on a quarterly basis, regarding any program or activity identified by the Chief Financial Officer as susceptible to significant improper payments under section 2(a) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) to the appropriate inspector general.  
(2)AccessExcept as provided in paragraph (1)(H), this subsection does not provide to the Chief Financial Officer any access greater than permitted under any other law to records, reports, audits, reviews, documents, papers, recommendations, or other material of any Office of Inspector General established under the Inspector General Act of 1978 (5 U.S.C. App.).  
(3)Coordination of agenciesIn the performance of the authorities and functions under paragraph (1) by the Chief Financial Officer the President (or the President’s designee) shall act as the head of the Office and the Chief Financial Officer shall have management and oversight of all agencies performing activities relating to the recovery from the catastrophic incident or other emergency.  
(4)Regular reports 
(A)In generalEvery month the Chief Financial Officer shall submit a financial report on the activities for which the Chief Financial Officer has management and oversight responsibilities to— 
(i)the Committee on Homeland Security and Governmental Affairs of the Senate;  
(ii)the Committee on Homeland Security of the House of Representatives;  
(iii)the Committees on Appropriations of the Senate and House of Representatives; and  
(iv)the Committee on Government Reform of the House of Representatives.  
(B)ContentsEach report under this paragraph shall include the extent to which— 
(i)Federal relief funds have been given to individuals and organizations most in need of financial assistance;  
(ii)Federal reconstruction funds have been made available to business entities that are based in the area of the catastrophic incident or other emergency or business entities that hire workers who resided in that area before the catastrophic incident or other emergency occurred; and  
(iii)Federal agencies have made use of sole source, no-bid or cost-plus contracts.  
(C)First reportThe first report under this paragraph shall include information relating to the first full month for which a Chief Financial Officer has been appointed.  
(e)Responsibilities of Chief Financial OfficersNothing in this section shall be construed to relieve the responsibilities of any Chief Financial Officer under section 902 of title 31, United States Code.  
(f)Availability of RecordsUpon request to the Chief Financial Officer, the Office shall make the records of the Office available to the Inspector General of any Federal agency performing recovery activities relating to the catastrophic incident or other emergency, or to any Special Inspector General designated to investigate such activities, for the purpose of performing the duties of that Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.).  
(g)Reports of the Government Accountability OfficeThe Government Accountability Office shall provide quarterly reports to the committees described under subsection (d)(4) relating to all activities and expenditures overseen by the Office, including— 
(1)the accuracy of reports submitted by the Chief Financial Officer to Congress;  
(2)the extent to which agencies performing activities relating to the recovery from the catastrophic incident or other emergency have made use of sole source, no-bid or cost-plus contracts;  
(3)whether Federal funds expended by State and local government agencies were spent for their intended use;  
(4)the extent to which Federal relief funds have been distributed to individuals and organizations most affected by the catastrophic incident or other emergency and Federal reconstruction funds have been made available to business entities that are based in the area of the catastrophic incident or other emergency or business entities that hire workers who resided in that area before the catastrophic incident or other emergency occurred; and  
(5)the extent to which internal controls to prevent waste, fraud, or abuse exist in the use of Federal funds relating to the recovery from the catastrophic incident or other emergency.  
(h)Administrative and support services 
(1)In GeneralThe President shall provide administrative and support services (including office space) for the Office and the Chief Financial Officer.  
(2)PersonnelThe President shall provide for personnel for the Office through the detail of Federal employees. Any Federal employee may be detailed to the Office without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.  
(i)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this section.  
(j)Termination of OfficeThe President shall provide for the timely termination of any Office of Catastrophic Incident or Long-term Recovery established under this section and any position of Chief Financial Officer established under this section.  
VIMiscellaneous provisions 
601.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated— 
(1)for fiscal year 2007— 
(A)$249,000,000 for Administrative and Regional Operations; and  
(B)$240,000,000 for Readiness, Mitigation, Response, and Recovery;  
(2)for fiscal year 2008— 
(A)$273,900,000 for Administrative and Regional Operations; and  
(B)$264,000,000 for Readiness, Mitigation, Response, and Recovery;  
(3)for fiscal year 2009— 
(A)$301,290,000 for Administrative and Regional Operations; and  
(B)$290,400,000 for Readiness, Mitigation, Response, and Recovery; and  
(4)for fiscal year 2010— 
(A)$331,419,000 for Administrative and Regional Operations; and  
(B)$319,440,000 for Readiness, Mitigation, Response, and Recovery.  
(b)CommunicationsThere are authorized to be appropriated— 
(1)to carry out section 528 of the Homeland Security Act of 2002 (as amended by this Act), $4,000,000 for each of fiscal years 2007 through 2010, and such amounts appropriated under this section shall remain available for 3 fiscal years after the date on which such funds are appropriated; and  
(2)to carry out section 558 of the Homeland Security Act of 2002 (as added by this Act)— 
(A)$400,000,000 for fiscal year 2007;  
(B)$500,000,000 for fiscal year 2008;  
(C)$600,000,000 for fiscal year 2009;  
(D)$800,000,000 for fiscal year 2010;  
(E)$1,000,000,000 for fiscal year 2011; and  
(F)such sums as are necessary for each fiscal year thereafter; and  
(3)for the operations of the Office for Emergency Communications and to carry out subtitle B of title V of the Homeland Security Act of 2002 except for section 558 (as added by this Act)— 
(A)$127,232,000 for fiscal year 2007;  
(B)$126,549,000 for fiscal year 2008;  
(C)$125,845,000 for fiscal year 2009;  
(D)$125,121,000 for fiscal year 2010; and  
(E)such sums as are necessary for each fiscal year thereafter.  
(c)Other authorizationsExcept as provided in subsections (b) and (c), there are authorized to be appropriated such sums as are necessary to carry out this Act, and the amendments made by this Act.  
602.Effective dateExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take affect on January 1, 2007.  
Amend the title so as to read: A bill to amend the Homeland Security Act of 2002 to strengthen and ensure the efficacy of the Federal Emergency Management Agency, and for other purposes.. 
 
August 3, 2006 
Reported with an amendment and an amendment to the title 
